 

Exhibit 10.1

 

 

LOAN, GUARANTY AND SECURITY AGREEMENT

Dated as of September 4, 2020

 

INARI MEDICAL, INC.,

and

CERTAIN SUBSIDIARIES FROM TIME TO TIME JOINED HERETO,
as Borrowers,

 

INARI MEDICAL INTERNATIONAL, INC.,

and

CERTAIN SUBSIDIARIES FROM TIME TO TIME JOINED HERETO,
as Guarantors,

 

 

BANK OF AMERICA, N.A.,
as Agent, Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 

 

 

 

 

 

133315237_8

--------------------------------------------------------------------------------

Table of Contents

 

Page

Section 1.

DEFINITIONS; RULES OF CONSTRUCTION1

 

 

1.1

Definitions1

 

 

1.2

Accounting Terms26

 

 

1.3

Uniform Commercial Code27

 

 

1.4

Certain Matters of Construction27

 

 

1.5

LIBOR Amendment27

 

Section 2.

CREDIT FACILITIES28

 

 

2.1

Loan Commitments28

 

 

2.2

Letter of Credit Facility29

 

Section 3.

INTEREST, FEES AND CHARGES32

 

 

3.1

Interest32

 

 

3.2

Fees33

 

 

3.3

Computation of Interest, Fees, Yield Protection33

 

 

3.4

Reimbursement Obligations33

 

 

3.5

Illegality34

 

 

3.6

Inability to Determine Rates34

 

 

3.7

Increased Costs; Capital Adequacy35

 

 

3.8

Mitigation36

 

 

3.9

Funding Losses36

 

 

3.10

Maximum Interest36

 

Section 4.

LOAN ADMINISTRATION36

 

 

4.1

Manner of Borrowing and Funding Loans36

 

 

4.2

Defaulting Lender38

 

 

4.3

Number and Amount of LIBOR Loans; Determination of Rate38

 

 

4.4

Borrower Agent39

 

 

4.5

One Obligation39

 

 

4.6

Effect of Termination39

 

Section 5.

PAYMENTS39

 

 

5.1

General Payment Provisions39

 

 

5.2

Repayment of Loans39

 

 

5.3

Payment of Other Obligations39

 

 

5.4

Marshaling; Payments Set Aside40

 

 

5.5

Application and Allocation of Payments40

 

 

5.6

Dominion Account41

 

 

5.7

Account Stated41

 

 

5.8

Taxes41

 

 

5.9

Lender Tax Information43

 

 

5.10

Nature and Extent of Each Borrower’s Liability44

 

Section 6.

CONDITIONS PRECEDENT46

 

 

6.1

Conditions Precedent to Initial Loans46

 

 

6.2

Conditions Precedent to All Credit Extensions48

 

Section 7.

COLLATERAL48

 

133315237_8

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

7.1

Grant of Security Interest48

 

 

7.2

Lien on Deposit Accounts; Cash Collateral49

 

 

7.3

Reserved49

 

 

7.4

Other Collateral49

 

 

7.5

Limitations50

 

 

7.6

Further Assurances50

 

 

7.7

[Reserved]50

 

Section 8.

COLLATERAL ADMINISTRATION50

 

 

8.1

Borrowing Base Reports50

 

 

8.2

Accounts50

 

 

8.3

Inventory51

 

 

8.4

Equipment51

 

 

8.5

Deposit Accounts52

 

 

8.6

General Provisions52

 

 

8.7

Power of Attorney53

 

Section 9.

REPRESENTATIONS AND WARRANTIES54

 

 

9.1

General Representations and Warranties54

 

 

9.2

Complete Disclosure58

 

Section 10.

COVENANTS AND CONTINUING AGREEMENTS59

 

 

10.1

Affirmative Covenants59

 

 

10.2

Negative Covenants62

 

 

10.3

Financial Covenants67

 

Section 11.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT67

 

 

11.1

Events of Default67

 

 

11.2

Remedies upon Default69

 

 

11.3

License69

 

 

11.4

Setoff69

 

 

11.5

Remedies Cumulative; No Waiver70

 

Section 12.

AGENT70

 

 

12.1

Appointment, Authority and Duties of Agent70

 

 

12.2

Agreements Regarding Collateral and Borrower Materials71

 

 

12.3

Reliance By Agent72

 

 

12.4

Action Upon Default72

 

 

12.5

Ratable Sharing72

 

 

12.6

Indemnification72

 

 

12.7

Limitation on Responsibilities of Agent73

 

 

12.8

Successor Agent and Co-Agents73

 

 

12.9

Due Diligence and Non-Reliance74

 

 

12.10

Remittance of Payments and Collections74

 

 

12.11

Individual Capacities74

 

 

12.12

Titles75

 

 

12.13

Certain ERISA Matters75

 

 

12.14

Bank Product Providers75

 

-ii-

 

133315237_8

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

12.15

No Third Party Beneficiaries76

 

Section 13.

BENEFIT OF AGREEMENT; ASSIGNMENTS76

 

 

13.1

Successors and Assigns76

 

 

13.2

Participations76

 

 

13.3

Assignments77

 

 

13.4

Replacement of Certain Lenders78

 

Section 14.

MISCELLANEOUS78

 

 

14.1

Consents, Amendments and Waivers78

 

 

14.2

Indemnity79

 

 

14.3

Notices and Communications79

 

 

14.4

Performance of Borrowers’ Obligations80

 

 

14.5

Credit Inquiries80

 

 

14.6

Severability80

 

 

14.7

Cumulative Effect; Conflict of Terms80

 

 

14.8

Counterparts; Execution81

 

 

14.9

Entire Agreement81

 

 

14.10

Relationship with Lenders81

 

 

14.11

No Advisory or Fiduciary Responsibility81

 

 

14.12

Confidentiality81

 

 

14.13

Reserved82

 

 

14.14

GOVERNING LAW82

 

 

14.15

Consent to Forum; Bail-In of EEA Financial Institutions82

 

 

14.16

Waivers by Borrowers83

 

 

14.17

Patriot Act Notice83

 

 

14.18

NO ORAL AGREEMENT84

 

 

14.19

Acknowledgment Regarding Any Supported QFCs84

 

Section 15.

CONTINUING GUARANTY85

 

 

15.1

Guaranty85

 

 

15.2

Rights of Lenders85

 

 

15.3

Certain Waivers85

 

 

15.4

Obligations Independent86

 

 

15.5

Subrogation86

 

 

15.6

Termination; Reinstatement86

 

 

15.7

Subordination86

 

 

15.8

Stay of Acceleration86

 

 

15.9

Condition of Borrowers86

 

 

15.10

Keepwell87

 

 

15.11

Limitation of Guaranty87

 

 

 

 

-iii-

 

133315237_8

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES

Exhibit A

Assignment

Exhibit B

Assignment Notice

Exhibit C                        Compliance Certificate

 

Schedule 1.1

Commitments of Lenders

Schedule 8.5

Deposit Accounts

Schedule 8.6.1

Business Locations

Schedule 9.1.4

Names and Capital Structure

Schedule 9.1.5

Real Estate in Special Flood Hazard Zone

Schedule 9.1.11

Patents, Trademarks, Copyrights and Licenses

Schedule 9.1.14

Environmental Matters

Schedule 9.1.15

Restrictive Agreements

Schedule 9.1.16

Litigation

Schedule 9.1.18

Pension Plans

Schedule 9.1.20

Labor Contracts

Schedule 10.2.2

Existing Liens

Schedule 10.2.17

Existing Affiliate Transactions

 

 

-iv-

 

133315237_8

--------------------------------------------------------------------------------

 

LOAN, GUARANTY AND SECURITY AGREEMENT

THIS LOAN, GUARANTY AND SECURITY AGREEMENT is dated as of September 4, 2020, by
and among INARI MEDICAL, INC., a Delaware corporation (“Inari”; and together
with any other party joined hereto as a Borrower, each, a “Borrower” and
collectively, the “Borrowers”), INARI MEDICAL INTERNATIONAL, INC., a Delaware
corporation (“Inari International”; and together with any other party joined
hereto as a Guarantor, each, a “Guarantor” and collectively, the “Guarantors”),
the financial institutions party to this Agreement from time to time as Lenders,
and BANK OF AMERICA, N.A., a national banking association (“Bank of America”),
as agent for the Lenders (in such capacity, “Agent”).

R E C I T A L S:

WHEREAS, Borrowers have requested that Lenders provide a credit facility to
Borrowers to finance their mutual and collective business enterprise.  

WHEREAS, Lenders are willing to provide the credit facility on the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

Section 1.DEFINITIONS; RULES OF CONSTRUCTION

1.1Definitions.  As used herein, the following terms have the meanings set forth
below:

Account Debtor Approved Countries: (a) Australia, (b) Canada, (c) any member
state of the European Union as of April 30, 2004, (d) New Zealand, (e) Norway,
(f) United Kingdom, (g) Singapore, and (h) Switzerland, in each case, together
with any state or province or territory thereof (as applicable); provided, that
during the continuance of a Cash Dominion Trigger Period, Agent may, in its
Permitted Discretion as a condition to such jurisdiction remaining an Account
Debtor Approved Country, require that the Borrowers provide local law security
documentation in respect of Accounts of Account Debtors organized outside of the
jurisdiction of organization of the applicable Borrower to ensure that the Agent
has a duly perfected and enforceable Lien  to the extent necessary to ensure
that the Agent has the ability to enforce the relevant Borrower’s claim against
the applicable Account Debtor under the applicable law of such jurisdiction.

Accounts Formula Amount:  85% of the Value of Eligible Accounts.

Acquisition:  a transaction or series of transactions resulting in (a)
acquisition of a business, line of business, division or all or substantially
all assets of a Person; (b) record or beneficial ownership of 50% or more of the
Equity Interests of a Person; or (c) merger, consolidation or combination of a
Borrower or Subsidiary with another Person.

Affiliate:  with respect to a specified Person, any other Person that directly,
or indirectly through intermediaries, Controls, is Controlled by or is under
common Control with the specified Person.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates and
Agent Professionals.

-1-

 

133315237_8

--------------------------------------------------------------------------------

 

Agent Professionals: attorneys, accountants, appraisers, auditors, advisors,
agents, business valuation experts, environmental engineers or consultants,
turnaround consultants, and other professionals, experts and representatives
retained or used by Agent.

Allocable Amount:  as defined in Section 5.10.3.

Anti-Terrorism Law:  any law relating to terrorism or money laundering,
including the Patriot Act.

Applicable Law:  all laws, rules, regulations and governmental guidelines
applicable to the Person or matter in question, including statutory law, common
law and equitable principles, as well as provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.

Applicable Margin:  the margin set forth below, as determined by the Fixed
Charge Coverage Ratio for the last Fiscal Quarter:  

Level

Fixed Charge Coverage Ratio

Base Rate Loans

LIBOR Loans

I

> 1.50 : 1.00

1.00%

2.00%

II

< 1.50 : 1:00

> 1.25 : 1.00

1.25%

2.25%

III

< 1.25 : 1.00

1.50%

2.50%

 

Until March 31, 2021 margins shall be determined as if Level II were
applicable.  Thereafter, margins shall be subject to increase or decrease by
Agent on the first day of the calendar month following each Fiscal Quarter
end.  If Agent is unable to calculate the Fixed Charge Coverage Ratio for a
Fiscal Quarter due to Borrowers’ failure to deliver any Compliance Certificate
and corresponding financial statements when required hereunder, then, at the
option of Agent or Required Lenders, margins shall be determined as if Level III
were applicable until the first day of the calendar month following its receipt.

Approved Fund:  any entity (other than a natural person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) owned or Controlled by a Lender or Affiliate of a Lender,
if such entity is engaged in making or investing in commercial loans in its
ordinary course of activities.

Asset Disposition:  a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including any disposition in connection
with a sale-leaseback transaction, synthetic lease or statutory division of a
limited liability company.

Assignment:  an assignment agreement between a Lender and Eligible Assignee, in
the form of Exhibit A or otherwise reasonably satisfactory to Agent.

Availability:  the Borrowing Base minus Revolver Usage.

Availability Reserve:  the sum (without duplication) of (a) Reserved; (b) the
Rent and Charges Reserve; (c) the Bank Product Reserve; (d) liabilities secured
by Liens upon Collateral that are senior to Agent’s Liens (but imposition of any
such reserve shall not waive an Event of Default arising therefrom); (e) the
Dilution Reserve; and (f) additional reserves, in such amounts and with respect
to such matters, as Agent in its Permitted Discretion may elect to impose from
time to time; provided, that so long as no Event of Default shall have occurred
and be continuing, Agent will give the Borrower Agent not less than three (3)
Business Days’ prior written notice of any reserve under clause (f) above being
established or materially modified (which notice shall include a reasonably
detailed description of such reserve being established or

-2-

 

133315237_8

--------------------------------------------------------------------------------

 

modified and may be communicated by electronic mail); provided, further, that
such new or modified reserve shall immediately be implemented for purposes of
any Borrowing of Loans or the issuance of Letters of Credit and no Borrowings of
Loans or issuance of Letters of Credit shall be permitted to the extent such
Borrowing or issuance would result in an Overadvance after giving effect to the
reserve in question.  During such three-Business Day period, Agent shall, if
requested, discuss any such reserve or change with the Borrower Agent and the
Borrowers may (but shall not be obligated to) take such action as may be
required so that the event, condition or matter that is the basis for such
reserve or change no longer exists or exists in a manner that would result in
the establishment of a lower reserve or less material change, in each case, in a
manner and to the extent satisfactory to Agent in its Permitted Discretion.

Bail-In Action:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Bank of America Indemnitees:  Bank of America and its officers, directors,
employees, Affiliates, agents, advisors and attorneys.

Bank Product:  any of the following products or services extended to a Borrower
or Affiliate of a Borrower by a Lender or any of its Affiliates:  (a) Cash
Management Services; (b) Swaps; (c) commercial credit card and merchant card
services; and (d) supply chain finance, credit insurance, leases and other
banking products or services, other than Letters of Credit.

Bank Product Reserve:  the aggregate amount of reserves established by Agent
from time to time in its Permitted Discretion with respect to Secured Bank
Product Obligations.

Bankruptcy Code:  Title 11 of the United States Code.

Base Rate:  for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as of such day, plus 1.00%; provided, that in
no event shall the Base Rate be less than zero.

Base Rate Loan:  any Loan that bears interest based on the Base Rate.

Beneficial Ownership Certification:  a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, in form and
substance reasonably satisfactory to Agent.

Beneficial Ownership Regulation:  31 C.F.R. §1010.230

Benefit Plan:  any (a) employee benefit plan (as defined in ERISA) subject to
Title I of ERISA, (b) plan (as defined in and subject to Section 4975 of the
Code), or (c) Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such employee benefit plan or plan.

Borrowed Money:  with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued

-3-

 

133315237_8

--------------------------------------------------------------------------------

 

or assumed as full or partial payment for Property; (b) Capital Leases; (c)
letter of credit reimbursement obligations; and (d) guaranties of any of the
foregoing owing by another Person.

Borrower Agent:  as defined in Section 4.4.

Borrower Materials:  Borrowing Base Reports, Compliance Certificates and other
written information, reports, financial statements and other written materials
delivered by Borrowers hereunder.

Borrowing:  Loans made or converted together on the same day, with the same
interest option and, if applicable, Interest Period.

Borrowing Base:  on any date of determination, an amount calculated based on the
Borrowing Base Report most recently delivered to the Agent in accordance with
this Agreement and reflected on Agent’s system of record, equal to the lesser
of:

(a) the aggregate Commitments; or

(b) the sum of (i) the Accounts Formula Amount, plus (ii) the Cash Component,
minus (iii) the Availability Reserve.

Borrowing Base Report: a report of the Borrowing Base, in form and substance
reasonably satisfactory to Agent.

Business Day:  any day that is not a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and California; and if such day relates to a LIBOR
Loan, is a day on which dealings in Dollar deposits are conducted in the London
interbank market.

Capital Expenditures:  all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year; provided, that  Capital Expenditures shall exclude (a) expenditures
for the restoration, repair or replacement of any fixed or capital asset which
was destroyed or damaged, in whole or in part, to the extent financed by the
proceeds of an insurance policy maintained by such Person; and (b) the purchase
price paid in respect of any Permitted Acquisition.

Capital Lease:  any lease required to be capitalized for financial reporting
purposes in accordance with GAAP, subject to Section 1.2.

Cash Collateral:  cash delivered to Agent to Cash Collateralize any Obligations,
and all interest, dividends, earnings and other proceeds relating thereto.

Cash Collateralize:  the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent’s good faith estimate of the amount due or to become due, including fees,
expenses and indemnification hereunder.  “Cash Collateralization” has a
correlative meaning.

Cash Component: the lesser of (a) $10,000,000 and (b) the amount of Eligible
Cash.

Cash Dominion Trigger Period:  the period (a) commencing on any day that (i) an
Event of Default occurs, (ii) Availability is less than the greater of (x) 15%
of the Borrowing Base and (y) $3,000,000, or

-4-

 

133315237_8

--------------------------------------------------------------------------------

 

(iii) Liquidity is less than $30,000,000; and (b) continuing until, during each
of the preceding 60 consecutive days, (i) no Event of Default has existed, (ii)
Availability has been not less than the greater of (x) 15% of the Borrowing Base
and (y) $3,000,000, and (iii) Liquidity has been not less than $30,000,000.

Cash Equivalents:  (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. government,
maturing within 12 months of the date of acquisition; (b) certificates of
deposit, time deposits and bankers’ acceptances maturing within 12 months of the
date of acquisition, and overnight bank deposits, in each case which are issued
by Bank of America or a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights other than customary offset rights of account
holders with respect to accounts holding such financial assets; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P.

Cash Management Services:  services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

CERCLA:  the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law:  the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, that “Change
in Law” shall include, regardless of the date enacted, adopted or issued, all
requests, rules, guidelines, requirements or directives (i) under or relating to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, or (ii)
promulgated pursuant to Basel III by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any similar authority) or any other
Governmental Authority.

Change of Control:  means at any time, (a) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of thirty-five percent (35%) or more of
the ordinary voting power for the election of directors of Inari represented by
the issued and outstanding Equity Interests of Inari (determined on a fully
diluted basis) or (b) Inari fails to own and control greater than 50% of the
Equity Interests of each of its Subsidiaries that are Obligors.

Claims:  all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable and documented attorneys’ fees (limited to
reasonable and documented fees of one primary counsel for all applicable
Indemnitees (taken as a whole) and one local counsel for all applicable
Indemnitees (taken as a whole) in each relevant jurisdiction, and, in the case
of a conflict of interest, one additional primary counsel and one additional
local counsel in each relevant jurisdiction, in each case for each group of
similarly situated affected Indemnitees taken as a whole) and Extraordinary
Expenses) at any time (including after Full

-5-

 

133315237_8

--------------------------------------------------------------------------------

 

Payment of the Obligations or replacement of Agent or any Lender) incurred by
any Indemnitee or asserted against any Indemnitee by any Obligor or other
Person, in any way relating to (a) any Loans, Letters of Credit, Loan Documents,
Borrower Materials, Reports or the use thereof or transactions relating thereto,
(b) any action taken or omitted in connection with any Loan Documents, (c) the
existence or perfection of any Liens granted under the Loan Documents, or
realization by any Indemnitee upon any Collateral, (d) exercise by any
Indemnitee of any rights or remedies under any Loan Documents or Applicable Law,
or (e) failure by any Obligor to perform or observe any terms of any Loan
Document, in each case including all reasonable and documented costs and
expenses of any Indemnitee relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.

Closing Date:  as defined in Section 6.1.

Code:  the Internal Revenue Code of 1986, as amended.

Collateral:  all Property described in Section 7.1, all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations.

Commitment:  for any Lender, its obligation to make Loans and to participate in
LC Obligations up to the maximum principal amount shown on Schedule 1.1, as
hereafter modified pursuant to Section 2.1.7 or an Assignment to which it is a
party.  “Commitments” means the aggregate amount of all Lenders’ Commitments.

Commodity Exchange Act:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Compliance Certificate: a certificate, in the form of Exhibit C or otherwise in
form and substance reasonably satisfactory to Agent, by which Borrowers certify
compliance with Section 10.3 and calculation of the Fixed Charge Coverage Ratio
regardless of the existence of a Financial Covenant Trigger Period.

Connection Income Taxes:  Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profit Taxes.

Contingent Obligation:  any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligation”) of another obligor (“primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; or (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto; provided that the term “Contingent Obligation” shall not
include endorsements for collection or deposit, in either case, in the Ordinary
Course of Business, or customary and reasonable indemnity obligations in
connection with any disposition of assets permitted under this Agreement (other
than any such obligations with respect to Borrowed Money).

-6-

 

133315237_8

--------------------------------------------------------------------------------

 

Control:  possession, directly or indirectly, of the power to direct or cause
direction of a Person’s management or policies, whether through the ability to
exercise voting power, by contract or otherwise.

Debt:  as applied to any Person, without duplication, (a) all items that would
be included as liabilities on a balance sheet in accordance with GAAP, excluding
trade payables incurred and being paid in the Ordinary Course of Business, but
including Capital Leases; (b) all Contingent Obligations in respect of
obligations of the type described in clauses (a), (c) and (d); (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations.  The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer (unless such joint venture is
itself a corporation or limited liability company), unless such Debt is
expressly made non-recourse to such Person.

Default:  an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.

Default Rate:  for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.00% plus the interest rate otherwise applicable
thereto.

Defaulting Lender:  any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or Bail-In Action; provided, that a Lender shall
not be a Defaulting Lender solely by virtue of a Governmental Authority’s
ownership of an equity interest in such Lender or parent company unless the
ownership provides immunity for such Lender from jurisdiction of courts within
the United States or from enforcement of judgments or writs of attachment on its
assets, or permits such Lender or Governmental Authority to repudiate or
otherwise to reject such Lender’s agreements.

Deposit Account Control Agreement:  control agreement reasonably satisfactory to
Agent executed by an institution maintaining a Deposit Account for an Obligor,
to perfect Agent’s Lien on such account.

Designated Jurisdiction:  a country or territory that is the target of a
Sanction.

Dilution Percent:  the percent, determined for Borrowers’ most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.

Dilution Reserve: a reserve equal to 1.00% of the Value of Eligible Accounts for
each percentage point (or portion thereof) that the Dilution Percent exceeds
5.00%.

Distribution:  any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); distribution,
advance or repayment of Debt to a holder of Equity Interests; or purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

Dollars:  lawful money of the United States.

-7-

 

133315237_8

--------------------------------------------------------------------------------

 

Domestic Subsidiary: a Subsidiary organized under the laws of the United States
or any state or territory thereof or the District of Columbia other than a
Foreign Subsidiary Holding Company.

Dominion Account:  a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has control for withdrawal
purposes (which may be exercised by Agent only during a Cash Dominion Trigger
Period).

EBITDA:  for any period, the sum of the following determined on a consolidated
basis, without duplication, for Borrowers and Subsidiaries in accordance with
GAAP: (a) consolidated net income for such period; plus (b) the sum of the
following, without duplication, to the extent deducted in determining
consolidated net income for such period: (i) consolidated interest expense; (ii)
income and franchise Taxes; (iii) depreciation and amortization (including the
amortization of intangibles) expense; (iv) losses arising from the sale of
capital assets; (v) losses arising from the write-off or write-down of assets;
(vi) any extraordinary, unusual or non-recurring losses, costs or expenses and
any charges related thereto; (vii) non-cash equity-based compensation expenses;
(viii) fees, costs and expenses related to any issuance or offering of equity
interests or any issuance, amendment, modification or repayment of Debt
permitted hereunder; (ix) fees, costs and expenses related to any Permitted
Asset Disposition, Permitted Acquisition or other Investment permitted
hereunder, integration costs, and write-offs of intangibles in connection with
any such Permitted Asset Disposition, Permitted Acquisition or permitted
Investment so long as such fees, costs and expenses do not exceed 10% of EBITDA,
measured after giving effect to this clause (ix) for the applicable period of
measurement; (x) non-cash losses arising from Permitted Asset Dispositions
outside the Ordinary Course of Business; (xi) fees, costs and expenses related
to the preparation, negotiation and execution of the Loan Documents; (xii)
non-cash losses arising from Swaps or the early termination or repayment of
Swaps or Debt, losses arising from currency translation and losses arising from
purchase accounting adjustments; (xiii) non-cash costs or charges associated
with the issuance of any warrants issued by Inari prior to the Closing Date;
(xiv) reserved; (xv) any other non-cash charges and adjustments (except to the
extent that such non-cash charges are reserved for cash charges to be taken in
the future); and (xvi) other expenses approved by Agent in its Permitted
Discretion; less (c) the sum of the following, without duplication, to the
extent included in the determination of consolidated net income for such period:
(i) interest income; (ii) gains arising from the sale of capital assets; (iii)
gains arising from the write-up of assets; (iv) any extraordinary, unusual or
non-recurring gains; (v) non-cash gains increasing consolidated net income; (vi)
non-cash gains arising from Permitted Asset Dispositions outside the Ordinary
Course of Business; and (vii) non-cash gains arising from Swaps or the early
termination or repayment of Swaps or Debt, gains arising from currency
translation and gains arising from purchase accounting adjustments.  

EEA Financial Institution:  (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.

EEA Member Country:  any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

EEA Resolution Authority:  any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Account:  an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods and is payable in Dollars or Canadian
Dollars (to the extent payable directly to a Dominion Account located in the
United States) and is deemed by Agent, in its Permitted Discretion, to be

-8-

 

133315237_8

--------------------------------------------------------------------------------

 

an Eligible Account. Without limiting the foregoing, unless otherwise approved
in writing by Agent, no Account shall be an Eligible Account if:

(a) it is unpaid for more than 60 days after the original due date, or more than
90 days after the original invoice date;

(b) 50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause;

(c) such Account, when aggregated with other Accounts owing by the Account
Debtor, exceeds 10% of the aggregate Eligible Accounts, to the extent exceeding
such percentage (or such other percentage as Agent may establish for the Account
Debtor from time to time in writing);

(d) it does not conform in any material respect with a covenant or
representation herein;

(e) it is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance by the Account Debtor (but
ineligibility shall be limited to the amount thereof);

(f) an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, is not Solvent,
or is the target of any Sanction or on any specially designated nationals list
maintained by OFAC; or the Borrower is not able to bring suit or enforce
remedies against the Account Debtor through judicial process;

(g) the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada, unless the (i) Account is supported by a
letter of credit (delivered to and directly drawable by Agent) or credit
insurance satisfactory in all respects to Agent or (ii) Account Debtor is
organized or has its principal offices or assets in an Account Debtor Approved
Country;  provided, that, the aggregate amount of the Accounts deemed eligible
under clause (g)(ii) shall not exceed 15% of the Borrowing Base;

(h) it is owing by a Governmental Authority, unless the Account Debtor is (i)
except as set forth in clause (h)(ii) hereunder, the United States or any
department, agency or instrumentality thereof and the Account has been assigned
to Agent in compliance with the federal Assignment of Claims Act or any
applicable comparable state law, as applicable or (ii) the United States
Department of Veterans Affairs; provided, that, the aggregate amount of the
Accounts deemed eligible under clause (h)(ii) shall not exceed 10% of the
Borrowing Base;

(i) it is not subject to a duly perfected, first priority Lien in favor of
Agent, or is subject to any other Lien;

(j) the goods giving rise to it have not been delivered to the Account Debtor,
the services giving rise to it have not been accepted by the Account Debtor, or
it otherwise does not represent a final sale; , in each case, unless Agent, the
applicable Borrower, and the Account Debtor have entered into an agreement
reasonably acceptable to Agent wherein the Account Debtor acknowledges that (i)
it has title to and has ownership of the goods wherever located, (ii) a bona
fide sale of the goods has occurred, and (iii) it owes payment for such goods in
accordance with invoices from the applicable Borrower (sometimes called “bill
and hold” accounts);

(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment;

-9-

 

133315237_8

--------------------------------------------------------------------------------

 

(l) its payment has been extended or the Account Debtor has made a partial
payment;

(m) it arises from a sale to an Affiliate of an Obligor, from a sale on a
cash-on-delivery, bill-and-hold, sale or return, sale on approval, consignment,
or other repurchase or return basis, or from a sale for personal, family or
household purposes;

(n) it represents a progress billing or retainage, or relates to services for
which a performance, surety or completion bond or similar assurance has been
issued; or

(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof.  

In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.

Eligible Assignee: (a) a Lender, Affiliate of a Lender or Approved Fund that
satisfies Section 12.13; (b) an assignee approved by Borrower Agent (which
approval shall not be unreasonably withheld or delayed, and shall be deemed
given if no objection is made within five (5) Business Days after notice of the
proposed assignment) and Agent; or (c) during an Event of Default, any Person
(other than a Defaulting Lender, a natural Person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) acceptable to Agent in its discretion.

Eligible Cash:  cash of Borrowers held in a blocked Deposit Account at Bank of
America and subject to a Deposit Account Control Agreement in favor of Agent;
provided, that, the Borrowers may withdraw from such blocked Deposit Account
only if the following conditions are satisfied:

(a) no Default or an Event of Default exists immediately prior to such
withdrawal or will result after giving effect to such withdrawal;

(b) such withdrawal is made no more frequently than one time per calendar month;

(c) such withdrawal is made concurrently with delivery of a Borrowing Base
Report in compliance with Section 8.1 and such Borrowing Base Report is prepared
after giving effect to such withdrawal; and

(d) no Overadvance exists immediately prior to such withdrawal or will result
after giving effect to such withdrawal.

Enforcement Action:  any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral, whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, deed in lieu
of foreclosure, action in an Insolvency Proceeding or otherwise.

Environmental Laws:  Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health (other than occupational
safety and health regulated by OSHA) or the protection or pollution of the
environment, including the Resource Conservation and Recovery Act (42 U.S.C.
§§6991-6991i), Clean Water Act (33 U.S.C. §1251 et seq.) and CERCLA.

Environmental Notice:  a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,

-10-

 

133315237_8

--------------------------------------------------------------------------------

 

environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Release:  a release as defined in CERCLA or under any other
Environmental Law.

Equity Interest:  the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.

ERISA:  the Employee Retirement Income Security Act of 1974.

ERISA Affiliate:  any trade or business (whether or not incorporated) under
common control with a Borrower or any Subsidiary within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).

ERISA Event:  (a) a Reportable Event with respect to a Pension Plan; (b)
withdrawal of a Borrower, any Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) the complete or partial withdrawal from a Multiemployer Plan; (d)
filing of a notice of intent to terminate, treatment of a Pension Plan amendment
as a termination under Section 4041 or 4041A of ERISA, or institution of
proceedings by the PBGC to terminate a Pension Plan; (e) determination that a
Pension Plan is considered an at-risk plan or a plan in critical or endangered
status under Section 430 of the Code or Section 303 of ERISA; (f) an event or
condition that constitutes grounds under Section 4042 of ERISA for termination
of, or appointment of a trustee to administer, any Pension Plan; (g) imposition
of any liability on a Borrower, any Subsidiary or any ERISA Affiliate under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA; or (h) failure by a Borrower, any Subsidiary or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or to make a required
contribution to a Multiemployer Plan.

EU Bail-In Legislation Schedule:  the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.

Event of Default:  as defined in Section 11.

Excluded Accounts:  (i) escrow accounts and trust accounts; (ii) accounts
exclusively used for payroll, payroll taxes, withheld income taxes or employee
benefits, (iii) accounts pledged to secure performance (including to secure
letters of credit and bank guarantees) to the extent constituting Permitted
Liens; (iv) custodial accounts; (v) zero balance accounts, (vi) accounts
established and used solely for Bank Products to the extent a Lien thereon is
prohibited by the applicable agreement governing such Bank Products accounts,
(vii) accounts containing an average daily balance of not more than $75,000
individually or $150,000 in the aggregate for all such accounts excluded under
this clause (vii), and (viii) other disbursement accounts acceptable to Agent.

Excluded Foreign Subsidiary: a Subsidiary of a Borrower that is: (a) a Foreign
Subsidiary; (b) a Foreign Subsidiary Holding Company; or (c) owned directly or
indirectly by a Foreign Subsidiary or by a Foreign Subsidiary Holding Company,
irrespective of whether it is a Domestic Subsidiary or a Foreign Subsidiary.

Excluded Property:  (i) (a) any Equity Interests issued by any Excluded Foreign
Subsidiary, in each case, owned directly by an Obligor, in excess of 65% of the
issued and outstanding Equity Interests of such

-11-

 

133315237_8

--------------------------------------------------------------------------------

 

Subsidiary entitled to vote and (b) any assets of any Excluded Foreign
Subsidiary; (ii) any right, title or interest in any lease, permit, license or
other contractual obligation entered into by such Obligor, or any franchise to
which such Obligor is a party or any of its rights or interests thereunder, and
any property subject to any of the foregoing, to the extent, but only to the
extent, that the grant of a security interest therein would, under the terms of
such lease, permit, license, contractual obligation, or franchise be prohibited
or require the consent of any person other than such Obligor or any of its
Affiliates which consent has not been obtained as a condition to the creation of
such security interest, or which would be breached or give any party the right
to terminate it as a result of the creation of such security interest, but only,
in each case, to the extent, and only for so long as, such prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the UCC;
provided that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and such Obligor shall be deemed
to have granted a security interest in, all such rights and interests as if such
provision had never been in effect; (iii) any property now owned or hereafter
acquired by such Obligor that is subject to a Purchase Money Lien or a Capital
Lease, if the contractual obligation pursuant to which such Lien is granted (or
the documentation providing for such Purchase Money Lien or Capital Lease)
prohibits the creation by such Obligor of a Lien on such property or requires
the consent of any person other than such Obligor or any of its Affiliates which
consent has not been obtained as a condition to the creation of any other Lien
on such property; (iv) Equity Interests in any joint venture with a third party
that is not an Affiliate of such Obligor, to the extent a pledge of such Equity
Interests is prohibited by a provision in the documents governing such joint
venture that is not entered into in contemplation of this Agreement; (v) Equity
Interests in any Person other than any wholly-owned Subsidiary, to the extent
requiring the consent of one or more third parties that is not an Affiliate of
the Obligors or prohibited by the terms of any applicable organizational
documents or shareholders’ agreement, in each case, that is not entered into in
contemplation of this Agreement; (vi) any Intellectual Property; (vi) any
Excluded Accounts; (vii) any motor vehicles, airplanes, vessels or other assets
subject to certificates of title; (viii) any margin stock; (ix) Letter-of-Credit
Rights to the extent not constituting Supporting Obligations (except to the
extent a security interest therein can be perfected by the filing of a UCC
financing statement); (x) any assets the grant of a security interest in which
would be prohibited by Applicable Law but only, in each case, to the extent, and
only for so long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC; provided that
immediately upon the ineffectiveness, lapse or termination of any such
prohibition, the Collateral shall include, and such Obligor shall be deemed to
have granted a security interest in, such assets as if such provision had never
been in effect; and (xi) any leasehold interests in Real Estate; (xii) any
assets for which the Agent and Borrower Agent have agreed that the cost of
obtaining a security interest in such assets is excessive in relation to the
value afforded thereby.

Excluded Subsidiary shall mean (a) any Excluded Foreign Subsidiary; (b) any
Subsidiary that is prohibited by applicable law, rule or regulation from
guaranteeing the Obligations; (c) any Subsidiary with respect to which
guaranteeing the Obligations would require consent, approval, license or
authorization from any Governmental Authority, unless such consent, approval,
license or authorization has been received and is in effect (provided that the
Borrowers shall be under no obligation to seek such consent, approval, license
or authorization); (d) any Subsidiary for which the guaranteeing of the
Obligations would result in material adverse tax consequences to the Borrowers
and the Subsidiaries (as determined by the Borrower Agent in good faith); and
(e) any other Subsidiary with respect to which, the Agent and the Borrower Agent
agree that the burden or cost of providing a guarantee of the Obligations is
excessive in relation to the benefits to be obtained by the Lenders therefrom.

Excluded Swap Obligation:  with respect to an Obligor, each Swap Obligation as
to which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors)

-12-

 

133315237_8

--------------------------------------------------------------------------------

 

when such guaranty or grant of Lien becomes effective with respect to the Swap
Obligation.  If a hedging agreement governs more than one Swap Obligation, only
the Swap Obligation(s) or portions thereof described in the foregoing sentence
shall be Excluded Swap Obligation(s) for the applicable Obligor.

Excluded Taxes:  (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to its interest in a Loan or Commitment pursuant to a law in effect when the
Lender acquires such interest (except pursuant to an assignment request by
Borrower Agent under Section 13.4) or changes its Lending Office, unless the
Taxes were payable to its assignor immediately prior to such assignment or to
the Lender immediately prior to its change in Lending Office; (c) Taxes
attributable to a Recipient’s failure to comply with Section 5.9; and (d) Taxes
imposed pursuant to FATCA.  

Extraordinary Expenses:  all reasonable and documented costs, expenses or
advances incurred by Agent during a Default or Event of Default or an Obligor’s
Insolvency Proceeding, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any creditor(s) of an
Obligor or any other Person) in any way relating to any Collateral, Agent’s
Liens, Loan Documents, Letters of Credit or Obligations, including any lender
liability or other Claims; (c) exercise of any rights or remedies of Agent in,
or the monitoring by Agent of, any Insolvency Proceeding; (d) settlement or
satisfaction by Agent of taxes, charges or Liens with respect to any Collateral;
(e) any Enforcement Action by Agent; and (f) negotiation and documentation by
Agent of any modification, waiver, workout, restructuring or forbearance with
respect to any Loan Documents or Obligations.  Such reasonable and documented
costs, expenses and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, legal fees
(limited to one primary counsel for the Agent and the Lenders, taken as a whole,
and one local counsel for the Agent and the Lenders, taken as a whole, in each
appropriate jurisdiction, and in the case of a conflict of interest, one
additional counsel for each set of similarly situated affected parties),
appraisal fees, brokers’ and auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses, in each case, that are incurred by Agent.

FATCA:  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

Federal Funds Rate:  (a) the weighted average per annum interest rate on
overnight federal funds transactions with members of the Federal Reserve System
on the applicable day (or the preceding Business Day, if the applicable day is
not a Business Day), as published by the Federal Reserve Bank of New York on the
next Business Day; or (b) if the rate is not so published, the average per annum
rate (rounded up to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as reasonably determined by Agent;
provided, that in no event shall the Federal Funds Rate be less than zero.

Financial Covenant Trigger Period: the period (a) commencing on any day that (i)
an Event of Default occurs, (ii) Availability is less than the greater of (x)
15% of the Borrowing Base and (y)

-13-

 

133315237_8

--------------------------------------------------------------------------------

 

$3,000,000, or (iii) Liquidity is less than $30,000,000; and (b) continuing
until, during each of the preceding 90 consecutive days, (i) no Event of Default
has existed, (ii) Availability has been not less than the greater of (x) 15% of
the Borrowing Base and (y) $3,000,000, and (iii) Liquidity is not less than
$30,000,000.  

Fiscal Quarter:  each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year:  the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.

Fixed Charge Coverage Ratio:  the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries for the most recent 12 months, of (a) EBITDA minus
Capital Expenditures (except those financed with Borrowed Money other than
Loans) and cash taxes paid, to (b) Fixed Charges; provided, that,
notwithstanding the foregoing, any Capital Expenditures made after the Closing
Date and prior to December 31, 2022, up to an aggregate amount of $35,000,000
shall be deemed financed with Borrowed Money so long as Borrowers maintain an
aggregate amount of unrestricted cash on hand of at least $35,000,000 at all
times during such period.  

Fixed Charges:  the sum of (a) cash interest expense (other than
payment-in-kind), (b) principal payments made on Borrowed Money (other than
Loans and the full payment of the obligations of Obligors owed to Signature Bank
prior to the Closing Date), (c) payments made on account of earn-outs with
respect to Permitted Acquisitions and (d) Distributions made by Inari.

FLSA:  the Fair Labor Standards Act of 1938.

Flood Laws:  the National Flood Insurance Act of 1968, Flood Disaster Protection
Act of 1973 and related laws.

Foreign Lender:  any Lender that is not a U.S. Person.

Foreign Plan:  any employee benefit plan or arrangement (a) maintained or
contributed to by a Borrower or any Subsidiary that is not subject to the laws
of the United States; or (b) mandated by a government other than the United
States for employees of a Borrower or any Subsidiary.

Foreign Subsidiary:  any Subsidiary which is not a Domestic Subsidiary.

Foreign Subsidiary Holding Company: any direct or indirect Subsidiary of a
Borrower, all or substantially all of the assets of which consist of, directly
or indirectly, the Equity Interests in one or more Foreign Subsidiaries and any
of such Foreign Subsidiaries’ Subsidiaries.

Fronting Exposure:  a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

Full Payment:  with respect to any Obligations, (a) the full and indefeasible
cash payment thereof (other than contingent obligations not then due and payable
or for which a claim has not yet been made and other than obligations in respect
of any Secured Bank Product Obligations to the extent such Secured Bank Product
Obligations have been Cash Collateralized or the applicable Secured Bank Product
Provider and Obligor have made other arrangements reasonably acceptable to the
applicable Secured Bank Product Provider), including any interest, fees and
other charges accruing during an Insolvency Proceeding (whether or not allowed
in the proceeding); and (b) if such Obligations are LC Obligations, Cash
Collateralization thereof (or delivery of a standby letter of credit reasonably
acceptable to Agent in its discretion, in the

-14-

 

133315237_8

--------------------------------------------------------------------------------

 

amount of required Cash Collateral).  No Loans shall be deemed to have been paid
in full unless all Commitments related to such Loans are terminated.

GAAP:  generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals:  all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority:  any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority
(including the Financial Conduct Authority, the Prudential Regulation Authority
and any supra-national bodies such as the European Union or European Central
Bank).

Guarantor Payment:  as defined in Section 5.10.3.

Guarantors: Inari Medical International, Inc., a Delaware corporation and each
other Person that guarantees payment or performance of Obligations.  For the
avoidance of doubt, no Foreign Subsidiary or Foreign Subsidiary Holding Company
shall be a Guarantor.

Guaranty:  each guaranty agreement executed by a Guarantor in favor of Agent.

Indemnified Taxes:  (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

Indemnitees:  Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.

Insolvency Proceeding:  any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Intellectual Property:  all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Intellectual Property Claim:  any claim or assertion (whether in writing, by
suit or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Interest Period:  as defined in Section 3.1.3.

Investment:  an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or an advance or capital contribution to or
other investment in a Person.

IRS:  the United States Internal Revenue Service.

-15-

 

133315237_8

--------------------------------------------------------------------------------

 

Issuing Bank:  Bank of America (including any Lending Office of Bank of
America), or any replacement issuer appointed pursuant to Section 2.2.4.

Issuing Bank Indemnitees:  Issuing Bank and its officers, directors, employees,
Affiliates, agents, advisors and attorneys.

LC Application:  an application by Borrower Agent to Issuing Bank for issuance
of a Letter of Credit, in form and substance reasonably satisfactory to Issuing
Bank and Agent.

LC Conditions:  upon giving effect to issuance of a Letter of Credit, (a) the
conditions in Section 6.2 are satisfied; (b) total LC Obligations do not exceed
the Letter of Credit Subline and Revolver Usage does not exceed the Borrowing
Base; (c) the Letter of Credit and payments thereunder are denominated in
Dollars or other currency satisfactory to Agent and Issuing Bank; and (d) the
form of the Letter of Credit are reasonably satisfactory to Agent and Issuing
Bank in their discretion.

LC Documents:  all documents, instruments and agreements (including requests and
applications) delivered by any Borrower or other Person to Issuing Bank or Agent
in connection with a Letter of Credit.

LC Obligations:  the sum of (a) all amounts owing by Borrower for draws under
Letters of Credit; and (b) the Stated Amount of all outstanding Letters of
Credit.

LC Request:  a request by Borrower Agent for issuance of a Letter of Credit, in
form reasonably satisfactory to Agent and Issuing Bank.

Lender Indemnitees:  Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents, advisors and attorneys.

Lenders:  lenders party to this Agreement (including Agent in its capacity as
provider of Swingline Loans or Protective Advances) and any Person who hereafter
becomes a “Lender” pursuant to an Assignment, including any Lending Office of
the foregoing.

Lending Office:  the office (including any domestic or foreign Affiliate or
branch) designated as such by Agent, a Lender or Issuing Bank by notice to
Borrower Agent and, if applicable, Agent.

Letter of Credit:  any standby or documentary letter of credit, foreign
guaranty, documentary bankers acceptance, indemnity, reimbursement agreement or
similar instrument issued by Issuing Bank for the account or benefit of a
Borrower or Affiliate of a Borrower.

Letter of Credit Subline:  $5,000,000.

LIBOR:  the per annum rate of interest (rounded up to the nearest 1/8th of 1%)
determined by Agent at or about 11:00 a.m. (London time) two Business Days prior
to an interest period, for a term equivalent to such period, equal to the London
interbank offered rate, or comparable or successor rate approved by Agent, as
published on the applicable Reuters screen page (or other commercially available
source designated by Agent from time to time); provided, that any comparable or
successor rate shall be applied by Agent, if administratively feasible, in a
manner consistent with market practice; and provided further, that in no event
shall LIBOR be less than 1.00% (one percent).

LIBOR Loan:  a Loan that bears interest based on LIBOR.

LIBOR Screen Rate:  as defined in Section 1.5.

-16-

 

133315237_8

--------------------------------------------------------------------------------

 

LIBOR Successor Rate:  as defined in Section 1.5.

LIBOR Successor Rate Conforming Changes:  with respect to any proposed LIBOR
Successor Rate, any conforming changes to this Agreement, including changes to
Base Rate, Interest Period, timing and frequency of determining rates and
payments of interest and other administrative matters as may be appropriate, in
Agent’s reasonable discretion, to reflect the adoption of such LIBOR Successor
Rate and to permit its administration by Agent in a manner substantially
consistent with market practice (or, if Agent reasonably determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as Agent determines in
consultation with Borrowers).  Such changes shall provide that the LIBOR
Successor Rate cannot be less than 1.00% (one percent) for purposes of this
Agreement.

License:  any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor:  any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien:  an interest in Property securing an obligation or claim, including any
lien, security interest, pledge, hypothecation, assignment, trust, reservation,
assessment right, encroachment, easement, right-of-way, covenant, condition,
restriction, lease, or other title exception or encumbrance.

Lien Waiver:  an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and allows
Agent to enter the premises and remove, store and dispose of Collateral; (b) for
any Collateral held by a warehouseman, processor, shipper, customs broker or
freight forwarder, such Person waives or subordinates any Lien it may have on
the Collateral, agrees to hold any Documents in its possession relating to the
Collateral as agent for Agent, and agrees to deliver Collateral to Agent upon
request; (c) for any Collateral held by a repairman, mechanic or bailee, such
Person acknowledges Agent’s Lien, waives or subordinates any Lien it may have on
the Collateral, and agrees to deliver Collateral to Agent upon request; and (d)
for any Collateral subject to a Licensor’s Intellectual Property rights, the
Licensor grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s
Liens with respect to the Collateral, including the right to dispose of it with
the benefit of the License in such Intellectual Property, whether or not a
default exists under any applicable License.

Liquidity: measured at any time, the sum of (a) cash and Cash Equivalents held
in accounts at Bank of America or its Affiliates plus (b) Availability.

Loan:  a loan made by a Lender under the credit facility established by this
Agreement.

Loan Documents:  this Agreement, Other Agreements and Security Documents.

Loan Year:  each 12 month period commencing on the Closing Date or an
anniversary thereof.

Margin Stock:  as defined in Regulation U of the Federal Reserve Board of
Governors.

Material Adverse Effect:  the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, has a material
adverse effect on (a) the business, operations, Properties or condition
(financial or otherwise) of the Obligors and their Subsidiaries, taken as a
whole, (b) the enforceability against any Obligor of any Loan Document to which
it is a party, (c) the ability of the

-17-

 

133315237_8

--------------------------------------------------------------------------------

 

Obligors, taken as a whole, to perform their payment obligations under the Loan
Documents; or (d) the ability of Agent or any Lender to enforce their rights and
remedies under the Loan Documents.

Material Contract:  any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Person, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Borrowed Money in an aggregate amount of $5,000,000 or
more.

Moody’s:  Moody’s Investors Service, Inc. or any successor reasonably acceptable
to Agent.

Multiemployer Plan:  any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which a Borrower, Subsidiary or ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Proceeds:  with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on the Property sold; (c) income,
transfer or similar taxes paid or reasonably estimated to be payable; (d)
reserves for indemnities and contingent liabilities, until such reserves are no
longer needed; and (e) amounts attributable to non-controlling interest holders
in any non-wholly owned Subsidiary.

Notice of Borrowing:  a request by Borrower Agent for a Borrowing, in form
reasonably satisfactory to Agent.

Notice of Conversion/Continuation:  a request by Borrower Agent for conversion
or continuation of a Loan as a LIBOR Loan, in form reasonably satisfactory to
Agent.

Obligations:  all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Claims and other
amounts payable by Obligors under Loan Documents, (d) Secured Bank Product
Obligations, and (e) other Debts, obligations and liabilities of any kind owing
by Obligors pursuant to the Loan Documents, in each case whether now existing or
hereafter arising, whether evidenced by a note or other writing, whether allowed
in any Insolvency Proceeding, whether arising from an extension of credit,
issuance of a letter of credit, acceptance, loan, guaranty, indemnification or
otherwise, and whether direct or indirect, absolute or contingent, due or to
become due, primary or secondary, or joint or several; provided, that
Obligations of an Obligor shall not include its Excluded Swap Obligations.

Obligor:  each Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien on its assets in favor of Agent to
secure any Obligations.

OFAC:  Office of Foreign Assets Control of the U.S. Treasury Department.

Ordinary Course of Business:  the ordinary course of business of any Borrower or
Subsidiary, undertaken in good faith and consistent with Applicable Law and past
practices.

Organic Documents:  with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

-18-

 

133315237_8

--------------------------------------------------------------------------------

 

OSHA:  the Occupational Safety and Hazard Act of 1970.

Other Agreement:  each LC Document, fee letter, Lien Waiver, any Intercreditor
Agreement, Borrowing Base Report, Compliance Certificate, Borrower Materials, or
other note, document, instrument or agreement (other than this Agreement or a
Security Document) now or hereafter delivered by an Obligor or other Person to
Agent or a Lender in connection with this Agreement or any transactions relating
hereto.

Other Connection Taxes:  Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

Other Taxes:  all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(c)).

Overadvance:  the amount by which Revolver Usage exceeds the Borrowing Base at
any time.

Participant:  as defined in Section 13.2.

Patriot Act:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

Payment Conditions: as to any relevant action contemplated in this Agreement,
the satisfaction of each of the following conditions:

(a) as of the date of any such action and immediately after giving effect
thereto, no Default or Event of Default has occurred and is continuing or would
result therefrom;

(b) either:

(i) (x) Availability (after giving pro forma effect to such action) during the
thirty (30) consecutive day period ending on and including the date of such
action, shall be not less than the greater of (1) $4,000,000 and (2) 20% of the
Borrowing Base, (y) the Fixed Charge Coverage Ratio measured on a trailing four
Fiscal Quarter basis (measured without regarding to the existence or
non-existence of a Financial Covenant Trigger Period) prior to such action,
determined on a pro forma basis after giving effect to such action, shall be
equal to or greater than 1.00 : 1.00, and (z) Liquidity is at least $35,000,000;
or

(ii) (x) Availability (after giving pro forma effect to such action) during the
thirty (30) consecutive day period ending on and including the date of such
action, shall be not less than the greater of (1) $5,000,000 and (2) 25% of the
Borrowing Base and (y) Liquidity is at least $40,000,000; and

(c) the Agent shall have received a certificate from a Senior Officer of the
Borrower Agent certifying as to compliance and satisfaction with the preceding
clauses and demonstrating in detail the calculations required thereunder.

-19-

 

133315237_8

--------------------------------------------------------------------------------

 

Payment Item:  each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

PBGC:  the Pension Benefit Guaranty Corporation.

Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

Pension Plan:  any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by a Borrower, any Subsidiary or ERISA Affiliate
or to which a Borrower, any Subsidiary or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

Permitted Acquisition:  any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual; (c) the
assets, business or Person being acquired is useful or engaged in the business
of Borrowers and Subsidiaries, is located or organized within the United States;
(d) no Debt or Liens are assumed or incurred, except as permitted by Sections
10.2.1 and 10.2.2; (e) the Payment Conditions are satisfied with respect to each
such Acquisition; and (f) Borrowers deliver to Agent, at least 10 Business Days
prior to the Acquisition (or such later date as may be agreed by the Agent),
copies of all material agreements relating thereto and a certificate, in form
and substance satisfactory to Agent, stating that the Acquisition is a
“Permitted Acquisition” and demonstrating compliance with the foregoing
requirements.

Permitted Asset Disposition:  an Asset Disposition constituting (a) sale of
Inventory in the Ordinary Course of Business; (b) the abandonment, cancellation,
non-renewal, or discontinuance of the use or maintenance of Intellectual
Property or rights relating thereto in the Ordinary Course of Business; (c)
non-exclusive licenses and sublicenses of Intellectual Property rights in the
Ordinary Course of Business not interfering, individually or in the aggregate,
in any material respect with the conduct of the business of the Borrowers and
their Subsidiaries; (d) leases, subleases, licenses, or sublicenses of real or
personal property granted by the Borrower or any of its Subsidiaries to others,
in each case, in the Ordinary Course of Business not interfering, individually
or in the aggregate, in any material respect with the business of the Borrowers
or any of their Subsidiaries; (e) Investments and Distributions not prohibited
hereunder; (f) any involuntary loss, damage or destruction of property or any
involuntary condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, or confiscation or requisition of use of property; (g)
Asset Dispositions of Property to the extent that: (i) such Property is
exchanged for, or credited against the purchase price of, similar replacement
Property; or (ii) the Net Proceeds of such Asset Disposition are promptly
applied to the purchase price of such replacement Property; (h) (i) surrender or
waiver of contractual rights or the settlement or waiver of contractual or
litigation claims in the Ordinary Course of Business; and (ii) the sale, license
or other transfer of Intellectual Property rights in connection with the
settlement or waiver of contractual or litigation claims; provided that such
sale, license or transfer does not materially interfere with the business of the
Borrowers and their Subsidiaries, taken as a whole; (i) termination of licenses,
leases, and other contractual rights in the Ordinary Course of Business, which
does not materially interfere with the conduct of business of the Borrowers and
their Subsidiaries and is not disadvantageous to the rights or remedies of the
Lenders; (j) disposition of worn out, obsolete, unmerchantable or otherwise
unsalable Inventory or Equipment or other Property no longer used or useful in
the business of the Borrowers and their Subsidiaries; (k) compromise or workout
of Accounts that are past due in the Ordinary Course of Business and are not
included in the calculation of the Borrowing Base; (l) termination of a lease of
real or personal Property not necessary for the Ordinary Course of Business,
which could not reasonably be expected to have a Material Adverse Effect and
does not result from an

-20-

 

133315237_8

--------------------------------------------------------------------------------

 

Obligor’s default; (m) a disposition approved in writing by Agent and Required
Lenders; (n) other Asset Dispositions not otherwise permitted; provided that:
(i) at the time of such Asset Disposition, no Event of Default shall exist or
would result from such Asset Disposition; (ii) such Asset Disposition is made
for fair market value and the consideration received, if any, shall be no less
than 75% in cash; provided that solely for purposes of the foregoing, the
following consideration shall be treated as cash: (x) any consideration arising
from the assumption of any liabilities (other than liabilities that are by their
terms subordinated to the Obligations) so long as the Borrower and the
Subsidiaries are fully released therefrom, and (y) up to $1,000,000 in non-cash
consideration; (iii) the aggregate fair market value of all property disposed of
in reliance on this clause (n) shall not exceed $1,000,000 during any 12 month
period; provided further that no Asset Disposition under this clause (n) shall
consist of Accounts without the prior written consent of Agent; or (o) other
Asset Dispositions agreed to by Agent in writing in its Permitted Discretion.

Permitted Contingent Obligations:  Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) relating to Swaps permitted hereunder; (c) existing on the
Closing Date, and any extension or renewal thereof that does not increase the
amount of such Contingent Obligation when extended or renewed; (d) incurred in
the Ordinary Course of Business with respect to surety, appeal or performance
bonds, or other similar obligations; (e) arising from customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
hereunder; (f) arising under the Loan Documents; or (g) in an aggregate amount
of $5,000,000 or less at any time.

Permitted Discretion:  a determination made in good faith, using reasonable
business judgment (from the perspective of a secured, asset-based lender).

Permitted Distributions: (a) Distributions in the form of Equity Interests, (b)
repurchases of Equity Interests in the Borrower deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants, (c) payments made or expected to be
made by any Borrower in respect of withholding or similar Taxes payable by any
future, present, or former employee, director, manager, or consultant, and any
repurchases of Equity Interests in consideration of such payments, including
deemed repurchases in connection with the exercise of stock options or the
vesting of restricted stock, (d) cash payments in lieu of fractional shares in
connection with the exercise of warrants, options, or other securities,
convertible or exchangeable for Equity Interests of any Borrower and (e) other
Distributions made in cash so long as the Payment Conditions are satisfied with
respect to each such Distribution made under this clause (e).

Permitted Lien:  as defined in Section 10.2.2.

Permitted Purchase Money Debt:  Purchase Money Debt of Borrowers and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $10,000,000 at any time and its
incurrence does not violate Section 10.2.3.

Person:  any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

Plan:  any Benefit Plan, other than a Multiemployer Plan, maintained for
employees of a Borrower or any Subsidiary, or to which a Borrower or any
Subsidiary is required to contribute on behalf of its employees.  

Platform:  as defined in Section 14.3.3.

-21-

 

133315237_8

--------------------------------------------------------------------------------

 

Prime Rate:  the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.

Pro Rata:  with respect to any Lender, a percentage (rounded to the ninth
decimal place) determined (a) by dividing the amount of such Lender’s Commitment
by the aggregate outstanding Commitments; or (b) following termination of the
Commitments, by dividing the amount of such Lender’s Loans and LC Obligations by
the aggregate outstanding Loans and LC Obligations or, if all Loans and LC
Obligations have been paid in full and/or Cash Collateralized, by dividing such
Lender’s and its Affiliates’ remaining Obligations by the aggregate remaining
Obligations.

Properly Contested:  with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any material assets of the Obligor; (e) no Lien is imposed on the
Accounts of a Borrower or any material assets of the Obligor, unless bonded and
stayed to the satisfaction of Agent; and (f) if the obligation results from
entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review.

Property:  any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances:  as defined in Section 2.1.6.

PTE:  a prohibited transaction class exemption issued by the U.S. Department of
Labor, as amended from time to time.

Purchase Money Debt:  (a) Debt (other than the Obligations) for payment of any
of the purchase price of fixed or capital assets; (b) Debt (other than the
Obligations) incurred within 90 days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; and (c)
any renewals, extensions or refinancings (but not increases except for accrued
interest, fees and expenses) thereof.

Purchase Money Lien:  a Lien that secures Purchase Money Debt, encumbering only
the fixed or capital assets acquired with such Debt and constituting a Capital
Lease or a purchase money security interest under the UCC.

Qualified ECP:  an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

Real Estate:  all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Recipient:  Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.

-22-

 

133315237_8

--------------------------------------------------------------------------------

 

Refinancing Conditions:  no Default or Event of Default exists upon giving
effect to the Refinancing Debt and such Debt, when compared to the Debt being
extended, renewed or refinanced, (a) does not have a greater principal amount
(except for the amount of any accrued interest and fees and any fees and
expenses incurred in such refinancing), earlier final maturity or shorter
weighted average life, (b) is subordinated to the Obligations to at least the
same extent (if applicable), (c) has representations, covenants, defaults and
other terms, taken as a whole, not materially less favorable to Borrowers, and
(d) has no additional obligor, guarantor, Lien, or other recourse to any Person
or Property.

Refinancing Debt:  Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).

Reimbursement Date:  as defined in Section 2.2.2.

Rent and Charges Reserve:  the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral (b) a reserve at least equal
to three months rent and other charges that could be payable to any such Person,
unless it has executed a Lien Waiver.

Report:  as defined in Section 12.2.3.

Reportable Event:  any event set forth in Section 4043(c) of ERISA, other than
an event for which the 30 day notice period has been waived.

Reporting Trigger Period: the period (a) commencing on any day that (i) an Event
of Default occurs, (ii) Availability is less than the greater of (x) 20% of the
Borrowing Base and (y) $4,000,000, or (y) Liquidity is less than $32,500,000;
and (b) continuing until, during each of the preceding 60 consecutive days, (i)
no Event of Default has existed, (ii) Availability has been not less than the
greater of (x) 20% of the Borrowing Base and (y) $4,000,000, and (y) Liquidity
is not less than $32,500,000.

Required Lenders:  Secured Parties holding more than 50% of (a) the aggregate
outstanding Commitments; or (b) after termination of the Commitments, the
aggregate outstanding Loans and LC Obligations or, upon Full Payment of all
Loans and LC Obligations, the aggregate remaining Obligations; provided, that
Commitments, Loans and other Obligations held by a Defaulting Lender and its
Affiliates shall be disregarded in making such calculation, but any related
Fronting Exposure shall be deemed held as a Loan or LC Obligation by the Lender
(including in its capacity as Issuing Bank) that funded the applicable Loan or
issued the applicable Letter of Credit.

Restricted Investment:  any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date; (b)
Investments made after the Closing Date by any Obligor in any other Obligor; (c)
Investments made after the Closing Date by any Subsidiary that is not an Obligor
in any other Subsidiary that is not an Obligor; (d) Investments made after the
Closing Date by any Subsidiary that is not an Obligor in any Obligor; (e) so
long as no Default or Event of Default exists immediately prior to and after
giving effect thereto, Investments made after the Closing Date by any Obligor in
(i) any Subsidiary that is not an Obligor in an aggregate amount not to exceed
$1,000,000 at any one time outstanding and (ii) any Foreign Subsidiary in an
amount at any time outstanding not to exceed $2,500,000 with respect to any
single Foreign Subsidiary and $5,000,000 in the aggregate; (f) deposits made in
the Ordinary Course of Business to secure the performance of leases, the payment
of rent or other obligations permitted hereunder; (g) Bank Products permitted
hereunder; (h) Investments in the form of travel advances and relocation and
other loans and advances to employees for reasonable and customary
business-related travel, entertainment, relocation, and analogous ordinary
business purposes, and payroll

-23-

 

133315237_8

--------------------------------------------------------------------------------

 

advances in connection with changes in payroll systems and other advances of
payroll payments to employees, in each case in the Ordinary Course of Business;
(i) Investments consisting of loans to employees to finance the purchase of
Equity Interests of the Borrowers pursuant to employee stock purchase plans or
agreements approved by the Borrowers’ board of directors; (j) Investments
consisting of extensions of credit to the customers of the Borrowers or of any
of their Subsidiaries in the nature of accounts receivable, prepaid royalties,
or notes receivable, arising from the grant of trade credit or licensing
activities of such Borrower or such Subsidiary, in each case in the Ordinary
Course of Business; (k) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of litigation, delinquent obligations of, and other disputes with,
customers, suppliers or other Persons arising in the Ordinary Course of Business
(including Investments received upon foreclosure of any secured customer leases
or licenses); (l) Investments held by a Person acquired in a Permitted
Acquisition; provided that such Investments are held by such Person or are made
pursuant to a binding commitment of such Person in effect as of the date of such
Permitted Acquisition and not acquired or entered into in contemplation of such
Permitted Acquisition; (m) Investments received in connection with any Permitted
Asset Disposition; (n) so long as no Default or Event of Default exists
immediately prior to and after giving effect thereto, additional Investments in
an aggregate amount not to exceed $1,000,000 at any one time outstanding; (o)
Bank Products (p) cash and Cash Equivalents; (q) loans and advances permitted
under Section 10.2.7; (r) Permitted Acquisitions; (s) Investments constituting
cash collateral for the Signature Letter of Credit; and (t) any other
Investments made in cash (other than Acquisitions) so long as the Payment
Conditions are satisfied with respect to each such other Investment.

Restrictive Agreement:  an agreement (other than a Loan Document) that
conditions or restricts the right of any Borrower or other Obligor to incur or
repay the Obligations, to grant Liens on any assets to secure the Obligations,
to declare or make Distributions to a Borrower, or to repay any intercompany
Debt to a Borrower.

Revolver Usage:  (a) the aggregate amount of outstanding Loans; plus (b) the
aggregate Stated Amount of outstanding Letters of Credit, except to the extent
Cash Collateralized by Borrowers.

S&P:  Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., or any successor reasonably acceptable to Agent.

Sanction:  any sanction administered or enforced by the U.S. government
(including OFAC), United Nations Security Council, European Union, U.K.
government or other applicable sanctions authority.

Scheduled Unavailability Date:  as defined in Section 1.5.

Secured Bank Product Obligations:  Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Affiliate of a Borrower to a
Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations.

Secured Bank Product Provider:  (a) Bank of America or any of its Affiliates;
and (b) any other Lender or Affiliate of a Lender that is providing a Bank
Product, provided such provider delivers written notice to Agent, in form and
substance reasonably satisfactory to Agent, within 10 days following the later
of the Closing Date or creation of the Bank Product, (i) describing the Bank
Product and setting forth the maximum amount to be secured by the Collateral and
the methodology to be used in calculating such amount, and (ii) agreeing to be
bound by Section 12.14.

Secured Parties:  Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.

-24-

 

133315237_8

--------------------------------------------------------------------------------

 

Security Documents:  the Deposit Account Control Agreements, and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.

Senior Officer:  the chairman of the board, president, chief executive officer
or chief financial officer of the applicable Obligor.

Settlement Report:  a report summarizing Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Commitments.

Signature Letter of Credit: letter of credit # S93061093 in amount of
$337,920.00 issued by Signature Bank for the account of Borrower Agent (and any
replacement thereof that does not increase the amount thereof).

Solvent:  as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

Specified Obligor:  an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).

Stated Amount:  the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents.

Subordinated Debt:  Debt incurred by a Borrower that is expressly subordinate
and junior in right of payment to Full Payment of all Obligations, and is on
terms (including maturity, interest, fees, repayment, covenants and
subordination) reasonably satisfactory to Agent.

Subsidiary:  any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or combination of Borrowers (including indirect
ownership through other entities in which a Borrower directly or indirectly owns
50% of the voting securities or Equity Interests).

Swap:  as defined in Section 1a(47) of the Commodity Exchange Act.

Swap Obligations:  obligations under an agreement relating to a Swap.

Swingline Loan:  any Borrowing of Base Rate Loans funded with Agent’s funds,
until such Borrowing is settled among Lenders or repaid by Borrowers.

-25-

 

133315237_8

--------------------------------------------------------------------------------

 

Taxes:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Termination Date:  September 4, 2023, or such earlier date on which the
Commitments terminate hereunder.

Transferee:  any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

UCC:  the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Unused Line Fee Rate:  a per annum rate equal to (a) 0.375%, if average daily
Revolver Usage was 50% or less of the Commitments during the preceding calendar
month, or (b) 0.25%, if average daily Revolver Usage was more than 50% of the
Commitments during such month.

Upstream Payment:  a Distribution by a Subsidiary of such Borrower.

U.S. Person:  “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Tax Compliance Certificate:  as defined in Section 5.9.2(b)(iii).

Value:  for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.

Write-Down and Conversion Powers:  the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.

1.2Accounting Terms.  Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method and lease accounting treatment as used
in such financial statements; provided, that Borrowers may adopt a change
required or permitted by GAAP after the Closing Date as long as Borrowers’
certified public accountants concur in such change, it is disclosed to Agent and
the Loan Documents are amended in a manner satisfactory to Required Lenders to
address the change.  Notwithstanding the foregoing, (x) for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, the effects of FASB ASC 825 and FASB ASC
470-20 on financial liabilities shall be disregarded and Debt of the Borrowers
and their Subsidiaries subject thereto shall be deemed to be carried at 100% of
the outstanding principal amount thereof and (y) to the extent that any change
in GAAP after the Closing Date results in leases which are, or would have been,
classified as operating leases under GAAP as it exists on the Closing Date being
classified as Capital Leases under GAAP as so revised, such change in
classification of leases from operating leases to Capital Leases shall be
ignored for purposes of determining compliance with any covenant (including the
computation of any financial covenant) under this Agreement and any of the other
Loan Documents (provided, any financial statements required to be delivered
hereunder shall be required to be delivered in conformity with

-26-

 

133315237_8

--------------------------------------------------------------------------------

 

GAAP, applied on a consistent basis, as in effect from time to time together
with a detailed reconciliation between calculations before and after giving
effect to such change in GAAP).

1.3Uniform Commercial Code.  As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York:  “Account,” “Account
Debtor,” “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Inventory,” “Investment Property,” “Letter-of-Credit Right” and “Supporting
Obligation.”

1.4Certain Matters of Construction.  The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.”  The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision.  Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan
Document.  All references in the Loan Documents to any (a) laws include all
related regulations, interpretations, supplements, amendments and successor
provisions; (b) document, instrument or agreement include any amendments,
waivers and other modifications, extensions or renewals (to the extent permitted
by the Loan Documents); (c) section mean, unless the context otherwise requires,
a section of this Agreement; (d) exhibits or schedules mean, unless the context
otherwise requires, exhibits and schedules attached hereto, which are hereby
incorporated by reference; (e) Person include successors and assigns; (f) time
of day mean time of day at Agent’s notice address under Section 14.3.1; or (g)
discretion of Agent, Issuing Bank or any Lender mean (except as otherwise
specified herein) the reasonable discretion of such Person exercised at any
time.  All references to Value, Borrowing Base components, Loans, Letters of
Credit, Obligations and other amounts herein shall be denominated in Dollars,
unless expressly provided otherwise, and all determinations (including
calculations of Borrowing Base and financial covenants) made from time to time
under the Loan Documents shall be made in light of the circumstances existing at
such time.  Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise satisfactory to Agent (and
not necessarily calculated in accordance with GAAP).  No provision of any Loan
Documents shall be construed against any party by reason of such party having,
or being deemed to have, drafted the provision.  Reference to an Obligor’s
“knowledge” or similar concept means actual knowledge of a Senior Officer.

1.5LIBOR Amendment.  Notwithstanding anything to the contrary in this Agreement
or any other Loan Documents, if Agent determines (which determination shall be
conclusive absent manifest error), or Borrower Agent or Required Lenders notify
Agent (with, in the case of the Required Lenders, a copy to Borrower Agent) that
Borrowers or Required Lenders (as applicable) have determined, that:

(a)adequate and reasonable means do not exist for ascertaining LIBOR for any
applicable interest period, because the LIBOR quote on the applicable screen
page (or other source) used by Agent to determine LIBOR (“LIBOR Screen Rate”) is
not available or published on a current basis and such circumstances are
unlikely to be temporary; or

(b)the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over Agent has made a public statement identifying a specific date
(“Scheduled Unavailability Date”) after which LIBOR or the LIBOR Screen Rate
will no longer be available or used for determining the interest rate of loans;
or

-27-

 

133315237_8

--------------------------------------------------------------------------------

 

(c)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR;

then, reasonably promptly after such determination or receipt of notice by
Agent, Agent and Borrower Agent may amend this Agreement to replace LIBOR with
an alternate benchmark rate (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein) (“LIBOR Successor Rate”), together
with any proposed LIBOR Successor Rate Conforming Changes and the amendment
shall be effective at 5:00 p.m. on the fifth Business Day after Agent posts the
amendment to all Lenders and Borrowers unless, prior to such time, Required
Lenders notify Agent that they do not accept the amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred, Agent
will promptly notify Borrowers and Lenders.  Thereafter, (i) the obligation of
Lenders to make or maintain LIBOR Loans shall be suspended (to the extent of the
affected LIBOR Loans or Interest Periods), and (ii) the LIBOR component shall no
longer be used in determining Base Rate.  Upon receipt of such notice, Borrower
Agent may revoke any pending request for funding, conversion or continuation of
a LIBOR Loan (to the extent of the affected LIBOR Loans or Interest Periods) or,
failing that, will be deemed to have requested a Base Rate Loan.  

Section 2.CREDIT FACILITIES

2.1Loan Commitments

2.1.1.Commitments.  Each Lender agrees, severally on a Pro Rata basis up to its
Commitment, on the terms set forth herein, to make Loans to Borrowers from time
to time through the Termination Date.  The Loans may be repaid and reborrowed as
provided herein.  In no event shall Lenders have any obligation to honor a
request for a Loan if Revolver Usage at such time plus the requested Loan would
exceed the Borrowing Base.

2.1.2.Notes.  Loans and interest accruing thereon shall be evidenced by the
records of Agent and the applicable Lender.  At the request of a Lender,
Borrowers shall deliver promissory note(s) to such Lender, evidencing its Loans.

2.1.3.Use of Proceeds.  The proceeds of Loans shall be used by Borrowers solely
(a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; and (d) for lawful corporate purposes of
Borrowers and their Subsidiaries, including working capital and other general
corporate purposes.  Borrowers shall not, directly or knowingly indirectly, use
any Letter of Credit or Loan proceeds, nor use, lend, contribute or otherwise
make available any Letter of Credit or Loan proceeds to any Subsidiary, joint
venture partner or other Person, (i) to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of issuance of
the Letter of Credit or funding of the Loan, is the target of any Sanction; (ii)
in any manner that would result in a violation of a Sanction by any Person; or
(iii) to purchase or carry (or to reduce or refinance any Debt incurred to
purchase or carry) any Margin Stock or for any related purpose governed by
Regulations T, U or X of the Federal Reserve Board of Governors.

2.1.4.Voluntary Reduction or Termination.  Upon at least 15 Business Days prior
written notice to Agent at any time, Borrowers may terminate or reduce the
Commitments.  Each reduction shall be in an increment of $5,000,000, but not
less than $10,000,000, and shall be specified in the notice.  Any notice of
termination or reduction by Borrowers shall be irrevocable; provided that any
such notice may be conditioned upon the occurrence of a refinancing or receipt
of proceeds of Debt or Equity Interests.

-28-

 

133315237_8

--------------------------------------------------------------------------------

 

2.1.5.Overadvances.  Any Overadvance shall be repaid by Borrowers upon demand by
Agent, and shall constitute an Obligation secured by the Collateral, entitled to
all benefits of the Loan Documents.  Agent may require Lenders to fund Base Rate
Loans that cause or constitute an Overadvance and to forbear from requiring
Borrowers to cure an Overadvance, as long as the total Overadvance does not
exceed 10% of the Borrowing Base and does not continue for more than 30
consecutive days without the consent of Required Lenders.  In no event shall
Loans be required that would cause Revolver Usage to exceed the aggregate
Commitments.  No funding or sufferance of an Overadvance shall constitute a
waiver by Agent or Lenders of the Event of Default caused thereby.  No Obligor
shall be a beneficiary of this Section nor authorized to enforce any of its
terms.

2.1.6.Protective Advances.  Agent shall be authorized, in its Permitted
Discretion, at any time that any condition in Section 6 is not satisfied, to
make Base Rate Loans (“Protective Advances”) (a) up to an aggregate amount of
$5,000,000 outstanding at any time, if Agent deems such Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectability or
repayment of Obligations, as long as such Loans do not cause Revolver Usage to
exceed the aggregate Commitments; or (b) to pay any other amounts chargeable to
Obligors under any Loan Documents, including interest, costs, fees and
expenses.  Lenders shall participate on a Pro Rata basis in Protective Advances
outstanding from time to time.  Required Lenders may at any time revoke Agent’s
authority to make further Protective Advances under clause (a) by written notice
to Agent.  Absent such revocation, Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.  No funding of a
Protective Advance shall constitute a waiver by Agent or Lenders of any Event of
Default relating thereto.  No Obligor shall be a beneficiary of this Section nor
authorized to enforce any of its terms.

2.1.7.Increase in Commitments.  Borrowers may request an increase in Commitments
from time to time upon not less than 30 days’ (or such shorter period as may be
acceptable to Agent) notice to Agent, as long as (a) the requested increase is
in a minimum amount of $5,000,000 and is offered on the same terms as existing
Commitments, except for a closing fee specified by Borrowers and (b) total
increases under this Section do not exceed $20,000,000 and no more than 3
increases are made. Agent shall promptly notify Lenders of the requested
increase and, within 10 Business Days thereafter, each Lender shall notify Agent
if and to what extent such Lender commits to increase its Commitment. Any Lender
not responding within such period shall be deemed to have declined an increase.
If Lenders fail to commit to the full requested increase, Eligible Assignees may
issue additional Commitments and become Lenders hereunder. Agent may allocate,
in its discretion, the increased Commitments among committing Lenders and, if
necessary, Eligible Assignees. Total Commitments shall be increased by the
requested amount (or such lesser amount committed by Lenders and Eligible
Assignees) on a date agreed upon by Agent and Borrower Agent, provided (i) the
conditions set forth in Section 6.2 are satisfied at such time; and (ii) to the
extent Collateral includes any Real Estate, flood insurance diligence and
documentation have been completed as required by all Flood Laws or otherwise in
a manner satisfactory to all Lenders. Agent, Borrowers, and the new and existing
Lenders shall execute and deliver such documents and agreements as Agent
reasonably deems appropriate to evidence the increase in and allocations of
Commitments. On the effective date of an increase, the Revolver Usage and other
exposures under the Commitments shall be reallocated among Lenders, and settled
by Agent as necessary, in accordance with Lenders’ adjusted shares of
Commitments.

2.2Letter of Credit Facility

2.2.1.Issuance of Letters of Credit.  Issuing Bank shall issue Letters of Credit
for the account of any Borrower or its Subsidiaries from time to time until the
Termination Date, on the terms set forth herein, including the following:

(a)Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of

-29-

 

133315237_8

--------------------------------------------------------------------------------

 

Credit, as well as such other instruments and agreements as Issuing Bank may
customarily require for issuance of a letter of credit of similar type and
amount.  Issuing Bank shall have no obligation to issue any Letter of Credit
unless (i) Issuing Bank receives a LC Request and LC Application at least three
Business Days (or such shorter period as may be agreed by Issuing Bank) prior to
the requested date of issuance; (ii) each LC Condition is satisfied on the
requested date of issuance; and (iii) if a Defaulting Lender exists, such Lender
or Borrowers have entered into arrangements satisfactory to Agent and Issuing
Bank to eliminate any Fronting Exposure associated with such Lender.  If, in
sufficient time to act, Issuing Bank receives written notice from Agent or
Required Lenders that a LC Condition has not been satisfied, Issuing Bank shall
not issue the requested Letter of Credit.  Prior to receipt of any such notice,
Issuing Bank shall not be deemed to have knowledge of any failure of LC
Conditions.

(b)Letters of Credit may be requested by a Borrower to support obligations
constituting lawful corporate purposes of the Borrowers and their Subsidiaries,
including Investments, Distributions, working capital and other general
corporate purposes.  Increase, renewal or extension of a Letter of Credit shall
be treated as issuance of a new Letter of Credit, except that Issuing Bank may
require a new LC Application in its discretion.

(c)Borrowers assume all risks of any beneficiary’s acts, omissions or misuses of
a Letter of Credit.  None of Agent, Issuing Bank or any Lender shall be
responsible for the existence, character, quality, quantity, condition, packing,
value or delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial, incomplete or failed shipment of any
goods referred to in a Letter of Credit or Documents; any deviation from
instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of a Letter of Credit or proceeds
thereof; or any consequences arising from causes beyond the control of Issuing
Bank, Agent or any Lender, including any act or omission of a Governmental
Authority.  Borrowers shall take all action (including enforcement of available
rights against a beneficiary) to avoid and mitigate damages relating to any
Letter of Credit or claimed against Issuing Bank, Agent or any Lender.  Issuing
Bank shall be fully subrogated to all rights and remedies of a beneficiary whose
claims are discharged through a Letter of Credit.

(d)In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may use legal counsel, accountants and other
experts to advise it concerning its obligations, rights and remedies, and shall
be entitled to act (and shall be fully protected in any action taken in good
faith reliance) upon any advice given by such experts.  Issuing Bank may employ
agents and attorneys-in-fact in connection with any matter relating to Letters
of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.

2.2.2.Reimbursement; Participations.

(a)If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same Business Day (“Reimbursement
Date”), the amount paid by Issuing Bank under such Letter of Credit, together
with interest at the interest rate for Base Rate Loans from the Reimbursement
Date until payment by Borrowers.  The obligation of Borrowers to reimburse
Issuing Bank

-30-

 

133315237_8

--------------------------------------------------------------------------------

 

for any payment made under a Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right that Borrowers may have at any time
against the beneficiary.  Whether or not Borrower Agent submits a Notice of
Borrowing, Borrowers shall be deemed to have requested a Borrowing of Base Rate
Loans in an amount necessary to pay all amounts due Issuing Bank on any
Reimbursement Date and each Lender shall fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied.

(b)Each Lender hereby irrevocably and unconditionally purchases from Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
LC Obligations outstanding from time to time.  Issuing Bank is issuing Letters
of Credit in reliance upon this participation.  If Borrowers do not make a
payment to Issuing Bank when due hereunder, Agent shall promptly notify Lenders
and each Lender shall within one Business Day after such notice pay to Agent,
for the benefit of Issuing Bank, the Lender’s Pro Rata share of such
payment.  Upon request by a Lender, Issuing Bank shall provide copies of Letters
of Credit and LC Documents in its possession at such time.

(c)The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower’s protection) or that does not materially prejudice a Borrower;
any honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations.  Issuing Bank
does not assume any responsibility for any failure or delay in performance or
any breach by any Borrower or other Person of any obligations under any LC
Documents.  Issuing Bank does not make to Lenders any express or implied
warranty, representation or guaranty with respect to any Letter of Credit,
Collateral, LC Document or Obligor.  Issuing Bank shall not be responsible to
any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectability, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.

(d)No Indemnitee shall be liable to any Obligor, Lender or other Person for any
action taken or omitted to be taken in connection with any Letter of Credit or
LC Document except as a result of such Indemnitee’s bad faith, gross negligence
or willful misconduct.

2.2.3.Cash Collateral.  At Agent’s or Issuing Bank’s request, Borrowers shall
Cash Collateralize (a) the Fronting Exposure of any Defaulting Lender; and (b)
all outstanding Letters of Credit if an Event of Default exists, the Termination
Date is scheduled to occur within five (5) Business Days or the Termination Date
occurs.  If Borrowers fail to provide any Cash Collateral as required hereunder,
Lenders may (and shall upon direction of Agent) advance, as Loans, the amount of
Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).

-31-

 

133315237_8

--------------------------------------------------------------------------------

 

2.2.4.Resignation of Issuing Bank.  Issuing Bank may resign at any time upon
notice to Agent and Borrowers, and any resignation of Agent hereunder shall
automatically constitute its concurrent resignation as Issuing Bank.  From the
effective date of its resignation, Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
otherwise have all rights and obligations of an Issuing Bank hereunder relating
to any Letter of Credit issued by it prior to such date.  A replacement Issuing
Bank may be appointed by written agreement among Agent, Borrower Agent and the
new Issuing Bank.

Section 3.INTEREST, FEES AND CHARGES

3.1Interest

3.1.1.Rates and Payment of Interest.

(a)The Obligations shall bear interest (i) if a Base Rate Loan, at the Base Rate
in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR Loan,
at LIBOR for the applicable Interest Period, plus the Applicable Margin; and
(iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Loans.  

(b)During an Insolvency Proceeding with respect to any Obligor, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment), payable on demand.

(c)Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers, and shall in no event be
less than zero at any time.  Interest accrued on the Loans shall be due and
payable in arrears, (i) on the first day of each month; (ii) on any date of
prepayment, with respect to the principal amount being prepaid; and (iii) on the
Termination Date.  Interest accrued on any other Obligations shall be due and
payable as provided in the applicable agreements or, if no payment date is
specified, on demand.

3.1.2.Application of LIBOR to Outstanding Loans.

(a)Borrowers may elect to convert any portion of Base Rate Loans to, or to
continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan.  During any Event of Default, Agent may (and shall at the direction of
Required Lenders) declare that no Loan may be made, converted or continued as a
LIBOR Loan.

(b)Borrower Agent shall give Agent a Notice of Conversion/Continuation no later
than 11:00 a.m. at least two Business Days before the requested conversion or
continuation date.  Promptly after receiving any such notice, Agent shall notify
each Lender thereof.  Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified).  If, at expiration of an Interest Period for a LIBOR Loan, Borrowers
have failed to deliver a Notice of Conversion/Continuation, the Loan shall
convert into a Base Rate Loan.  Agent does not warrant or accept responsibility
for, nor shall it have any liability with respect to, administration, submission
or any other matter related to any rate used in determining LIBOR.

3.1.3.Interest Periods.  Borrowers shall select an interest period (“Interest
Period”) of 30, 60, or 90 days to apply to each LIBOR Loan; provided, that (a)
the Interest Period shall begin on the

-32-

 

133315237_8

--------------------------------------------------------------------------------

 

date the Loan is made or continued as, or converted into, a LIBOR Loan, and
shall expire on the numerically corresponding day in the calendar month at its
end; (b) if any Interest Period begins on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of the ending month, then the Interest Period
shall expire on such month’s last Business Day; and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and (c) no Interest Period shall extend beyond the
Termination Date.

3.1.4.Interest Rate Not Ascertainable.  If, due to any circumstance affecting
the London interbank market, Agent reasonably determines that adequate and fair
means do not exist for ascertaining LIBOR on any applicable date or that any
Interest Period is not available on the basis provided herein, then Agent shall
immediately notify Borrowers of such determination.  Until Agent notifies
Borrowers that such circumstance no longer exists, the obligation of Lenders to
make affected LIBOR Loans shall be suspended and no further Loans may be
converted into or continued as such LIBOR Loans.

3.2Fees

3.2.1.Unused Line Fee.  Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to the Unused Line Fee Rate times the amount by which
the Commitments exceed the average daily Revolver Usage during any month.  Such
fee shall be payable in arrears, on the first day of each month and on the
Termination Date.

3.2.2.LC Facility Fees.  Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Loans times the average daily Stated Amount of Letters of Credit, which fee
shall be payable monthly in arrears, on the first day of each month; (b) to
Agent, for its own account, a fronting fee equal to 0.125% per annum on the
Stated Amount of each Letter of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred.  During an Event of
Default, the fee payable under clause (a) shall be increased by 2.00% per annum.

3.2.3.Closing Fee.  On the Closing Date, Borrowers shall pay to Agent, for the
Pro Rata benefit of Lenders, a closing fee of $150,000.

3.2.4.Fee Letters.  Borrowers shall pay all fees set forth in any fee letter
executed in connection with this Agreement.

3.3Computation of Interest, Fees, Yield Protection.  All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days.  Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error.  All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration.  All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money.  A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.8, submitted to Borrower Agent
by Agent or the affected Lender shall be final, conclusive and binding for all
purposes, absent manifest error, and Borrowers shall pay such amounts to the
appropriate party within 10 Business Days following receipt of the certificate.

3.4Reimbursement Obligations.  Borrowers shall pay all Claims promptly upon
request.  Borrowers shall also reimburse Agent for all reasonable and documented
legal (limited to reasonable and documented fees of one counsel for Agent  and
one local counsel for Agent in each relevant jurisdiction,

-33-

 

133315237_8

--------------------------------------------------------------------------------

 

and, in the case of a conflict of interest, one additional primary counsel and
one additional local counsel in each relevant jurisdiction), accounting,
appraisal, consulting, and other fees and expenses incurred by it in connection
with (a) negotiation and preparation of any Loan Documents, including any
modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), any examination
or appraisal with respect to any Obligor or Collateral by Agent’s personnel or a
third party.  All legal, accounting and consulting fees shall be charged to
Borrowers by Agent’s professionals at their full hourly rates, regardless of any
alternative fee arrangements that Agent, any Lender or any of their Affiliates
may have with such professionals that otherwise might apply to this or any other
transaction.  Borrowers acknowledge that counsel may provide Agent with a
benefit (such as a discount, credit or accommodation for other matters) based on
counsel’s overall relationship with Agent, including fees paid hereunder.  If,
for any reason (including inaccurate reporting in any Borrower Materials), it is
determined that a higher Applicable Margin should have applied to a period than
was actually applied, then the proper margin shall be applied retroactively and
Borrowers shall promptly pay to Agent, for the ratable benefit of Lenders, an
amount equal to the difference between the amount of interest and fees that
would have accrued using the proper margin and the amount actually paid.  All
amounts payable by Borrowers under this Section shall be due within 10 Business
Days following receipt by Borrower Agent of a reasonably detailed invoice.  

3.5Illegality.  If any Lender reasonably determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to perform any of its obligations hereunder, to make,
maintain, issue, fund, participate in, or charge applicable interest or fees
with respect to, any Loan or Letter of Credit, or to determine or charge
interest based on LIBOR, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to Agent, any obligation of such Lender to perform such obligations,
to make, maintain, fund or participate in the Loan or Letter of Credit (or to
charge interest or fees otherwise applicable thereto), or to continue or convert
Loans as LIBOR Loans, shall be suspended until such Lender notifies Agent that
the circumstances giving rise to such determination no longer exist.  Upon
delivery of such notice, Borrowers shall prepay the applicable Loan, Cash
Collateralize the applicable LC Obligations or, if applicable, convert LIBOR
Loan(s) of such Lender to Base Rate Loan(s), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain the
LIBOR Loan to such day, or immediately, if such Lender cannot continue to
maintain the LIBOR Loan.  Upon any such prepayment or conversion, Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

3.6Inability to Determine Rates.  Unless and until a LIBOR Successor Rate is
implemented in accordance with Section 1.5, Agent will promptly notify Borrower
Agent and Lenders if, in connection with any Loan or request with respect to a
Loan, (a) Agent reasonably determines that (i) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
Loan amount or Interest Period, or (ii) adequate and reasonable means do not
exist for determining LIBOR for the Loan or Interest Period (including with
respect to calculation of the Base Rate); or (b) Agent or Required Lenders
reasonably determine for any reason that LIBOR for the Interest Period does not
adequately and fairly reflect the cost to Lenders of funding or maintaining the
Loan.  Thereafter, Lenders’ obligations to make or maintain affected LIBOR Loans
and utilization of the LIBOR component (if affected) in determining Base Rate
shall be suspended until Agent reasonably determines (or is instructed by
Required Lenders) to withdraw the notice.  Upon receipt of such notice, Borrower
Agent may revoke any pending request for funding, conversion or continuation of
a LIBOR Loan or, failing that, will be deemed to have requested a Base Rate
Loan, and Agent may (or shall upon request by Required Lenders) immediately
convert any affected LIBOR Loan to a Base Rate Loan.

-34-

 

133315237_8

--------------------------------------------------------------------------------

 

3.7Increased Costs; Capital Adequacy

3.7.1.Increased Costs Generally.  If any Change in Law shall:

(a)impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating LIBOR) or
Issuing Bank;

(b)subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or

(c)impose on any Lender, Issuing Bank or interbank market any other condition,
cost or expense (other than Taxes) affecting any Loan, Letter of Credit,
participation in LC Obligations, Commitment or Loan Document;

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or its Commitment, or converting to or continuing any
interest option for a Loan, or to increase the cost to a Lender or Issuing Bank
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by a Lender or Issuing
Bank hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to it such additional
amount(s) as will compensate it for the additional costs incurred or reduction
suffered.

3.7.2.Capital Requirements.  If a Lender or Issuing Bank determines that a
Change in Law affecting it or its holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitment,
Loans, Letters of Credit or participations in LC Obligations or Loans, to a
level below that which such Lender, Issuing Bank or holding company could have
achieved but for such Change in Law (taking into consideration its policies with
respect to capital adequacy), then from time to time Borrowers will pay to such
Lender or Issuing Bank, as the case may be, such additional amounts as will
compensate it or its holding company for the reduction suffered.

3.7.3.LIBOR Loan Reserves.  If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers shall pay additional interest to such Lender on each
LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive).  The additional interest shall be due and payable on each interest
payment date for the Loan; provided, that if the Lender notifies Borrowers (with
a copy to Agent) of the additional interest less than 10 Business Days prior to
the interest payment date, then such interest shall be payable 10 Business Days
after Borrowers’ receipt of the notice.

3.7.4.Compensation.  Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs or reductions
suffered more than nine months (plus any period of retroactivity of the Change
in Law giving rise to the demand) prior to the date that the Lender or Issuing
Bank notifies Borrower Agent

-35-

 

133315237_8

--------------------------------------------------------------------------------

 

of the applicable Change in Law and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor.

3.8Mitigation.  If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under Section
5.8, then at the request of Borrower Agent, such Lender shall use reasonable
efforts to designate or assign its obligations hereunder to a different Lending
Office, if, in the judgment of such Lender, such designation or assignment would
eliminate the need for such notice or eliminate or reduce amounts payable or to
be withheld in the future, would not subject the Lender to any unreimbursed cost
or expense, and would not otherwise be disadvantageous in any material respect
or unlawful.  Borrowers shall pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

3.9Funding Losses.  If for any reason (a) any Borrowing, conversion or
continuation of a LIBOR Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a day
other than the end of its Interest Period, (c) Borrowers fail to repay a LIBOR
Loan when required, or (d) a Lender (other than a Defaulting Lender) is required
to assign a LIBOR Loan prior to the end of its Interest Period pursuant to
Section 13.4, then Borrowers shall pay to Agent its customary administrative
charge and to each Lender all losses, expenses and fees arising from
redeployment of funds or termination of match funding.  For purposes of
calculating such amounts, a Lender shall be deemed to have funded a LIBOR Loan
by a matching deposit or other borrowing in the London interbank market for a
comparable amount and period, whether or not the Loan was in fact so funded.

3.10Maximum Interest.  Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”).  If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrowers.  In determining whether the interest contracted for,
charged or received by Agent or a Lender exceeds the maximum rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee or premium rather than interest; (b)
exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread (in equal or unequal parts) the total amount of
interest throughout the contemplated term of the Obligations hereunder.

Section 4.LOAN ADMINISTRATION

4.1Manner of Borrowing and Funding Loans

4.1.1.Notice of Borrowing.

(a)To request Loans, Borrower Agent shall give Agent a Notice of Borrowing by
11:00 a.m. (i) on the requested funding date, in the case of Base Rate Loans,
and (ii) at least two Business Days prior to the requested funding date, in the
case of LIBOR Loans.  Notices received by Agent after such time shall be deemed
received on the next Business Day.  Each Notice of Borrowing shall be
irrevocable and shall specify (A) the Borrowing amount, (B) the requested
funding date (which must be a Business Day), (C) whether the Borrowing is to be
made as a Base Rate Loan or LIBOR Loan, and (D) in the case of a LIBOR Loan, the
applicable Interest Period (which shall be deemed to be 30 days if not
specified).

-36-

 

133315237_8

--------------------------------------------------------------------------------

 

(b)Unless payment is otherwise made by Borrowers, the becoming due of any
Obligation (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for a Base Rate Loan on the due
date in the amount due and the Loan proceeds shall be disbursed as direct
payment of such Obligation.  In addition, Agent may, at its option, charge such
amount against (a) the Borrowers’ primary operating account maintained with
Agent or any of its Affiliates (as designated by Borrower Agent to Agent from
time to time) and (b) if such primary operating account has insufficient funds
to satisfy such charge or if Borrowers have failed to designate a primary
operating account, from any operating, investment or other account of a Borrower
maintained with Agent or any of its Affiliates, and in any case, Agent shall
promptly notify Borrower Agent of any such charge.

(c)If a Borrower maintains a disbursement account with Agent or any of its
Affiliates, then presentation for payment in the account of a Payment Item when
there are insufficient funds to cover it shall be deemed to be a request for a
Base Rate Loan on the presentation date, in the amount of the Payment
Item.  Proceeds of the Loan may be disbursed directly to the account.

4.1.2.Fundings by Lenders.  Except for Swingline Loans, Agent shall endeavor to
notify Lenders of each Notice of Borrowing (or deemed request for a Borrowing)
by 1:00 p.m. on the proposed funding date for a Base Rate Loan or by 3:00 p.m.
two Business Days before a proposed funding of a LIBOR Loan.  Each Lender shall
fund its Pro Rata share of a Borrowing in immediately available funds not later
than 3:00 p.m. on the requested funding date, unless Agent’s notice is received
after the times provided above, in which case Lender shall fund by 11:00 a.m. on
the next Business Day.  Subject to its receipt of such amounts from Lenders,
Agent shall disburse the Borrowing proceeds in a manner directed by Borrower
Agent and acceptable to Agent.  Unless Agent receives (in sufficient time to
act) written notice from a Lender that it will not fund its share of a
Borrowing, Agent may assume that such Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
Borrowers.  If a Lender’s share of a Borrowing or of a settlement under Section
4.1.3(b) is not received by Agent, then Borrowers agree to repay to Agent on
demand the amount of such share, together with interest thereon from the date
disbursed until repaid, at the rate applicable to the Borrowing.  Agent, a
Lender or Issuing Bank may fulfill its obligations under Loan Documents through
one or more Lending Offices, and this shall not affect any obligation of
Obligors under the Loan Documents or with respect to any Obligations.

4.1.3.Swingline Loans; Settlement.

(a)To fulfill any request for a Base Rate Loan hereunder, Agent may in its
discretion advance Swingline Loans to Borrowers, up to an aggregate outstanding
amount of $5,000,000.  Swingline Loans shall constitute Loans for all purposes,
except that payments thereon shall be made to Agent for its own account until
settled with or funded by Lenders hereunder.

(b)Settlement of Loans, including Swingline Loans, among Lenders and Agent shall
take place on a date determined from time to time by Agent (but at least weekly,
unless the settlement amount is de minimis), on a Pro Rata basis in accordance
with the Settlement Report delivered by Agent to Lenders.  Between settlement
dates, Agent may in its discretion apply payments on Loans to Swingline Loans,
regardless of any designation by Borrowers or anything herein to the
contrary.  Each Lender hereby purchases, without recourse or warranty, an
undivided Pro Rata participation in all Swingline Loans outstanding from time to
time until settled.  If a Swingline Loan cannot be settled among Lenders,
whether due to an Obligor’s Insolvency Proceeding or for any other reason, each
Lender shall pay the amount of its participation in the Loan to Agent, in
immediately available funds, within one Business Day after Agent’s request
therefor.  Lenders’ obligations to make settlements and to fund participations
are absolute,

-37-

 

133315237_8

--------------------------------------------------------------------------------

 

irrevocable and unconditional, without offset, counterclaim or other defense,
and whether or not the Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied.

4.1.4.Notices.  If Borrowers request, convert or continue Loans, select interest
rates or transfer funds based on telephonic or electronic instructions to Agent,
Borrowers shall confirm the request by prompt delivery to Agent of a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable.  Agent and
Lenders are not liable for any loss suffered by a Borrower as a result of Agent
or a Lender acting on its understanding of telephonic or electronic instructions
from a person believed in good faith to be authorized to give instructions on a
Borrower’s behalf.

4.2Defaulting Lender.  Notwithstanding anything herein to the contrary:

4.2.1.Reallocation of Pro Rata Share; Amendments.  For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Agent may in its discretion reallocate
Pro Rata shares by excluding a Defaulting Lender’s Commitments and Loans from
the calculation of shares.  A Defaulting Lender shall have no right to vote on
any amendment, waiver or other modification of a Loan Document, except as
provided in Section 14.1.1(c).

4.2.2.Payments; Fees.  Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full.  Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay Obligations.  A
Lender shall not be entitled to receive any fees accruing hereunder while it is
a Defaulting Lender and its unfunded Commitment shall be disregarded for
purposes of calculating the unused line fee under Section 3.2.1.  If any LC
Obligations owing to a Defaulted Lender are reallocated to other Lenders, fees
attributable to such LC Obligations under Section 3.2.2 shall be paid to such
Lenders.  Agent shall be paid all fees attributable to LC Obligations that are
not reallocated.

4.2.3.Status; Cure.  Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error.  Borrowers, Agent
and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the Revolver
Usage and other exposures under the Commitments shall be reallocated among
Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including its payment of breakage costs for reallocated LIBOR Loans) in
accordance with the readjusted Pro Rata shares.  Unless expressly agreed by
Borrowers, Agent and Issuing Bank, or as expressly provided herein with respect
to Bail-In Actions and related matters, no reallocation of Commitments and Loans
to non-Defaulting Lenders or reinstatement of a Defaulting Lender shall
constitute a waiver or release of claims against such Lender.  The failure of
any Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform obligations hereunder shall not relieve any other Lender of
its obligations under any Loan Document.  No Lender shall be responsible for
default by another Lender.

4.3Number and Amount of LIBOR Loans; Determination of Rate.  Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus an
increment of $100,000 in excess thereof.  No more than 5 Borrowings of LIBOR
Loans may be outstanding at any time, and all LIBOR Loans having the same length
and beginning date of their Interest Periods shall be aggregated together and
considered one Borrowing for this purpose.  Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.

-38-

 

133315237_8

--------------------------------------------------------------------------------

 

4.4Borrower Agent.  Each Borrower hereby designates Inari (“Borrower Agent”) as
its representative and agent for all purposes under the Loan Documents,
including requests for and receipt of Loans and Letters of Credit, designation
of interest rates, delivery or receipt of communications, delivery of Borrower
Materials, payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender.  Borrower Agent hereby accepts such appointment.  Agent and Lenders
shall be entitled to rely upon any notice or communication (including any notice
of borrowing) delivered by or to Borrower Agent on behalf of any Borrower.  Each
of Agent, Issuing Bank and Lenders shall have the right, in its discretion, to
deal exclusively with Borrower Agent for all purposes under the Loan
Documents.  Each Borrower agrees that any notice, election, communication,
delivery, representation, agreement, action, omission or undertaking by Borrower
Agent shall be binding upon and enforceable against such Borrower.

4.5One Obligation.  The Loans, LC Obligations and other Obligations constitute
one general obligation of Borrowers and are secured by Agent’s Lien on all
Collateral; provided, that Agent and each Lender shall be deemed to be a
creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.

4.6Effect of Termination.  On the effective date of the termination of all
Commitments, the Obligations shall be immediately due and payable, and each
Secured Bank Product Provider may terminate its Bank Products.  Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents.  Agent shall not be
required to terminate its Liens if within the 60 days prior to the Full Payment
of the Obligations a  Cash Dominion Trigger Period existed unless it receives
Cash Collateral or a written agreement, in each case satisfactory to it,
protecting Agent and Lenders from dishonor or return of any Payment Item
previously applied to the Obligations.  Sections 2.2, 3.4, 3.6, 3.7, 3.9, 5.4,
5.8, 5.9, 12, 14.2, this Section, and each indemnity or waiver given by an
Obligor or Lender in any Loan Document, shall survive any assignment by Agent,
Issuing Bank or any Lender of rights or obligations hereunder, termination of
any Commitment, and any repayment, satisfaction, discharge or Full Payment of
any Obligations.

Section 5.PAYMENTS

5.1General Payment Provisions.  Except as provided by Section 5.8, all payments
of Obligations shall be made in Dollars, without offset, counterclaim or defense
of any kind, free and clear of (and without deduction for) any Taxes except as
required by Applicable Law, and in immediately available funds, not later than
12:00 noon on the due date.  Any payment after such time shall be deemed made on
the next Business Day.  Any payment of a LIBOR Loan prior to the end of its
Interest Period shall be accompanied by all amounts due under Section
3.9.  Agent shall have the continuing, exclusive right to apply and reapply
payments and proceeds of Collateral against the Obligations, at Agent’s
discretion, but whenever possible (provided no Event of Default exists) any
prepayment shall be applied first to Base Rate Loans before LIBOR Loans.

5.2Repayment of Loans.  Loans may be prepaid from time to time, without penalty
or premium.  Loans shall be due and payable in full on the Termination Date,
unless payment is sooner required hereunder, and any Overadvance or Protective
Advance shall be due and payable as provided in Sections 2.1.5 and 2.1.6.

5.3Payment of Other Obligations.  Obligations other than Loans, including LC
Obligations and Claims, shall be paid by Borrowers as provided in the Loan
Documents or, if no payment date is specified, on demand.

-39-

 

133315237_8

--------------------------------------------------------------------------------

 

5.4Marshaling; Payments Set Aside.  None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations.  If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or if Agent, Issuing Bank or any Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, Issuing Bank or a Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then
the Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.

5.5Application and Allocation of Payments

5.5.1.Application.  Payments made by Borrowers hereunder shall be applied (a)
first, as specifically required hereby; (b) second, to Obligations then due and
owing; (b) third, to other Obligations specified by Borrowers; and (c) fourth,
as determined by Agent in its reasonable discretion.

5.5.2.Post-Default Allocation.  Notwithstanding anything in any Loan Document to
the contrary, during an Event of Default under Section 11.1(j), or during any
other Event of Default at the discretion of Agent or Required Lenders, monies to
be applied to the Obligations, whether arising from payments by Obligors,
realization on Collateral, setoff or otherwise, shall be allocated as follows:

(a)first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;

(b)second, to all other amounts owing to Agent, including Swingline Loans,
Protective Advances, and Loans and participations that a Defaulting Lender has
failed to settle or fund;

(c)third, to all amounts owing to Issuing Bank;

(d)fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;

(e)fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;

(f)sixth, to Cash Collateralize all LC Obligations;

(g)seventh, to all Loans, and to Secured Bank Product Obligations constituting
Swap Obligations (including Cash Collateralization thereof) up to the amount of
Reserves existing therefor;

(h)eighth, to all other Secured Bank Product Obligations; and

(i)last, to all remaining Obligations.

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories.  If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category.  Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in each category.  Agent shall have
no obligation to calculate the amount of any Secured Bank Product Obligation and
may request a reasonably detailed calculation thereof from a Secured Bank
Product Provider.  If the provider fails to deliver the calculation within five
days following request, Agent may assume the amount is zero.  

-40-

 

133315237_8

--------------------------------------------------------------------------------

 

The allocations in this Section are solely to determine the priorities among
Secured Parties and may be changed by agreement of affected Secured Parties
without the consent of any Obligor. This Section is not for the benefit of or
enforceable by any Obligor, and no Borrower has any right to direct the
application of payments or Collateral proceeds subject to this Section.

5.5.3.Erroneous Application.  Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been paid shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).

5.6Dominion Account.  The ledger balance in the main Dominion Account as of the
end of a Business Day shall be applied to the Obligations at the beginning of
the next Business Day, during any Cash Dominion Trigger Period.  Any resulting
credit balance shall not accrue interest in favor of Borrowers and shall be made
available to Borrowers as long as no Default or Event of Default exists.

5.7Account Stated.  Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder.  Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder.  Entries in a loan account shall be presumptive evidence
of the information contained therein.  If information in a loan account is
provided to or inspected by or on behalf of a Borrower, the information shall be
conclusive and binding on Borrowers for all purposes absent manifest error,
except to the extent Borrower Agent notifies Agent in writing within 30 days
that specific information is subject to dispute.

5.8Taxes

5.8.1.Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a)All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law.  If Applicable
Law (as determined by Agent in its discretion) requires the deduction or
withholding of any Tax from any such payment by Agent or an Obligor, then Agent
or such Obligor shall be entitled to make such deduction or withholding.

(b)If Agent or any Obligor is required by the Code to withhold or deduct Taxes,
including backup withholding and withholding taxes, from any payment, then (i)
Agent shall pay the full amount that it determines is to be withheld or deducted
to the relevant Governmental Authority pursuant to the Code, and (ii) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Obligor shall be increased as necessary so that
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made.

(c)If Agent or any Obligor is required by any Applicable Law other than the Code
to withhold or deduct Taxes from any payment, then (i) Agent or such Obligor, to
the extent required by Applicable Law, shall timely pay the full amount to be
withheld or deducted to the relevant Governmental Authority, and (ii) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Obligor shall be increased as necessary so that
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made.

5.8.2.Payment of Other Taxes.  Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.  

-41-

 

133315237_8

--------------------------------------------------------------------------------

 

5.8.3.Tax Indemnification.

(a)Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Each
Borrower shall indemnify and hold harmless Agent against any amount that a
Lender or Issuing Bank fails for any reason to pay indefeasibly to Agent as
required pursuant to this Section.  Each Borrower shall make payment within 10
Business Days after demand for any amount or liability payable under this
Section.  A certificate as to the amount of such payment or liability delivered
to Borrower Agent by a Lender or Issuing Bank (with a copy to Agent), or by
Agent on its own behalf or on behalf of any Recipient, shall be conclusive
absent manifest error.  

(b)Each Lender and Issuing Bank shall indemnify and hold harmless, on a several
basis, (i) Agent against any Indemnified Taxes attributable to such Lender or
Issuing Bank (but only to the extent Borrowers have not already paid or
reimbursed Agent therefor and without limiting Borrowers’ obligation to do so),
(ii) Agent and Obligors, as applicable, against any Taxes attributable to such
Lender’s failure to maintain a Participant register as required hereunder, and
(iii) Agent and Obligors, as applicable, against any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are payable or paid by Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  Each Lender and Issuing Bank shall make payment within 10 Business
Days after demand for any amount or liability payable under this Section.  A
certificate as to the amount of such payment or liability delivered to any
Lender or Issuing Bank by Agent shall be conclusive absent manifest error.

5.8.4.Evidence of Payments.  As soon as practicable after payment by an Obligor
of any Taxes pursuant to this Section, Borrower Agent shall deliver to Agent the
original or a certified copy of a receipt issued by the appropriate Governmental
Authority evidencing the payment, a copy of any return required by Applicable
Law to report the payment or other evidence of payment reasonably satisfactory
to Agent.

5.8.5.Treatment of Certain Refunds.  Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Issuing Bank, nor have any obligation to pay to any Lender or
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of a Lender or Issuing Bank.  If a Recipient determines in its
discretion exercised in good faith that it has received a refund of Taxes that
were indemnified by Borrowers or with respect to which a Borrower paid
additional amounts pursuant to this Section 5.8, it shall pay the amount of such
refund to Borrowers (but only to the extent of indemnity payments or additional
amounts actually paid by Borrowers with respect to the Taxes giving rise to the
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund).  Borrowers shall, upon
request by the Recipient, repay to the Recipient such amount paid over to
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) if the Recipient is required to repay such refund to the
Governmental Authority.  Notwithstanding anything herein to the contrary, no
Recipient shall be required to pay any amount to Borrowers if such payment would
place it in a less favorable net after-Tax position than it would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  In no event
shall Agent or any Recipient be required to make its

-42-

 

133315237_8

--------------------------------------------------------------------------------

 

tax returns (or any other information relating to its taxes that it deems
confidential) available to any Obligor or other Person.

5.9Lender Tax Information

5.9.1.Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrower Agent and Agent properly completed and executed
documentation reasonably requested by Borrowers or Agent as will permit such
payments to be made without or at a reduced rate of withholding.  In addition,
any Lender, if reasonably requested by Borrowers or Agent, shall deliver such
other documentation prescribed by Applicable Law or reasonably requested by
Borrowers or Agent to enable them to determine whether such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding the
foregoing, such documentation (other than documentation described in Sections
5.9.2(a), (b) and (d)) shall not be required if a Lender reasonably believes
delivery of the documentation would subject it to any material unreimbursed cost
or expense or would materially prejudice its legal or commercial position.

5.9.2.Documentation.  Without limiting the foregoing, if any Borrower is a U.S.
Person,

(a)Any Lender that is a U.S. Person shall deliver to Borrower Agent and Agent on
or prior to the date on which such Lender becomes a Lender hereunder (and from
time to time thereafter upon reasonable request of Borrowers or Agent), executed
copies of IRS Form W-9, certifying that such Lender is exempt from U.S. federal
backup withholding Tax;

(b)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Agent and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon reasonable
request of Borrowers or Agent), whichever of the following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party, (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty, and (y) with respect to other payments
under the Loan Documents, IRS Form W-8BEN-E establishing an exemption from or
reduction of U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii)executed copies of IRS Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Agent to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed copies of IRS
Form W-8BEN-E; or

(iv)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate in form satisfactory to Agent, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided, that if the Foreign Lender is a partnership and one or more of its
direct or indirect partners is claiming the portfolio interest

-43-

 

133315237_8

--------------------------------------------------------------------------------

 

exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such partner;

(c)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Agent and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon reasonable
request), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit Borrowers or Agent to determine the
withholding or deduction required to be made; and

(d)if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrower Agent and
Agent, at the time(s) prescribed by law and otherwise upon reasonable request,
such documentation prescribed by Applicable Law (including Section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
appropriate for Borrowers or Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with its obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (d), “FATCA” shall include any amendments made to FATCA
after the date hereof.

5.9.3.Redelivery of Documentation.  If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrower Agent and Agent in writing of its inability to
do so.

5.10Nature and Extent of Each Borrower’s Liability

5.10.1.Joint and Several Liability.  Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations, except its
Excluded Swap Obligations.  Each Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the
Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for any
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise; (g)
the disallowance of any claims of Agent or any Lender against any Obligor for
the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of the Obligations.

-44-

 

133315237_8

--------------------------------------------------------------------------------

 

5.10.2.Waivers.

(a)Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower.  Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of Obligations and waives, to the maximum extent permitted by law,
any right to revoke any guaranty of Obligations as long as it is a Borrower.  It
is agreed among each Borrower, Agent and Lenders that the provisions of this
Section are of the essence of the transaction contemplated by the Loan Documents
and that, but for such provisions, Agent and Lenders would decline to make Loans
and issue Letters of Credit.  Each Borrower acknowledges that its guaranty
pursuant to this Section is necessary to the conduct and promotion of its
business, and can be expected to benefit such business.

(b)Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or nonjudicial sale or enforcement, without
affecting any rights and remedies under this Section.  If, in taking any action
in connection with the exercise of any rights or remedies, Agent or any Lender
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Borrower or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Borrower
consents to such action and waives any claim based upon it, even if the action
may result in loss of any rights of subrogation that any Borrower might
otherwise have had.  Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations.  Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for Obligations, even though that election of remedies
destroys such Borrower’s rights of subrogation against any other Person.  Agent
may, to the extent permitted by Applicable Law, bid Obligations, in whole or
part, at any foreclosure, trustee or other sale, including any private sale, and
the amount of such bid need not be paid by Agent but shall be credited against
the Obligations.  The amount of the successful bid at any such sale, whether
Agent or any other Person is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral, and the difference between such
bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Section,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any
Lender might otherwise be entitled but for such bidding at any such sale.

5.10.3.Extent of Liability; Contribution.

(a)Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section shall not exceed the greater of (i) all amounts for which
such Borrower is primarily liable, as described in clause (c) below, and (ii)
such Borrower’s Allocable Amount.

(b)If any Borrower makes a payment under this Section of any Obligations (other
than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, ratably based on their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.  The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be

-45-

 

133315237_8

--------------------------------------------------------------------------------

 

recovered from such Borrower under this Section without rendering such payment
voidable under Section 548 of the Bankruptcy Code or under any applicable state
fraudulent transfer or conveyance act, or similar statute or common law.

(c)This Section shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), LC Obligations relating to Letters of Credit
issued to support its business, Secured Bank Product Obligations incurred to
support its business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder.  Agent and Lenders shall have the right, at
any time in their discretion, to condition Loans and Letters of Credit upon a
separate calculation of borrowing availability for each Borrower and to restrict
the disbursement and use of Loans and Letters of Credit to a Borrower based on
that calculation.

(d)Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien as
security for a Swap Obligation becomes effective hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide funds or other
support to each Specified Obligor with respect to such Swap Obligation as may be
needed by such Specified Obligor from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP’s obligations and undertakings
under this Section voidable under any applicable fraudulent transfer or
conveyance act).  The obligations and undertakings of each Qualified ECP under
this Section shall remain in full force and effect until Full Payment of all
Obligations.  Each Obligor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Obligor for all
purposes of the Commodity Exchange Act.

5.10.4.Joint Enterprise.  Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically.  Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group.  Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage.  Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.

5.10.5.Subordination.  Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.

Section 6.CONDITIONS PRECEDENT

6.1Conditions Precedent to Initial Loans.  In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied:

(a)Each Loan Document shall have been duly executed and delivered to Agent by
each of the signatories thereto.

-46-

 

133315237_8

--------------------------------------------------------------------------------

 

(b)Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches of the Obligors and other evidence reasonably satisfactory to Agent
that such Liens are the only Liens upon the Collateral, except Permitted Liens.

(c)Agent shall have received duly executed agreements establishing each Dominion
Account and related lockbox, in form and substance, and with financial
institutions, reasonably satisfactory to Agent.

(d)Agent shall have received certificates, in form and substance reasonably
satisfactory to it, from a Senior Officer of each Borrower certifying that,
after giving effect to the initial Loans and transactions hereunder on the
Closing Date, (i) the Borrowers and their Subsidiaries, on a consolidated basis,
are Solvent; (ii) no Default or Event of Default exists; and (iii) the
representations and warranties set forth in Section 9 are true and correct in
all material respects (except that any representation and warranty that is
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects).

(e)Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents.  Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.

(f)Agent shall have received a written opinion of Latham & Watkins, LLP, in form
and substance reasonably satisfactory to Agent.

(g)Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization.  Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization.

(h)Agent shall have received copies of policies or certificates of insurance for
the insurance policies carried by Borrowers, all in compliance with the Loan
Documents.

(i)Each Borrower shall have provided, in form and substance reasonably
satisfactory to Agent and each Lender, all documentation and other information
as Agent or any Lender reasonably requests at least 10 Business Days prior to
the Closing Date in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act and
Beneficial Ownership Regulation.  If any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, it shall have provided a
Beneficial Ownership Certification to Agent and Lenders in relation to such
Borrower.

(j)Agent shall have completed its business, financial and legal due diligence of
Obligors, including a roll-forward of its previous field examination, with
results reasonably satisfactory to Agent.  No event shall have occurred that has
had, or could reasonably be expected to have, a Material Adverse Effect since
December 31, 2019.

(k)Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date that have been invoiced to the Borrowers at least 3
Business Days prior to the Closing Date.

-47-

 

133315237_8

--------------------------------------------------------------------------------

 

(l)Agent shall have received a Borrowing Base Report as of July 31, 2020.  Upon
giving effect to the initial funding of Loans and issuance of Letters of Credit,
and the payment by Borrowers of all fees and expenses incurred in connection
herewith as well as any payables stretched beyond their customary payment
practices, Availability shall be at least $7,000,000.

6.2Conditions Precedent to All Credit Extensions.  Agent, Issuing Bank and
Lenders shall not be required to make any credit extension hereunder (including
funding any Loan, or arranging any Letter of Credit), if the following
conditions are not satisfied on such date and upon giving effect thereto:

(a)No Default or Event of Default exists;

(b)The representations and warranties of each Obligor in the Loan Documents are
true and correct in all material respects (except for representations and
warranties that expressly apply only on an earlier date and except that any
representation and warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects); and

(c)With respect to a Letter of Credit issuance, all LC Conditions are satisfied.

Each request (or deemed request) by a Borrower for any credit extension shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of the credit extension.  As an additional condition to a
credit extension, Agent may request any other information, certification,
document, instrument or agreement as it deems appropriate.

6.3Post Closing Date Requirements.  Borrowers shall deliver to Agent, each of
the following, in form and substance satisfactory to Agent, within the
prescribed time periods:

(a)Within 120 days after the Closing Date (or such longer period as determined
by Agent), evidence that Borrowers have closed the Deposit Accounts of Obligors
maintained at East West Bank; and

(b)Within 120 days after the Closing Date (or such longer period as determined
by Agent), evidence that Borrowers have closed the Deposit Accounts of Obligors
maintained at Silicon Valley Bank.

Section 7.COLLATERAL

7.1Grant of Security Interest.  To secure the prompt payment and performance of
its Obligations, each Borrower and each Guarantor hereby grants to Agent, for
the benefit of Secured Parties, a continuing Lien on all Property of such
Borrower and such Guarantor, including the following, whether now owned or
hereafter acquired, and wherever located:

(a)all Accounts;

(b)all Chattel Paper, including electronic chattel paper;

(c)all Commercial Tort Claims, including those shown on Schedule 9.1.16;

(d)all Deposit Accounts;

(e)all Documents;

(f)all General Intangibles, excluding Intellectual Property;

(g)all Goods, including Inventory, Equipment and fixtures;

-48-

 

133315237_8

--------------------------------------------------------------------------------

 

(h)all Instruments;

(i)all Investment Property;

(j)all Letter-of-Credit Rights;

(k)all Supporting Obligations;

(l)all monies, whether or not in the possession or under the control of Agent, a
Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

(m)all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(n)all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

Notwithstanding the foregoing or anything herein to the contrary, the Collateral
shall not include, and no Borrower or Guarantor shall be deemed to have granted
a Lien on or security interest in any Excluded Property.  Each representation,
warranty and covenant regarding the Collateral shall be interpreted as giving
effect to the exclusion of the Excluded Property.

7.2Lien on Deposit Accounts; Cash Collateral

7.2.1.Deposit Accounts.  Agent’s Lien hereunder encumbers all amounts credited
to any Deposit Account of a Borrower or Guarantor, including sums in any
blocked, lockbox, sweep or collection account, but in all events excluding all
Excluded Property.  Each Borrower hereby authorizes and directs each bank or
other depository, solely during a Cash Dominion Trigger Period, to deliver to
Agent, upon request, all balances in any Deposit Account included in the
Collateral that is maintained for such Borrower, without inquiry into the
authority or right of Agent to make such request.

7.2.2.Cash Collateral.  Cash Collateral may be invested, at Agent’s discretion
(with the consent of Borrowers, provided no Event of Default exists), but Agent
shall have no duty to do so, regardless of any agreement or course of dealing
with any Borrower, and shall have no responsibility for any investment or
loss.  As security for its Obligations, each Borrower hereby grants to Agent a
security interest in and Lien upon all Cash Collateral delivered hereunder from
time to time, whether held in a segregated cash collateral account or
otherwise.  Agent may apply Cash Collateral to payment of such Obligations as
they become due, in accordance with the terms of this Agreement.  All Cash
Collateral and related deposit accounts shall be under the sole dominion and
control of Agent, and no Borrower or other Person shall have any right to any
Cash Collateral until Full Payment of the Obligations.

7.3Reserved.

7.4Other Collateral

7.4.1.Commercial Tort Claims.  Borrowers and Guarantors shall promptly notify
Agent in writing if any Borrower or any Guarantor has a Commercial Tort Claim
(other than, as long as no Default or Event of Default exists, a Commercial Tort
Claim for less than $1,000,000), shall promptly amend Schedule 9.1.16 to include
such claim, and shall take such actions as Agent deems appropriate to subject
such claim to a duly perfected, first priority Lien in favor of Agent.

-49-

 

133315237_8

--------------------------------------------------------------------------------

 

7.4.2.Certain After-Acquired Collateral.  Borrowers and Guarantors shall (a)
promptly notify Agent if a Borrower or a Guarantor obtains an interest in any
Deposit Account, Chattel Paper, Document, Instrument, Investment Property or
Letter-of-Credit Right, with a fair market value in the aggregate in excess of
$5,000,000 that is required to be included in the Collateral, and (b) upon
request, take such actions as Agent reasonably deems appropriate to effect its
perfected, first priority Lien (subject to Permitted Liens) on the Collateral,
including obtaining any possession, control agreement or Lien Waiver required to
be delivered hereunder.  If Collateral is in the possession of a third party,
Borrowers and Guarantors shall use commercially reasonable efforts to obtain an
acknowledgment from such party that it holds the Collateral for the benefit of
Agent.

7.5Limitations.  The Lien on Collateral granted hereunder is given as security
only and shall not subject Agent or any Lender to, or in any way modify, any
obligation or liability of Borrowers or Guarantors relating to any
Collateral.  In no event shall any Obligor’s grant of a Lien under any Loan
Document secure its Excluded Swap Obligations.

7.6Further Assurances.  All Liens granted to Agent under the Loan Documents are
for the benefit of Secured Parties.  Promptly upon request, Borrowers and
Guarantors shall deliver such instruments and agreements, and shall take such
actions, as Agent reasonably deems appropriate under Applicable Law to evidence
or perfect its Lien on any Collateral, or otherwise to give effect to the intent
of this Agreement.  Each Borrower and each Guarantor authorizes Agent to file
any financing statement that describes the Collateral as “all assets” or “all
personal property” of such Borrower or such Guarantor, or words to similar
effect, and ratifies any action taken by Agent before the Closing Date to effect
or perfect its Lien on any Collateral.

7.7[Reserved].

Section 8.COLLATERAL ADMINISTRATION

8.1Borrowing Base Reports.  By the 20th day of each month, Borrowers shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing
Base Report as of the close of business of the previous month, provided, that,
at any time during any Reporting Trigger Period, Borrowers shall deliver to
Agent a Borrowing Base Report as of the second Business Day of each week
prepared as of the close of business of the previous week.  All information
(including calculation of Availability) in a Borrowing Base Report shall be
certified by Borrower Agent.  Agent may from time to time adjust such report (a)
to reflect Agent’s reasonable estimate of declines in value of Collateral, due
to collections received in the Dominion Account or otherwise; (b) to adjust
advance rates to reflect changes in dilution, quality, mix and other factors
affecting Collateral; and (c) to the extent any information or calculation does
not comply with this Agreement.

8.2Accounts

8.2.1.Records and Schedules of Accounts.  Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form reasonably satisfactory to Agent, on such periodic basis as
Agent may reasonably request.  Each Borrower shall also provide to Agent,
together with delivery of each Borrowing Base Report, a detailed aged trial
balance of all Accounts as of the end of the preceding month, specifying each
Account’s Account Debtor name and address, amount, invoice date and due date,
showing any discount, allowance, credit, authorized return or dispute, and
including such proof of delivery, copies of invoices and invoice registers,
copies of related documents, repayment histories, status reports and other
information as Agent may reasonably request.  If Accounts in an aggregate face
amount of

-50-

 

133315237_8

--------------------------------------------------------------------------------

 

$1,000,000 or more cease to be Eligible Accounts, Borrowers shall notify Agent
of such occurrence promptly (and in any event within one Business Day) after any
Borrower has knowledge thereof.

8.2.2.Taxes.  If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its discretion, during the continuation of a Cash
Dominion Trigger Period, to pay the amount thereof to the proper taxing
authority for the account of such Borrower and to charge Borrowers therefor;
provided, that neither Agent nor Lenders shall be liable for any Taxes that may
be due from Borrowers or relate to any Collateral.

8.2.3.Account Verification.  Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or
otherwise.  Borrowers shall use commercially reasonable efforts to cooperate
with Agent in an effort to facilitate and promptly conclude any such
verification process.

8.2.4.Maintenance of Dominion Account.  Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent.  Borrowers shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account
(which may be exercised by Agent only during a Cash Dominion Trigger Period)
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges.  If a Dominion Account is not maintained with
Bank of America, Agent may, during any Cash Dominion Trigger Period, require
immediate transfer of all funds in such account to a Dominion Account maintained
with Bank of America.  Agent and Lenders assume no responsibility to Borrowers
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank.

8.2.5.Proceeds of Collateral.  Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account).  If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.

8.3Inventory

8.3.1.Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory.

8.3.2.Reserved.  

8.3.3.Acquisition, Sale and Maintenance.  No Borrower shall acquire or accept
any Inventory on consignment or approval, and shall take all steps to assure
that all Inventory is produced in accordance with Applicable Law, including the
FLSA.  No Borrower shall sell any Inventory on consignment or approval or any
other basis under which the customer may return or require a Borrower to
repurchase such Inventory.  Borrowers shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.

-51-

 

133315237_8

--------------------------------------------------------------------------------

 

8.4Equipment.

8.4.1.Records and Schedules of Equipment.  Each Borrower shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, but in no event more frequently than once
per calendar year, a current schedule thereof, in form reasonably satisfactory
to Agent.  Promptly upon Agent’s reasonable request, Borrowers shall deliver to
Agent evidence of their ownership or interests in any Equipment.

8.4.2.[Reserved].

8.4.3.Condition of Equipment.  The Equipment is in good operating condition and
repair, reasonable wear and tear excepted.  Except to the extent that failure to
do so could not be reasonably expected to have a Material Adverse Effect, each
Borrower shall ensure that the Equipment is mechanically and structurally sound
in all material respects, and capable of performing the functions for which it
was designed, in accordance with manufacturer specifications.

8.5Deposit Accounts.  Schedule 8.5 lists all Deposit Accounts maintained by
Borrowers, including Dominion Accounts.  Each Borrower shall take all actions
necessary to establish Agent’s first priority Lien, subject only to Permitted
Liens, on each Deposit Account (except Excluded Accounts).  Borrowers shall be
the sole account holders of each Deposit Account (except Excluded Accounts) and
shall not allow any Person (other than Agent and the depository bank) to have
control over their Deposit Accounts (except Excluded Accounts) or any Property
deposited therein.  Borrowers shall promptly notify Agent of any opening or
closing of a Deposit Account and, with the consent of Agent, will amend Schedule
8.5 to reflect the same.

8.6General Provisions

8.6.1.Location of Collateral.  All tangible items of Collateral, other than
Inventory in transit and items of Collateral with an aggregate value not in
excess of $2,500,000, shall at all times be kept by Borrowers at the business
locations set forth in Schedule 8.6.1, except that Borrowers may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and (b)
move Collateral to another location in the United States, upon 30 days (or such
lesser period as Agent may agree) prior written notice to Agent (which notice
shall be deemed to supplement Schedule 8.6.1).

8.6.2.Insurance of Collateral; Condemnation Proceeds.

(a)Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief and other risks, in
amounts, with endorsements and with insurers (with a Best rating of at least A-,
unless otherwise approved by Agent in its discretion); provided, that if Real
Estate secures any Obligations, flood hazard diligence, documentation and
insurance for such Real Estate shall comply with all Flood Laws or shall
otherwise be satisfactory to all Lenders.  From time to time upon request,
Borrowers shall deliver to Agent copies of its insurance policies and, if Real
Estate secures any Obligations, updated flood plain searches.  Unless Agent
shall agree otherwise, each policy shall include satisfactory endorsements
(i) showing Agent as loss payee; (ii) requiring 30 days (or 10 days in the case
of cancellation for non-payment) prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever; and (iii) to the extent
available from such insurer, specifying that the interest of Agent shall not be
impaired or invalidated by any act or neglect of any Borrower or the owner of
the Property, nor by the occupation of the premises for purposes more hazardous
than are permitted by the policy.  If any Borrower fails to provide and pay for
any insurance, Agent may, in its Permitted Discretion, procure the insurance and
charge Borrowers therefor.  Each Borrower agrees to deliver to Agent,

-52-

 

133315237_8

--------------------------------------------------------------------------------

 

promptly as rendered, copies of all reports made to insurance companies.  While
no Event of Default exists, Borrowers may settle, adjust or compromise any
insurance claim, as long as the proceeds are delivered to Agent.  If an Event of
Default exists, unless Agent otherwise agrees, only Agent may settle, adjust and
compromise such claims.

(b)At any time during a Cash Dominion Trigger Period, any proceeds of insurance
(other than workers’ compensation or D&O insurance) and any awards arising from
condemnation of Collateral shall be paid directly to Agent for application to
the Obligations.

(c)If requested by Borrowers in writing within 15 days after Agent’s receipt of
any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, Borrowers may use such proceeds or
awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall be held by Agent as Cash Collateral) as long as (i) no
Default or Event of Default exists; (ii) such repair or replacement is promptly
undertaken and concluded, in accordance with plans satisfactory to Agent; (iii)
replacement buildings are constructed on the sites of the original casualties
and are of comparable size, quality and utility to the destroyed buildings; (iv)
the repaired or replaced Property is free of Liens, other than Permitted Liens
that are not Purchase Money Liens; (v) Borrowers comply with disbursement
procedures for such repair or replacement as Agent may reasonably require; and
(vi) the aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $5,000,000.

8.6.3.Protection of Collateral.  All reasonable and documented expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
any Collateral, all Taxes payable with respect to any Collateral (including any
sale thereof), and all other payments required to be made by Agent to any Person
to realize upon any Collateral, shall be borne and paid by Borrowers.  Agent
shall not be liable or responsible in any way for the safekeeping of any
Collateral, for any loss or damage thereto (except for reasonable care in its
custody while Collateral is in Agent’s actual possession), for any diminution in
the value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at
Borrowers’ sole risk.

8.6.4.Defense of Title.  Each Borrower shall defend its title to Collateral and
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens.

8.7Power of Attorney.  Each Borrower hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Borrower’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section.  Agent,
or Agent’s designee, may (in its discretion), without notice and in either its
or a Borrower’s name, but at the cost and expense of Borrowers:

(a)At any time a Cash Dominion Trigger Period exists, endorse a Borrower’s name
on any Payment Item or other proceeds of Collateral (including proceeds of
insurance) that come into Agent’s possession or control; and

(b)During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, in each case that constitute Collateral, and take control, in any
manner, of proceeds of Collateral; (v) prepare, file and sign a Borrower’s name
to a proof of claim or other document in a bankruptcy of an Account Debtor, or
to any notice, assignment or satisfaction of Lien or similar document;

-53-

 

133315237_8

--------------------------------------------------------------------------------

 

(vi) receive, open and dispose of mail addressed to a Borrower, and notify
postal authorities to deliver any such mail to an address designated by Agent;
(vii) endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts that constitute Collateral or any
other Collateral; (viii) use a Borrower’s stationery and sign its name to
verifications of Accounts that constitute Collateral and notices to Account
Debtors; (ix) use information contained in any data processing, electronic or
information systems relating to Collateral; (x) make and adjust claims under
insurance policies; (xi) take any action as may be necessary or appropriate to
obtain payment under any letter of credit, banker’s acceptance or other
instrument for which a Borrower is a beneficiary, in each case, that constitutes
Collateral; (xii) exercise any voting or other rights relating to Investment
Property that constitutes Collateral; and (xiii) take all other actions as Agent
reasonably deems appropriate to fulfill any Borrower’s obligations under the
Loan Documents.

Section 9.REPRESENTATIONS AND WARRANTIES

9.1General Representations and Warranties.  To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Borrower represents and warrants that:

9.1.1.Organization and Qualification.  Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.  No Obligor is an EEA
Financial Institution.  The information included in the Beneficial Ownership
Certification most recently provided to Agent and Lenders (if any) is true and
complete in all respects.

9.1.2.Power and Authority.  Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents.  The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not (a)
require any consent or approval of any holders of Equity Interests of any
Obligor, except those already obtained; (b) contravene the Organic Documents of
any Obligor; (c) violate or cause a default under any Applicable Law or Material
Contract except as could not reasonably be expected to result in a Material
Adverse Effect; or (d) result in or require imposition of a Lien (other than a
Permitted Lien) on any Obligor’s Property.

9.1.3.Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the enforcement of creditors’ rights
generally and the availability of remedies.

9.1.4.Capital Structure.  Schedule 9.1.4 shows, as of the Closing Date, for each
Borrower and Subsidiary, (i) its name and jurisdiction of organization, and (ii)
except with respect to Inari, its authorized and issued Equity Interests,
holders of its Equity Interests, and agreements binding on such holders with
respect to such Equity Interests.  Except as disclosed on Schedule 9.1.4, in the
five years preceding the Closing Date, no Borrower or Subsidiary has acquired
any substantial assets from any other Person nor been the surviving entity in a
merger or combination.  Each Borrower has good title to its Equity Interests in
its Subsidiaries, subject only to Permitted Liens, and all such Equity Interests
are duly issued, fully paid and non-assessable.

9.1.5.Title to Properties; Priority of Liens.  Each Borrower and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or

-54-

 

133315237_8

--------------------------------------------------------------------------------

 

Lenders, in each case free of Liens except Permitted Liens, except (a) those
which have been disposed of by the Borrowers and their Subsidiaries subsequent
to such date which dispositions have been in the Ordinary Course of Business or
as otherwise permitted hereunder and (b) for such defects of title that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  As of the Closing Date, no owned Real Estate is located in a
special flood hazard zone, except as disclosed on Schedule 9.1.5.  Each Borrower
and Subsidiary has paid and discharged all lawful claims (other than any claims
being Properly Contested) that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens.   This Agreement creates in favor of
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral described herein, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and the availability of equitable
remedies and (a) when the certificated Equity Interests and Instruments that
constitute Collateral are delivered to Agent, the Lien created under this
Agreement shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Borrowers in such
certificated Equity Interests and Instruments, in each case prior and superior
in right to any other Person, and (b) when financing statements in appropriate
form are filed in the appropriate offices, the Liens created under this
Agreement will constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Borrowers in such Collateral (other than
Deposit Accounts) as to which a Lien may be perfected in such filing offices, in
each case prior and superior in right to any other Person, other than with
respect to Permitted Liens.

9.1.6.Accounts.  Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto.  Borrowers warrant, with respect to each Account shown as an Eligible
Account in a Borrowing Base Report, that:

(a)it is genuine and in all respects what it purports to be;

(b)it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;

(c)it is for a sum certain, maturing as stated in the applicable invoice, a copy
of which has been furnished or is available to Agent on request;

(d)it is not subject to any offset, Lien (other than Agent’s Lien), deduction,
defense, dispute, counterclaim or other adverse condition except as arising in
the Ordinary Course of Business and disclosed to Agent; and it is absolutely
owing by the Account Debtor, without contingency of any kind;

(e)no purchase order, agreement, document or Applicable Law restricts assignment
of the Account to Agent (regardless of whether, under the UCC, the restriction
is ineffective), and the applicable Borrower is the sole payee or remittance
party shown on the invoice;

(f)no extension, compromise, settlement, modification, credit, deduction or
return has been authorized or is in process with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and

(g)to the Borrowers’ knowledge, (i) there are no facts or circumstances that are
reasonably likely to impair the enforceability or collectability of such
Account; (ii) the Account Debtor had the capacity to contract when the Account
arose, continues to meet the applicable Borrower’s customary credit standards,
is Solvent, is not contemplating or subject to an Insolvency Proceeding, and has
not failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions threatened or pending

-55-

 

133315237_8

--------------------------------------------------------------------------------

 

against any Account Debtor whose Accounts are included in the calculation of the
Borrowing Base that could reasonably be expected to have a material adverse
effect on the Account Debtor’s financial condition.

9.1.7.Financial Statements.  The consolidated balance sheets, and related
statements of income, cash flow and shareholders equity, of Borrowers and
Subsidiaries that have been and are hereafter delivered to Agent and Lenders,
are prepared in accordance with GAAP in all material respects, and fairly
present in all material respects the financial positions and results of
operations of Borrowers and Subsidiaries at the dates and for the periods
indicated.  All projections delivered from time to time to Agent and Lenders
have been prepared in good faith, based on reasonable assumptions in light of
the circumstances at such time (it being recognized by Agent and Lenders that
such projections are not to be viewed as facts and that the actual results
during the period or periods covered by such projections may vary from such
projections and that such differences may be material and that such projections
are not a guarantee of financial performance).  Since December 31, 2019, there
has been no change in the condition, financial or otherwise, of the Borrowers
and their Subsidiaries, taken as a whole that could reasonably be expected to
have a Material Adverse Effect.  No financial statement delivered to Agent or
Lenders at any time contains any untrue statement of a material fact, nor fails
to disclose any material fact necessary to make such statement not materially
misleading.  The Borrowers and their Subsidiaries, on a consolidated basis, are
Solvent.

9.1.8.Surety Obligations.  No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.

9.1.9.Taxes.  Each Borrower and Subsidiary has filed all federal and material
state and local tax returns and other reports that it is required by law to
file, and has paid, or made provision for the payment of, all material Taxes
upon it, its income and its Properties that are due and payable, except to the
extent being Properly Contested.  The provision for Taxes on the books of each
Borrower and Subsidiary is adequate for all years not closed by applicable
statutes and for its current Fiscal Year.

9.1.10.Brokers.  There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.

9.1.11.Intellectual Property.  Except as could not reasonably be expected to
have a Material Adverse Effect, each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others.  Except as could not
reasonably be expected to have a Material Adverse Effect, there is no pending
or, to any Borrower’s knowledge, threatened in writing Intellectual Property
Claim with respect to any Borrower, any Subsidiary or any of their Property
(including any Intellectual Property).  All registered Intellectual Property
owned by any Borrower or Subsidiary as of the Closing Date is shown on
Schedule 9.1.11.

9.1.12.Governmental Approvals.  Except as could not reasonably be expected to
have a Material Adverse Effect, each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties.  All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

9.1.13.Compliance with Laws.  Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law,

-56-

 

133315237_8

--------------------------------------------------------------------------------

 

except where noncompliance could not reasonably be expected to have a Material
Adverse Effect.  No Inventory has been produced in material violation of the
FLSA.

9.1.14.Compliance with Environmental Laws.  Except as disclosed on
Schedule 9.1.14 or as could not reasonably be expected to result in a Material
Adverse Effect, no Borrower’s or Subsidiary’s past or present operations, Real
Estate or other Properties are subject to any federal, state or local
investigation to determine whether any remedial action is needed to address any
environmental pollution, hazardous material or environmental clean-up.  Except
as could not reasonably be expected to result in a Material Adverse Effect, no
Borrower or Subsidiary has received any Environmental Notice.  Except as could
not reasonably be expected to result in a Material Adverse Effect, no Borrower
or Subsidiary has any contingent liability with respect to any Environmental
Release, environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it.

9.1.15.Burdensome Contracts.  As of the Closing Date, no Borrower or Subsidiary
is party or subject to any Restrictive Agreement, except as shown on
Schedule 9.1.15.  No such Restrictive Agreement prohibits the execution,
delivery or performance of any Loan Document by an Obligor.

9.1.16.Litigation.  Except as shown on Schedule 9.1.16, (as may be amended by
the Borrowers from time to time with the prior written consent of Agent provided
by Agent in its Permitted Discretion) there are no proceedings or investigations
pending or, to any Borrower’s knowledge, threatened in writing against any
Borrower or Subsidiary, or any of their businesses, operations, Properties,
prospects or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to any Borrower or Subsidiary.  Except as
shown on such Schedule (as amended from time to time in accordance with Section
7.4.1), no Obligor has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
$1,000,000).  No Borrower or Subsidiary is in default with respect to any order,
injunction or judgment of any Governmental Authority.

9.1.17.No Defaults.  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract (other than a Material Contract related to Debt).  There is no
basis upon which any party (other than a Borrower or Subsidiary) could terminate
a Material Contract (other than a Material Contract related to Debt) prior to
its scheduled termination date.

9.1.18.ERISA.  Except as disclosed on Schedule 9.1.18:

(a)Except as could not be reasonably expected to have a Material Adverse Effect,
each Plan is in compliance with the applicable provisions of ERISA, the Code,
and other federal and state laws.  Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the knowledge of Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification.  The
Borrowers, any Subsidiary and any ERISA Affiliate have met all applicable
requirements under the Code, ERISA and the Pension Protection Act of 2006 with
respect to a Pension Plan, and no application for a waiver of the minimum
funding standards or an extension of any amortization period has been made with
respect to any Pension Plan or Multiemployer Plan, as applicable.

(b)There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that has resulted in any existing liability that has, or could
reasonably be expected to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that

-57-

 

133315237_8

--------------------------------------------------------------------------------

 

could reasonably be expected to have a Material Adverse Effect. As of the
Closing Date no Borrower is or will be a Benefit Plan.

(c)Except as could not be reasonably expected, individually, or in the
aggregate, to have a Material Adverse Effect, (i) no ERISA Event has occurred or
is reasonably expected to occur; (ii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is at least 60%, and no Borrower, Subsidiary or
ERISA Affiliate knows of any reason that such percentage could reasonably be
expected to drop below 60%; (iii) no Borrower, Subsidiary, or ERISA Affiliate
has incurred any liability to the PBGC except for the payment of premiums, and
no premium payments are due and unpaid; (iv) no Borrower, Subsidiary or ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA; and (v) no Pension Plan has been terminated by its plan
administrator or the PBGC, and no fact or circumstance exists that could
reasonably be expected to cause the PBGC to institute proceedings to terminate a
Pension Plan.

(d)With respect to any Foreign Plan, except as could not be reasonably expected,
individually, or in the aggregate, to have a Material Adverse Effect: (i) all
employer and employee contributions required by law or by the terms of the
Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance, or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.

9.1.19.Reserved.  

9.1.20.Labor Relations.  Except as described on Schedule 9.1.20, no Borrower or
Subsidiary is party to or bound by any collective bargaining agreement.  Except
as could not reasonably be expected to result in a Material Adverse Effect, (i)
there are no material grievances, disputes or controversies with any union or
other organization of any Borrower’s or Subsidiary’s employees, or (ii) to any
Borrower’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining.

9.1.21.Payable Practices.  No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.

9.1.22.Not a Regulated Entity.  No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

9.1.23.Margin Stock.  No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No Loan proceeds or Letters
of Credit will be used by Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Federal Reserve Board
of Governors.

9.1.24.OFAC.  No Borrower, Subsidiary, or, to the knowledge of any Borrower, any
director, officer, employee, agent, affiliate or representative thereof, is or
is owned or controlled by any

-58-

 

133315237_8

--------------------------------------------------------------------------------

 

individual or entity that is currently the target of any Sanction or is located,
organized or resident in a Designated Jurisdiction.

9.2Complete Disclosure.  The Loan Documents, taken as a whole, do not contain
any untrue statement of a material fact, nor fail to disclose any material fact
necessary to make the statements contained therein not materially
misleading.  There is no fact or circumstance that any Obligor has failed to
disclose to Agent in writing that could reasonably be expected to have a
Material Adverse Effect.

Section 10.COVENANTS AND CONTINUING AGREEMENTS

10.1Affirmative Covenants.  As long as any Commitment or Obligations are
outstanding, each Borrower shall, and shall cause each Subsidiary to:

10.1.1.Inspections; Appraisals.

(a)Permit Agent from time to time, subject (unless an Event of Default exists)
to reasonable notice and normal business hours, to visit and inspect the
Properties of any Borrower or Subsidiary, inspect, audit and make extracts from
any Borrower’s or Subsidiary’s books and records, and discuss with its officers,
employees, agents, advisors and independent accountants (provided that
representatives of the Borrowers shall be permitted to be present at any
discussion with the independent accountants) such Borrower’s or Subsidiary’s
business, financial condition, assets, prospects and results of
operations.  Each Borrower and its Subsidiaries may place reasonable limits on
access to information, the disclosure of which is subject to attorney-client or
attorney work product privileges and neither any Borrower nor any Subsidiary
shall be required to disclose any trade secrets.  Lenders may participate in any
such visit or inspection, at their own expense.  Secured Parties shall have no
duty to any Obligor to make any inspection, nor to share any results of any
inspection, appraisal or report with any Obligor.  Borrowers acknowledge that
all inspections, appraisals and reports are prepared by Agent and Lenders for
their purposes, and Borrowers shall not be entitled to rely upon them.

(b)Reimburse Agent for all its reasonable and documented charges, costs and
expenses in connection with examinations of Obligors’ books and records or any
other financial or Collateral matters as it reasonable deems appropriate, up to
one (1) time per calendar year (and up to two (2) times per calendar year, if,
at any time during the prior 12 month period, a Reporting Trigger Period was in
effect); provided, that if an examination or appraisal is initiated during a
Default or Event of Default, all reasonable and documented charges, costs and
expenses relating thereto shall be reimbursed by Borrowers without regard to
such limits.  Borrowers shall pay Agent’s then standard charges for examination
activities, including charges for its internal examination and appraisal groups,
as well as the charges of any third party used for such purposes.  No Borrowing
Base calculation shall include Collateral acquired in a Permitted Acquisition or
otherwise outside the Ordinary Course of Business until completion of applicable
field examinations and appraisals (which shall not be included in the limits
provided above) satisfactory to Agent.

10.1.2.Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP in all material respects reflecting all financial
transactions; and furnish to Agent and Lenders:

(a)as soon as available, and in any event within 90 days after the close of each
Fiscal Year, balance sheets as of the end of such Fiscal Year and the related
statements of income, cash flow and shareholders equity for such Fiscal Year, on
a consolidated basis for Borrowers and Subsidiaries, which consolidated
statements shall be audited and certified (without qualification or similar
notation (other than a qualification related to the maturity of the Obligations
within one year from the date such opinion is

-59-

 

133315237_8

--------------------------------------------------------------------------------

 

delivered or actual or prospective breach of any financial covenants herein)) by
a firm of independent certified public accountants of recognized standing
selected by Borrowers and reasonably acceptable to Agent (provided that BDO USA,
LLP shall be acceptable to Agent), and shall set forth in comparative form
corresponding figures for the preceding Fiscal Year and other information
acceptable to Agent; provided that Borrowers’ notice to Agent of a public filing
with the Securities and Exchange Commission of any required audited financial
statements on Form 10-K will satisfy the requirements under this Section
10.1.2(a); provided, further that in the event EBITDA of non-Obligor
Subsidiaries of Borrowers at any time exceed 10% of the aggregate EBITDA of
Borrowers and Subsidiaries, the financial statements required in Section
10.1.2(a) hereunder shall be delivered on a consolidated and consolidating basis
in form and substance satisfactory to Agent (it being understood and agreed that
any financial statements delivered on a consolidating basis hereunder shall not
be required to be audited).

(b)as soon as available, and in any event within 45 days after the end of each
Fiscal Quarter, unaudited balance sheets as of the end of such Fiscal Quarter
and the related statements of income and cash flow for such Fiscal Quarter and
for the portion of the Fiscal Year then elapsed, on a consolidated basis for
Borrowers and Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by the chief financial
officer or other Senior Officer of Borrower Agent as prepared in accordance with
GAAP in all material respects and fairly presenting in all material respects the
financial position and results of operations for such Fiscal Quarter and period,
subject to normal year end adjustments and the absence of footnotes; provided
that Borrowers’ notice to Agent of a public filing with the Securities and
Exchange Commission of any required audited financial statements on Form 10-K or
required unaudited financial statements on Form 10-Q, in each case, will satisfy
the requirements under this Section 10.1.2(b); provided, that in the event
EBITDA of non-Obligor Subsidiaries of Borrowers at any time exceed 10% of the
aggregate EBITDA of Borrowers and Subsidiaries, the financial statements
required in Section 10.1.2(b) hereunder shall be delivered on a consolidated and
consolidating basis.

(c)concurrently with delivery of financial statements under clauses (a) and (b)
above, a Compliance Certificate executed by the chief financial officer of
Borrower Agent;

(d)concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;

(e)not later than 30 days after the commencement of each Fiscal Year,
projections of Borrowers’ consolidated balance sheets, results of operations and
cash flow for such Fiscal Year, month by month, and for the next two Fiscal
Years, year by year;

(f)at Agent’s request, which request shall not be made more than once per
calendar month (or not more than once per calendar week during a Reporting
Trigger Period), a listing of each Borrower’s trade payables, specifying the
trade creditor and balance due, and a detailed trade payable aging, all in form
and substance satisfactory to Agent;

(g)promptly after the sending or filing thereof, copies of any proxy statements,
financial statements or reports that any Borrower has made generally available
to its shareholders; copies of any regular, periodic and special reports or
registration statements or prospectuses that any Borrower files with the
Securities and Exchange Commission or any other securities exchange; and copies
of any press releases or other statements made available by a Borrower to the
public concerning material changes to or developments in the business of such
Borrower; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this Section 10.1.2(g)
shall be deemed delivered for purposes of this Agreement when Borrowers notify
Agent that such information is posted to the website of any of the Borrowers or
the website of the SEC;

-60-

 

133315237_8

--------------------------------------------------------------------------------

 

(h)promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan; and

(i)such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Borrower’s, Subsidiary’s or other Obligor’s financial condition, ownership or
business.

10.1.3.Notices.  Notify Agent and Lenders in writing, promptly after a
Borrower’s obtaining knowledge thereof, of any of the following that affects an
Obligor:  (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination could have a
Material Adverse Effect; (b) any pending or threatened labor dispute, strike or
walkout, or the expiration of any material labor contract that could reasonably
be expected to result in a Material Adverse Effect; (c) any default under or
termination of a Material Contract; (d) the existence of any Default or Event of
Default; (e) any judgment in an amount exceeding $5,000,000; (f) the assertion
of any Intellectual Property Claim, if an adverse resolution could have a
Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution could have a Material Adverse Effect; (h) any Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice, in each case, that could
reasonably be expected to result in a Material Adverse Effect; (i) the
occurrence of any ERISA Event that could reasonably be expected to result in a
Material Adverse Effect; (j) [reserved]; or (k) any opening of a new office or
place of business by a Borrower at which the Borrower reasonably anticipates
maintaining Collateral with an aggregate fair market value in excess of
$2,000,000, at least 30 days (or such later date as Agent may agree) prior to
such opening.

10.1.4.Landlord and Storage Agreements.  Upon reasonable request, and subject to
any applicable confidentiality restrictions, provide Agent with copies of all
agreements, between an Obligor and any landlord, warehouseman, processor,
shipper, bailee or other Person that owns any premises at which any material
Collateral may be kept or that otherwise may possess or handle any material
Collateral.

10.1.5.Compliance with Laws.  Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, if any Environmental
Release occurs at or on any Properties of any Borrower or Subsidiary that could
reasonably be expected to result in a Material Adverse Effect, it shall act
promptly and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority.

10.1.6.Taxes.  Pay and discharge all material Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are being Properly
Contested.

10.1.7.Insurance.  In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best rating of at least
A-, unless otherwise approved by Agent in its discretion) satisfactory to Agent,
(a) with respect to the Properties and business of Borrowers and Subsidiaries of
such type (including product liability, workers’ compensation, larceny,
embezzlement, or other criminal misappropriation insurance), in such amounts,
and with such coverages and deductibles as are customary for companies similarly
situated; and (b) business interruption insurance in an amount not less than
$6,000,000 with deductibles and subject to an endorsement or assignment
satisfactory to Agent.

-61-

 

133315237_8

--------------------------------------------------------------------------------

 

10.1.8.Licenses.  Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect; promptly notify
Agent of any proposed modification to any such License, or entry into any new
License, in each case at least 30 days prior to its effective date; pay all
royalties and other amounts when due under any License; and notify Agent of any
default or breach asserted by any Person to have occurred under any License, in
each case, except as could not reasonably be expected to result in a Material
Adverse Effect.

10.1.9.Future Subsidiaries.  Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not an Excluded Subsidiary, cause it to
guaranty the Obligations pursuant to documentation in form reasonably
satisfactory to Agent, and to execute and deliver such documents, instruments
and agreements and to take such other actions as Agent shall reasonably require
to evidence and perfect a Lien in favor of Agent on all assets of such Person
that are required to constitute Collateral hereunder, including delivery of such
legal opinions, in form and substance reasonably satisfactory to Agent, as it
shall deem appropriate.

10.2Negative Covenants.  As long as any Commitment or Obligations are
outstanding, each Borrower shall not, and shall cause each Subsidiary not to:

10.2.1.Permitted Debt.  Create, incur, guarantee or suffer to exist any Debt,
except:

(a)the Obligations;

(b)Subordinated Debt;

(c)Permitted Purchase Money Debt;

(d)existing Borrowed Money not satisfied with the initial Loan proceeds,
including, without limitation, obligations in respect of the Signature Letter of
Credit;

(e)Debt with respect to Bank Products incurred in the Ordinary Course of
Business;

(f)Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by a Borrower or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, and does not exceed $10,000,000 in the aggregate at any time;

(g)Permitted Contingent Obligations;

(h)Refinancing Debt as long as each Refinancing Condition is satisfied;

(i)unsecured Debt up to $10,000,000  in the aggregate at any time;

(j)unsecured intercompany Debt:

(i)owed by any Obligor to another Obligor;

(ii)owed by any Obligor to any Subsidiary that is not an Obligor (provided that
such Debt shall be subordinated to the Obligations in a manner reasonably
satisfactory to Agent);

-62-

 

133315237_8

--------------------------------------------------------------------------------

 

(iii)owed by any Subsidiary that is not an Obligor to any other Subsidiary that
is not an Obligor; and

(iv)owed by any Subsidiary that is not an Obligor to any Obligor to the extent
constituting an Investment permitted hereunder (provided that any such
Indebtedness shall be evidenced by a note in form and substance reasonably
satisfactory to Agent and shall be pledged and delivered to Agent pursuant to
this Agreement);

(k)Debt under performance bonds, surety bonds, release, appeal and similar
bonds, statutory obligations or with respect to workers’ compensation claims, in
each case incurred in the Ordinary Course of Business, and reimbursement
obligations in respect of any of the foregoing;

(l)to the extent constituting Debt, obligations in respect of purchase price
adjustments, earn-outs, non-competition agreements, and other similar
arrangements, or other deferred payments of a similar nature, representing
consideration for a Permitted Acquisition and incurred in connection with any
Permitted Acquisition;

(m)customer advances or deposits received in the ordinary course of business;
and

(n)Indebtedness representing installment insurance premiums owing in the
Ordinary Course of Business.

10.2.2.Permitted Liens.  Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a)Liens in favor of Agent;

(b)Purchase Money Liens securing Permitted Purchase Money Debt;

(c)Liens for Taxes, levies, assessments and other governmental charges or levies
not yet due or not yet delinquent or being Properly Contested;

(d)statutory Liens including claims or Liens of materialmen, mechanics,
carriers, warehousemen, processors, suppliers, landlords and other similar Liens
for labor, materials, supplies or rentals, and other similar amounts (other than
Liens for Taxes or imposed under ERISA), but only if (i) payment of the
obligations secured thereby is not yet overdue for a period of more than thirty
(30) days or is being Properly Contested, and (ii) such Liens do not materially
impair the value or use of the Property in the operation of the business of any
Borrower or Subsidiary;

(e)Liens incurred or deposits made in the Ordinary Course of Business in
connection with or to secure the performance of bids, trade and commercial
contracts and leases and the payment of rent (other than Indebtedness),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds, government tenders, bids, contracts, statutory
obligations and other similar obligations incurred in the Ordinary Course of
Business (including workers’ compensation, unemployment insurance and other
types of social security or similar legislation) and (ii) deposits or pledges in
respect of letters of credit, bank guarantees, or similar instruments that have
been posted in the ordinary course of business of any Borrower or any
Subsidiary, in each case, so long as no foreclosure sale or similar proceeding
has been commenced with respect to any portion of the Collateral on account
thereof;

(f)Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

-63-

 

133315237_8

--------------------------------------------------------------------------------

 

(g)Liens arising by virtue of a judgment or judicial order against any Borrower
or Subsidiary, or any Property of a Borrower or Subsidiary, as long as such
Liens are in existence for less than 30 consecutive days or being Properly
Contested;

(h)easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;

(i)normal and customary statutory and common law Liens and rights of setoff and
recoupment upon deposits in favor of depository institutions, and Liens of a
collecting bank on Payment Items in the course of collection;

(j)Liens on assets (other than Eligible Accounts then included in the Borrowing
Base) acquired in a Permitted Acquisition, securing Debt permitted by Section
10.2.1(f);

(k)existing Liens shown on Schedule 10.2.2; provided, that in no event shall
Permitted Liens include Liens securing Intellectual Property;

(l)Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the Ordinary Course of Business of the Borrowers and their Subsidiaries;

(m)contractual or statutory Liens of landlords to the extent relating to the
property and assets relating to any lease agreements with such landlord; and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the Ordinary Course of Business to the extent limited to the property
or assets relating to such contract;

(n)any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any inbound license or lease agreement entered into
by any Borrower or any Subsidiary in the Ordinary Course of Business and not
prohibited by this Agreement;

(o)any license, sublicense, lease, or sublease granted by the Borrower or any
Subsidiary to third parties in the ordinary course of its business and in
accordance with any applicable terms of the Security Documents which do not: (i)
interfere in any material respect with the ordinary conduct of the business of
the Borrower or its Subsidiaries or materially detract from the value of the
relevant assets of the Borrower or its Subsidiaries; or (ii) secure any
Indebtedness;

(p)to the extent constituting Liens, any option or other agreement to purchase
any asset of any Borrower or any of its Subsidiaries, the disposition of which
is expressly permitted under this Agreement;

(q)reasonable customary initial deposits and margin deposits to the extent
required by Applicable Law, which secure Debt under Bank Products;

(r)Liens solely on any cash earnest money deposits or escrow arrangements made
by any Borrower or any Subsidiary in connection with any letter of intent or
purchase or merger agreement for any Acquisition permitted under this Agreement;

(s)Liens in the nature of: (i) customary setoff rights in favor of any
counterparty to any Swaps expressly permitted under this Agreement, and (ii)
setoff rights granted to third parties pursuant

-64-

 

133315237_8

--------------------------------------------------------------------------------

 

to trade and other similar contracts with any Borrower or any Subsidiary and
limited to payments owed to any Borrower or any Subsidiary under such contracts
that do not constitute Debt;

(t)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto, so long as no foreclosure sale or similar
proceeding has been commenced with respect to any portion of the Collateral on
account thereof;

(u)existing Liens shown on Schedule 10.2.2 and the replacement, renewal or
extension thereof (including Liens incurred, assumed or suffered to exist in
connection with any refinancing, refunding, renewal or extension of Debt
pursuant to Section 10.2.1(h) (solely to the extent that such Liens were in
existence on the Closing Date); provided that the scope of any such Lien shall
not be increased, or otherwise expanded, to cover any additional property or
type of asset, as applicable, beyond that in existence on the Closing Date,
except for products and proceeds of the foregoing; and

(v)other Liens (not attaching to Accounts or proceeds thereof) securing amounts
not in excess of $1,000,000 at any one time outstanding.

provided, that, notwithstanding the foregoing, no Permitted Liens shall attach
to Intellectual Property owned by, or subject to an exclusive license in favor
of, any Borrower or any Subsidiary.

10.2.3.Reserved.  

10.2.4.Distributions; Upstream Payments.  (a) Declare or make any Distributions,
except Upstream Payments and Permitted Distributions; or (b) create or suffer to
exist any encumbrance or restriction on the ability of a Subsidiary to make an
Upstream Payment, except for restrictions (i) under the Loan Documents, (ii)
under Applicable Law or (iii) in effect on the Closing Date and, to the extent
not permitted by Section 10.2.14, as shown on Schedule 9.1.15 (and, in each case
under this clause (b)(iii), any amendment, modification, or extension thereof
that does not expand the scope of any such restriction and is not more adverse
to the rights or interests of the Lenders than such restriction in effect prior
to such amendment, modification, or extension).

10.2.5.Restricted Investments.  Make any Restricted Investment.

10.2.6.Disposition of Assets.  Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary or Obligor to a Borrower.

10.2.7.Loans.  Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; (d) as long as no Default or
Event of Default exists, intercompany loans by a Borrower to another Borrower;
and (e) to the extent constituting loans or other advances of money, Investments
other than Restricted Investments.

10.2.8.Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, on or prior to the date of
payment, that all conditions under such agreement have been satisfied); or (b)
Borrowed Money (other than the Obligations) prior to its due date under the
agreements evidencing such Debt as in effect on the Closing Date (or as amended
thereafter with

-65-

 

133315237_8

--------------------------------------------------------------------------------

 

the consent of Agent, and except in the case of a refinancing with Refinancing
Debt if the Refinancing Conditions are satisfied), unless the Payment Conditions
are satisfied with respect to each such payment on Borrowed Money.

10.2.9.Fundamental Changes.  Change its name; change its tax, charter or other
organizational identification number; change its form or state of organization,
in each case, without 30 days (or such later date as may be agreed by Agent)
prior written notice to Agent; liquidate, wind up its affairs or dissolve
itself; consummate a statutory division; or merge, combine or consolidate with
any Person, whether in a single transaction or in a series of related
transactions, except for (a) mergers, consolidations, amalgamations or
combinations of a wholly-owned Subsidiary with another wholly-owned Subsidiary
or into a Borrower; or (b) Permitted Acquisitions.

10.2.10.Subsidiaries.  Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9, 10.2.5 and 10.2.9.

10.2.11.Organic Documents.  Amend, modify or otherwise change any of its Organic
Documents, except in connection with a transaction permitted under Section
10.2.9 or as would not be materially adverse to the interests of the Secured
Parties.

10.2.12.Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.

10.2.13.Accounting Changes.  Make any material change in accounting treatment or
reporting practices, except in accordance with Section 1.2; or change its Fiscal
Year.

10.2.14.Restrictive Agreements.  Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date (and any
amendment, modification, or extension thereof that does not expand the scope of
any such restriction or requirement and is not more adverse to the rights or
interests of the Lenders than such restriction or requirement in effect prior to
such amendment, modification, or extension); (b) relating to secured Debt
permitted hereunder, as long as the restrictions apply only to collateral for
such Debt; (c) relating to any other Debt permitted hereby, so long as the
restrictions are no more restrictive, taken as a whole, than the Loan Documents;
(d) constituting customary restrictions on assignment in leases, licenses and
other contracts; (e) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted hereunder and
applicable solely to such joint venture and customary restrictions on the
transfer of Equity Interests in any joint venture; (f) pursuant to any
agreement, document, or instrument of any Subsidiary imposing restrictions or
requirements with respect to any Property in existence at the time such
Subsidiary or Property was acquired, so long as such restrictions or
requirements are not entered into in contemplation of such Person becoming a
Subsidiary or the acquisition of such Property (and any amendment, modification,
or extension thereof that does not expand the scope of any such restriction or
requirement and is not more adverse to the rights or interests of the Lenders
than such restriction or requirement in effect prior to such amendment,
modification, or extension); (g) customary restrictions and conditions contained
in an agreement related to the sale or other disposition of any Property
permitted hereunder that limit the transfer of such Property pending the
consummation of such sale or disposition, solely as to Property being sold or
disposed of; and (h) customary restrictions contained in the organizational
documents of any Subsidiary that is not an Obligor or in any other agreement of
any Subsidiary that is not an Obligor that applies solely to Subsidiaries that
are not Obligors.

10.2.15.Swaps.  Enter into any Swap, except to hedge risks arising in the
Ordinary Course of Business and not for speculative purposes.

-66-

 

133315237_8

--------------------------------------------------------------------------------

 

10.2.16.Conduct of Business.  Engage in any business, other than its business as
conducted on the Closing Date and any activities reasonably related, incidental,
complementary or ancillary thereto.

10.2.17.Affiliate Transactions.  Enter into or be party to any transaction with
an Affiliate, except (a) transactions expressly permitted by the Loan Documents;
(b) employment, severance, and other similar compensation arrangements
(including equity incentive plans and employee benefit plans and arrangements)
with their respective directors, officers, and employees in the Ordinary Course
of Business; (c) payment of customary fees and reasonable out of pocket costs
to, and indemnities for the benefit of, directors, officers and employees of the
Borrowers and their Subsidiaries in the Ordinary Course of Business to the
extent attributable to the ownership or operation of the Borrowers and their
Subsidiaries; (d) transactions solely among Obligors and their Subsidiaries to
the extent not otherwise prohibited under this Agreement; (e) transactions with
Affiliates consummated prior to the Closing Date, as shown on Schedule 10.2.17;
and (f) transactions with Affiliates in the Ordinary Course of Business, upon
fair and reasonable terms and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate.

10.2.18.[Reserved].

10.2.19.Amendments to Subordinated Debt.  Amend, supplement or otherwise modify
any document, instrument or agreement relating to any Subordinated Debt, if such
modification would not be permitted by the terms of the subordination agreement
applicable thereto.

10.3Financial Covenants.  As long as any Commitment or Obligations are
outstanding, Borrowers shall:

10.3.1. Fixed Charge Coverage Ratio.  Maintain a Fixed Charge Coverage Ratio of
at least 1.00 to 1.00 while a Financial Covenant Trigger Period is in effect,
measured on a trailing four (4) Fiscal Quarter basis for the most recent Fiscal
Quarter for which financial statements were delivered under Section 10.1.2(b)
prior to the Financial Covenant Trigger Period and each Fiscal Quarter ending
thereafter until the Financial Covenant Trigger Period is no longer in effect.

Section 11.EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1Events of Default.  Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a)Any Borrower (i) fails to pay the principal of any Loan when due (whether at
stated maturity, on demand, upon acceleration or otherwise) or (ii) fails to pay
any other Obligation when due (whether at stated maturity, on demand, upon
acceleration or otherwise) and such failure continues for a period of three
Business Days;

(b)Any representation, warranty or other written statement of fact of an Obligor
made in connection with any Loan Documents is incorrect or misleading in any
material respect when given;

(c)A Borrower breaches or fail to perform any covenant contained in Section 6.3,
7.2, 7.6, 8.1, 8.2.4, 8.2.5, 10.1.1(a), 10.1.2 (other than clauses (d), (g), and
(h)), 10.2 or 10.3;

(d)An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents (other than those contemplated by clauses (a), (b) and (c)
above), and such breach or failure is not cured within 30 days after a Senior
Officer of such Obligor has knowledge thereof or receives notice

-67-

 

133315237_8

--------------------------------------------------------------------------------

 

thereof from Agent, whichever is sooner; provided, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;

(e)A Guarantor repudiates, revokes or attempts to revoke, in writing, its
Guaranty; an Obligor or third party denies or contests in writing the validity
or enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to Agent on any material portion of the Collateral;
or any material provision of any Loan Document ceases to be in full force or
effect for any reason (in each case in this clause (e), other than pursuant to
the terms of the Loan Documents or a waiver or release by Agent and Lenders);

(f)Any breach or default of an Obligor occurs under (i) any Swap; or (ii) any
instrument or agreement to which it is a party, relating to any Debt (other than
the Obligations), in each case, in excess of $5,000,000, if the maturity of or
any payment with respect to such Debt may be accelerated or demanded due to such
breach (with any applicable grace period having expired); provided that this
clause (f) shall not apply to: secured Debt that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Debt, if such
sale or transfer is permitted hereunder and under the documents providing for
such Debt;

(g)Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $5,000,000 (net of insurance coverage
therefor that has not been denied by the insurer), and continues without having
been discharged, vacated or stayed for a period of 30 consecutive days;

(h)A loss, theft, damage or destruction occurs with respect to any Collateral if
the amount not covered by insurance exceeds $5,000,000;

(i)An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business, except as could not be
reasonably expected to have a Material Adverse Effect; there is a cessation of
any material part of an Obligor’s business for a material period of time, except
as could not be reasonably expected to have a Material Adverse Effect; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or the Borrowers and their Subsidiaries, on a
consolidated basis, are not Solvent;

(j)An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and:  the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 60 days after filing, or an
order for relief is entered in the proceeding;

(k)An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of a
Borrower or any Subsidiary to a Pension Plan, Multiemployer Plan or PBGC, or
that constitutes grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan; a Borrower, any Subsidiary or
ERISA Affiliate fails to pay when due any installment payment with respect to
its withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan;
or any event similar to the foregoing occurs or exists with respect to a Foreign
Plan, which, individually or in the aggregate, could not be reasonably expected
to have a Material Adverse Effect;

-68-

 

133315237_8

--------------------------------------------------------------------------------

 

(l)An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business and in the
case of a Senior Officer, such Senior Officer is not removed from their job
duties within 30 days of such conviction or indictment, or (ii) violating any
state or federal law (including the Controlled Substances Act, Money Laundering
Control Act of 1986 and Illegal Exportation of War Materials Act) that could
lead to forfeiture of any material Property or any Collateral; or

(m)A Change of Control occurs; or any event occurs or condition exists that has
a Material Adverse Effect.

11.2Remedies upon Default.  If an Event of Default described in Section 11.1(j)
occurs with respect to any Borrower, then to the extent permitted by Applicable
Law, all Obligations (including Secured Bank Product Obligations only to the
extent provided in applicable agreements) shall become automatically due and
payable and all Commitments shall terminate, without any action by Agent or
notice of any kind.  In addition, or if any other Event of Default exists, Agent
may in its discretion (and shall upon written direction of Required Lenders) do
any one or more of the following from time to time:

(a)declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;

(b)terminate, reduce or condition any Commitment or adjust the Borrowing Base;

(c)require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations, and other Obligations that are contingent or not yet due
and payable but for which a claim has been made, and if Obligors fail to deposit
such Cash Collateral, Agent may (and shall upon the direction of Required
Lenders) advance the required Cash Collateral as Loans (whether or not an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied); and

(d)exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable.  Each Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable, and that any sale conducted on the internet or to a licensor of
Intellectual Property shall not be deemed to be commercially unreasonable solely
due to being so conducted.  Agent may conduct sales on any Obligor’s premises,
without charge, and any sale may be adjourned from time to time in accordance
with Applicable Law.  Agent shall have the right to sell, lease or otherwise
dispose of any Collateral for cash, credit or any combination thereof, and Agent
may purchase any Collateral at public or, if permitted by law, private sale and,
in lieu of actual payment of the purchase price, may credit bid and set off the
amount of such price against the Obligations.

11.3License.  Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrowers,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in each case, that constitutes Collateral, in advertising for sale,
marketing, selling, collecting, completing manufacture

-69-

 

133315237_8

--------------------------------------------------------------------------------

 

of, or otherwise exercising any rights or remedies with respect to, any
Collateral after the occurrence and during the continuance of an Event of
Default.  Each Borrower’s rights and interests under Intellectual Property shall
inure to Agent’s benefit.

11.4Setoff.  At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against its Obligations, whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness.  The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.

11.5Remedies Cumulative; No Waiver

11.5.1.Cumulative Rights.  All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other.  The rights and remedies of Agent, Issuing Bank
and Lenders under the Loan Documents are cumulative, may be exercised at any
time and from time to time, concurrently or in any order, and are not exclusive
of any other rights or remedies available by agreement, by law, at equity or
otherwise.  All such rights and remedies shall continue in full force and effect
until Full Payment of all Obligations.

11.5.2.Waivers.  No waiver or course of dealing shall be established by (a) the
failure or delay of Agent, Issuing Bank or any Lender to require strict
performance by any Obligor under any Loan Document, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent, Issuing
Bank or any Lender of any payment or performance by an Obligor under any Loan
Documents in a manner other than that specified therein.  Any failure to satisfy
a financial covenant on a measurement date shall not be cured or remedied by
satisfaction of such covenant on a subsequent date.

Section 12.AGENT

12.1Appointment, Authority and Duties of Agent

12.1.1.Appointment and Authority.  Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents.  Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents.  Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties.  Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to, in accordance with the Loan
Documents, (a) act as the disbursing and collecting agent for Lenders with
respect to all payments and collections arising in connection with the Loan
Documents; (b) execute and deliver as Agent each Loan Document, including any
intercreditor or subordination agreement, and accept delivery of each Loan
Document; (c) act as collateral agent for Secured Parties for purposes of
perfecting and administering Liens under the Loan Documents, and for all other
purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect

-70-

 

133315237_8

--------------------------------------------------------------------------------

 

to any Collateral or under any Loan Documents, Applicable Law or
otherwise.  Agent alone is authorized to determine eligibility and applicable
advance rates under the Borrowing Base, whether to impose or release any
reserve, or whether any conditions to funding or issuance of a Letter of Credit
have been satisfied, which determinations and judgments, if exercised in good
faith, shall exonerate Agent from liability to any Secured Party or other Person
for any error in judgment.

12.1.2.Duties.  The title of “Agent” is used solely as a matter of market custom
and the duties of Agent are administrative in nature only.  Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have any agency, fiduciary or implied duty to or relationship with any
Secured Party or other Person by reason of any Loan Document or related
transaction.  The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

12.1.3.Agent Professionals.  Agent may perform its duties through employees and
agents.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4.Instructions of Required Lenders.  The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joining
any other party, unless required by Applicable Law.  In determining compliance
with a condition for any action hereunder, including satisfaction of any
condition in Section 6, Agent may presume that the condition is satisfactory to
a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action.  Agent may request instructions
from Required Lenders or other Secured Parties with respect to any act
(including the failure to act) in connection with any Loan Documents or
Collateral, and may seek assurances to its satisfaction from Secured Parties of
their indemnification obligations against Claims that could be incurred by
Agent.  Agent may refrain from any act until it has received such instructions
or assurances, and shall not incur liability to any Person by reason of so
refraining.  Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders.  Notwithstanding the foregoing, instructions
by and consent of specific parties shall be required to the extent provided in
Section 14.1.1.  In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.

12.2Agreements Regarding Collateral and Borrower Materials

12.2.1.Lien Releases; Care of Collateral.  Secured Parties authorize Agent to
release any Lien on any Collateral (a) upon Full Payment of the Obligations; (b)
that is the subject of a disposition or Lien that Borrowers certify in writing
is a Permitted Asset Disposition or a Permitted Lien entitled to priority over
Agent’s Liens (and Agent may rely conclusively on such certificate without
further inquiry); (c) that does not constitute a material part of the
Collateral; (d) that is owned by an Obligor that is released from its
obligations under the Loan Documents in accordance with the terms of the Loan
Documents; or (e) subject to Section 14.1, with the consent of Required
Lenders.  Secured Parties authorize Agent to subordinate its Liens to any
Purchase Money Lien or other Lien entitled to priority hereunder.  Secured
Parties authorize Agent to release any Obligor from its obligations under the
Loan Documents if such Person is no longer required to be an Obligor as a result
of a transaction permitted under the Loan Documents.  Agent has no obligation to
assure that any Collateral exists or is owned by an Obligor, or is cared for,
protected or insured, nor to assure that Agent’s Liens have been properly
created, perfected or

-71-

 

133315237_8

--------------------------------------------------------------------------------

 

enforced, or are entitled to any particular priority, nor to exercise any duty
of care with respect to any Collateral.

12.2.2.Possession of Collateral.  Agent and Secured Parties appoint each Secured
Party as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in Collateral held or controlled by it, to the extent such
Liens are perfected by possession or control.  If a Secured Party obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.

12.2.3.Reports.  Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”).  Reports and Borrower Materials may be
made available to Lenders by providing access to them on the Platform, but Agent
shall not be responsible for system failures or access issues that may occur
from time to time.  Each Lender agrees (a) that Reports are not intended to be
comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations; (b)
that Agent makes no representation or warranty as to the accuracy or
completeness of any Report or Borrower Materials and shall not be liable for any
information contained in or omitted from any Report or Borrower Materials,
including any Report; and (c) to keep all Reports and Borrower Materials
confidential and strictly for such Lender’s internal use, not to distribute any
Report or Borrower Materials (or the contents thereof) to any Person (except to
such Lender’s Participants, attorneys and accountants), and to use all Reports
and Borrower Materials solely for administration of the Obligations.  Each
Lender shall indemnify and hold harmless Agent and any other Person preparing a
Report from any action such Lender may take as a result of or any conclusion it
may draw from any Report or Borrower Materials, as well as from any Claims
arising as a direct or indirect result of Agent furnishing same to such Lender,
via the Platform or otherwise.

12.3Reliance By Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy, e-mail or other
electronic means) believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person.  Agent shall have a reasonable and
practicable amount of time to act upon any instruction, notice or other
communication under any Loan Document, and shall not be liable for any delay in
acting.

12.4Action Upon Default.  Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof.  If a Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing.  Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.

12.5Ratable Sharing.  If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.2, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to Agent for
application under Section 4.2.2 and it shall

-72-

 

133315237_8

--------------------------------------------------------------------------------

 

provide a written statement to Agent describing the Obligation affected by such
payment or reduction.  No Lender shall set off against a Dominion Account
without Agent’s prior consent.

12.6Indemnification.  EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT).  In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties.  If Agent is sued by any
receiver, trustee or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Secured Party to the extent of its Pro Rata share.

12.7Limitation on Responsibilities of Agent.  Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s bad faith,
gross negligence or willful misconduct.  Agent does not assume any
responsibility for any failure or delay in performance or any breach by any
Obligor, Lender or other Secured Party of any obligations under the Loan
Documents.  Agent does not make any express or implied representation, warranty
or guarantee to Secured Parties with respect to any Obligations, Collateral,
Liens, Loan Documents or Obligor.  No Agent Indemnitee shall be responsible to
Secured Parties for any recitals, statements, information, representations or
warranties contained in any Loan Documents, Reports or Borrower Materials; the
execution, validity, genuineness, effectiveness or enforceability of any Loan
Documents; the genuineness, enforceability, collectability, value, sufficiency,
location or existence of any Collateral, or the validity, extent, perfection or
priority of any Lien therein; the validity, enforceability or collectability of
any Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor.  No Agent Indemnitee shall have any obligation to any Secured Party to
ascertain or inquire into the existence of any Default or Event of Default, the
observance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

12.8Successor Agent and Co-Agents

12.8.1.Resignation; Successor Agent.  Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrowers.  Required Lenders
may appoint a successor that is (a) a Lender or Affiliate of a Lender; or (b) a
financial institution reasonably acceptable to Required Lenders and (provided no
Default or Event of Default exists) Borrowers.  If no successor is appointed by
the effective date of Agent’s resignation, then on such date, Agent may, appoint
a successor acceptable to it in its discretion (which shall be a Lender unless
no Lender accepts the role) or, in the absence of such appointment, Required
Lenders shall automatically assume all rights and duties of Agent.  The
successor Agent shall thereupon succeed to and become vested with all the powers
and duties of the retiring Agent without further act.  The retiring Agent shall
be discharged from its duties hereunder on the effective date of its
resignation, but shall continue to have all rights and protections available to
Agent under the Loan Documents with respect to actions, omissions, circumstances
or Claims relating to or arising while it was acting or transferring
responsibilities as Agent or holding any Collateral on behalf of Secured
Parties, including indemnification under Sections 12.6 and 14.2, and all rights
and protections under this Section 12.  Any successor to Bank of America by
merger or acquisition of stock shall continue to be Agent hereunder without
further act on the part of any Secured Party or Obligor.

-73-

 

133315237_8

--------------------------------------------------------------------------------

 

12.8.2.Co-Collateral Agent.  If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document.  Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such
agent.  Secured Parties shall execute and deliver any instrument or agreement
that Agent may request to effect such appointment.  If any such agent shall die,
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of the agent, to the extent permitted by Applicable Law, shall vest
in and be exercised by Agent until appointment of a new agent.

12.9Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder.  Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors.  Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.

12.10Remittance of Payments and Collections

12.10.1.Remittances Generally.  Payments by any Secured Party to Agent shall be
made by the time and date provided herein, in immediately available funds.  If
no time for payment is specified or if payment is due on demand and request for
payment is made by Agent by 1:00 p.m. on a Business Day, then payment shall be
made by the Secured Party by 3:00 p.m. on such day, and if request is made after
1:00 p.m., then payment shall be made by 11:00 a.m. on the next Business
Day.  Payment by Agent to any Secured Party shall be made by wire transfer, in
the type of funds received by Agent.  Any such payment shall be subject to
Agent’s right of offset for any amounts due from such payee under the Loan
Documents.

12.10.2.Failure to Pay.  If any Secured Party fails to deliver when due any
amount payable by it to Agent hereunder, such amount shall bear interest, from
the due date until paid in full, at the greater of the Federal Funds Rate or the
rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate for Base Rate Loans.  No
Obligor shall be entitled to credit for any interest paid by a Secured Party to
Agent nor shall a Defaulting Lender be entitled to interest on amounts held by
Agent pursuant to Section 4.2.

12.10.3.Recovery of Payments.  If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
the Secured Party.  If Agent determines that an amount received by it must be
returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party.  If Agent is required to return any amounts applied by it to
Obligations held by a Secured Party, such Secured Party shall pay to Agent, on
demand, its share of the amounts required to be returned.

-74-

 

133315237_8

--------------------------------------------------------------------------------

 

12.11Individual Capacities.  As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include Bank of America
in its capacity as a Lender.  Agent, Lenders and their Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party.  In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.

12.12Titles.  Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an “Arranger,” “Bookrunner” or “Agent”
of any kind shall have no right or duty under any Loan Documents other than
those applicable to all Lenders, and shall in no event have any fiduciary duty
to any Secured Party.

12.13Certain ERISA Matters

12.13.1.Lender Representations.  Each Lender represents and warrants, as of the
date it became a Lender party hereto, and covenants, from the date it became a
Lender party hereto to the date it ceases being a Lender party hereto, for the
benefit of, Agent and not, for the avoidance of doubt, to or for the benefit of
the Obligors, that at least one of the following is and will be true: (a) Lender
is not using “plan assets” (within the meaning of ERISA Section 3(42) or
otherwise) of one or more Benefit Plans with respect to Lender’s entrance into,
participation in, administration of and performance of the Loans, Letters of
Credit, Commitments or Loan Documents; (b) the transaction exemption set forth
in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to Lender’s entrance into,
participation in, administration of and performance of the Loans, Letters of
Credit, Commitments and Loan Documents; (c) (i) Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (ii) such Qualified Professional Asset Manager made the
investment decision on behalf of Lender to enter into, participate in,
administer and perform the Loans, Letters of Credit, Commitments and Loan
Documents, (iii) the entrance into, participation in, administration of and
performance of the Loans, Letters of Credit, Commitments and Loan Documents
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84-14, and (iv) to the best knowledge of Lender, the requirements of subsection
(a) of Part I of PTE 84-14 are satisfied with respect to Lender’s entrance into,
participation in, administration of and performance of the Loans, Letters of
Credit, Commitments and Loan Documents; or (d) such other representation,
warranty and covenant as may be agreed in writing between Agent, in its
discretion, and Lender.

12.13.2.Further Lender Representation.  Unless Section 12.13.1(a) or (d) is true
with respect to a Lender, such Lender further represents and warrants, as of the
date it became a Lender hereunder, and covenants, from the date it became a
Lender to the date it ceases to be a Lender hereunder, for the benefit of, Agent
and not, for the avoidance of doubt, to or for the benefit of any Obligor, that
Agent is not a fiduciary with respect to the assets of such Lender involved in
its entrance into, participation in, administration of and performance of the
Loans, Letters of Credit, Commitments and Loan Documents (including in
connection with the reservation or exercise of any rights by Agent under any
Loan Document).

-75-

 

133315237_8

--------------------------------------------------------------------------------

 

12.14Bank Product Providers.  Each Secured Bank Product Provider, by delivery of
a notice to Agent of a Bank Product, agrees to be bound by the Loan Documents,
including Sections 5.5, 12, 14.3.3 and 14.16, and agrees to indemnify and hold
harmless Agent Indemnitees, to the extent not reimbursed by Obligors, against
all Claims that may be incurred by or asserted against any Agent Indemnitee in
connection with such provider’s Secured Bank Product Obligations.  No Secured
Bank Product Provider that obtains the benefits of Section 5.5 or any Collateral
by virtue of the provisions hereof or of any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.

12.15No Third Party Beneficiaries.  This Section 12 is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the
Obligations.  This Section 12 does not confer any rights or benefits upon
Borrowers or any other Person (except as expressly provided in Section
12.8).  As between Borrowers and Agent, any action that Agent may take under any
Loan Documents or with respect to any Obligations shall be conclusively presumed
to have been authorized and directed by Secured Parties.

Section 13.BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Obligor may assign or delegate its
rights or obligations under any Loan Documents; (b) any assignment by a Lender
must be made in compliance with Section 13.3; and (c) assignment by Agent must
be made in compliance with Section 12.8.  Agent may treat the Person which made
any Loan as the owner thereof for all purposes until such Person makes an
assignment in accordance with Section 13.3.  Any authorization or consent of a
Lender shall be conclusive and binding on any subsequent transferee or assignee
of such Lender.

13.2Participations

13.2.1.Permitted Participants; Effect.  Subject to Section 13.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents.  Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Agent shall continue to
deal solely and directly with such Lender in connection with the Loan
Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.8 unless Borrowers agree otherwise in
writing.

13.2.2.Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, or reduces the stated interest rate or fees, in each case,
payable with respect to any Loan or Commitment in which such Participant has an
interest, postpones the Termination Date or any date fixed for any regularly
scheduled payment of principal, interest or fees on such Loan or Commitment, or
releases any Borrower, substantially all Guarantors or substantially all
Collateral.

-76-

 

133315237_8

--------------------------------------------------------------------------------

 

13.2.3.Participant Register.  Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (and stated interest) and LC Obligations.  Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary.  No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
the Code.

13.2.4.Benefit of Setoff.  Each Participant shall have a right of set-off in
respect of its participating interest to the same extent as if such interest
were owing directly to a Lender, and each Lender shall also retain the right of
set-off with respect to any participating interests sold by it.  By exercising
any right of set-off, a Participant agrees to share with Lenders all amounts
received through its set-off, in accordance with Section 12.5 as if such
Participant were a Lender.

13.3Assignments

13.3.1.Permitted Assignments.  A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $10,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$5,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $10,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver an Assignment to Agent for acceptance and
recording.  Nothing herein shall limit the right of a Lender to pledge or assign
any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank; provided, that no
such pledge or assignment shall release the Lender from its obligations
hereunder nor substitute the pledgee or assignee for such Lender as a party
hereto.

13.3.2.Effect; Effective Date.  Upon delivery to Agent of an assignment notice
in the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3.  From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrowers shall, if requested by the transferee Lender, make appropriate
arrangements for issuance of replacement and/or new notes, if applicable.  The
transferee Lender shall comply with Section 5.9 and deliver, upon request, an
administrative questionnaire satisfactory to Agent.

13.3.3.Certain Assignees.  No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person.  Agent shall have no obligation to
determine whether any assignment is permitted under the Loan Documents.  Any
assignment by a Defaulting Lender must be accompanied by satisfaction of its
outstanding obligations under the Loan Documents in a manner satisfactory to
Agent, including payment by the Defaulting Lender or Eligible Assignee of an
amount sufficient upon distribution (through direct payment, purchases of
participations or other methods acceptable to Agent in its discretion) to
satisfy all funding and payment liabilities of the Defaulting Lender.  If any
assignment by a Defaulting Lender (by operation of law or otherwise) does not
comply with the foregoing, the assignee shall be deemed a Defaulting Lender for
all purposes until compliance occurs.

-77-

 

133315237_8

--------------------------------------------------------------------------------

 

13.3.4.Register.  Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Commitments of, and the Loans, interest and LC
Obligations owing to, each Lender.  Entries in the register shall be conclusive,
absent manifest error, and Borrowers, Agent and Lenders shall treat each Person
recorded in such register as a Lender for all purposes under the Loan Documents,
notwithstanding any notice to the contrary.  Agent may choose to show only one
Borrower as the borrower in the register, without any effect on the liability of
any Obligor with respect to the Obligations.  The register shall be available
for inspection by Borrowers or any Lender, from time to time upon reasonable
notice.

13.4Replacement of Certain Lenders.  If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders or all affected Lenders was required and Required Lenders
consented, (b) is a Defaulting Lender, or (c) within the last 120 days gave a
notice under Section 3.5 or requested payment or compensation under Section 3.7
or 5.8 (and has not designated a different Lending Office pursuant to Section
3.8), then Agent or Borrower Agent may, upon 10 days notice to such Lender,
require it to assign its rights and obligations under the Loan Documents to
Eligible Assignee(s), pursuant to appropriate Assignment(s), within 10 days
after the notice.  Agent is irrevocably appointed as attorney-in-fact to execute
any such Assignment if the Lender fails to execute it.  Such Lender shall be
entitled to receive, in cash, concurrently with such assignment, all amounts
owed to it under the Loan Documents through the date of assignment.

Section 14.MISCELLANEOUS

14.1Consents, Amendments and Waivers

14.1.1.Amendment.  No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Required Lenders (or
Agent with the consent of Required Lenders) and each Obligor party to such Loan
Document; provided, that

(a)without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

(b)without the prior written consent of Issuing Bank, no modification shall
alter Section 2.2 or any other provision in a Loan Document that relates to
Letters of Credit or any rights, duties or discretion of Issuing Bank;

(c)without the prior written consent of each affected Lender, including such a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (except as provided in Section 1.5 or
4.2); (iii) extend the Termination Date applicable to such Lender’s Obligations;
or (iv) amend this clause (c) (it being understood that (A) a waiver of any
condition precedent of the waiver of any Default or Event of Default or
mandatory prepayment shall not constitute an extension, waiver, delay or
increase of any Commitment of any Lender and (B) only the consent of the
Required Lenders shall be required to waive the application of any default
interest or the making of any mandatory prepayment);

(d)without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) alter Section 5.5.2, 7.1 (except to add
Collateral) or 14.1.1; (ii) amend the definition of Borrowing Base (or any
defined term used in such definition) if the effect of such amendment is to
increase borrowing availability, Pro Rata or Required Lenders; (iii) Reserved;
(iv) release all or substantially all Collateral; or (v) except in connection
with a merger, disposition or similar transaction

-78-

 

133315237_8

--------------------------------------------------------------------------------

 

expressly permitted hereby, release any Borrower from liability for any
Obligations or all or substantially all of the Guarantors;

(e)without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.5.2; and

(f)if Real Estate secures any Obligations, no modification of a Loan Document
shall add, increase, renew or extend any credit line hereunder until the
completion of flood diligence and documentation as required by all Flood Laws or
as otherwise satisfactory to all Lenders.

14.1.2.Limitations.  The agreement of Borrowers shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves; provided that such
modification does not impact the rights of the Obligors under the Loan Documents
and Agent promptly notifies Borrower Agent of such modification. Only the
consent of the parties to any agreement relating to fees or a Bank Product shall
be required for modification of such agreement, and no Bank Product provider (in
such capacity) shall have any right to consent to modification of any Loan
Document.  Any waiver or consent granted by Agent, Issuing Bank or Lenders
hereunder shall be effective only if in writing and only for the matter
specified.

14.1.3.Payment for Consents.  No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid or made
available to be paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent.

14.2Indemnity.  EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE.  In no event shall any party to a Loan Document
have any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence, bad faith
or willful misconduct of such Indemnitee. This Section 14.2 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

14.3Notices and Communications

14.3.1.Notice Address.  Subject to Section 14.3.2, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment), or at such other address as a party may
hereafter specify by notice in accordance with this Section 14.3.  Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged.  Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.1.4, 2.2, 3.1.2 or 4.1.1 shall be effective until actually
received by the individual to whose attention at Agent such notice is required
to be sent.  Any written communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party.  Any notice received by Borrower Agent shall be
deemed received by all Borrowers.

-79-

 

133315237_8

--------------------------------------------------------------------------------

 

14.3.2.Communications.  Electronic and telephonic communications (including
e-mail, messaging, voice mail and websites) may be used only in a manner
acceptable to Agent.  Secured Parties make no assurance as to the privacy or
security of electronic or telephonic communications.  E-mail and voice mail
shall not be effective notices under the Loan Documents.

14.3.3.Platform.  Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”).  Borrowers shall
notify Agent of each posting of Borrower Materials by the Borrowers on the
Platform and the materials shall be deemed received by Agent only upon its
receipt of such notice.  Borrower Materials and other information relating to
this credit facility may be made available to Secured Parties on the
Platform.  The Platform is provided “as is” and “as available.”  Agent does not
warrant the accuracy or completeness of any information on the Platform nor the
adequacy or functioning of the Platform, and expressly disclaims liability for
any errors or omissions in the Borrower Materials or any issues involving the
Platform.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
AGENT WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM.  No Agent Indemnitee
shall have any liability to Borrowers, Secured Parties or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) relating to use by any Person of the Platform, including
any unintended recipient, nor for delivery of Borrower Materials and other
information via the Platform, internet, e-mail, or any other electronic platform
or messaging system, except to the extent arising from the bad faith, gross
negligence or willful misconduct of any Agent Indemnitee.

14.3.4.Public Information.  Secured Parties acknowledge that Reports and
Borrower Materials may include Obligors’ material non-public information, and
should not be made available to personnel who do not wish to receive such
information or may be engaged in investment or other market-related activities
with respect to an Obligor’s securities.

14.3.5.Non-Conforming Communications.  Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower, except to the extent arising from the bad faith, gross negligence or
willful misconduct of such Indemnitee.

14.4Performance of Borrowers’ Obligations.  Agent may, in its discretion at any
time and from time to time, at Borrowers’ expense, pay any amount or do any act
required of a Borrower under any Loan Documents or otherwise lawfully requested
by Agent to (a) enforce any Loan Documents or collect any Obligations; (b)
protect, insure, maintain or, after the occurrence and during the continuance of
an Event of Default, realize upon any Collateral; or (c) defend or maintain the
validity or priority of Agent’s Liens in any Collateral, including any payment
of a judgment, insurance premium, warehouse charge, finishing or processing
charge, or landlord claim, or any discharge of a Lien.  All payments, costs and
expenses (including Extraordinary Expenses) of Agent under this Section shall be
reimbursed to Agent by Borrowers, on demand, with interest from the date
incurred until paid in full, at the Default Rate applicable to Base Rate
Loans.  Any payment made or action taken by Agent under this Section shall be
without prejudice to any right to assert an Event of Default or to exercise any
other rights or remedies under the Loan Documents.

-80-

 

133315237_8

--------------------------------------------------------------------------------

 

14.5Credit Inquiries.  Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.

14.6Severability.  Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7Cumulative Effect; Conflict of Terms.  The provisions of the Loan Documents
are cumulative.  The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided.  Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8Counterparts; Execution.  Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties
hereto.  Agent may (but shall have no obligation to) accept any signature,
contract formation or record-keeping through electronic means, which shall have
the same legal validity and enforceability as manual or paper-based methods, to
the fullest extent permitted by Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act.  Upon request by Agent, any electronic signature or
delivery shall be promptly followed by a manually executed or paper document.

14.9Entire Agreement.  Time is of the essence with respect to all Loan Documents
and Obligations.  The Loan Documents constitute the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

14.10Relationship with Lenders.  The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender.  Amounts payable hereunder to each Lender shall be a
separate and independent debt.  It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent, Lenders or any
other Secured Party pursuant to the Loan Documents or otherwise shall be deemed
to constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.

14.11No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Borrowers and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrowers, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of

-81-

 

133315237_8

--------------------------------------------------------------------------------

 

Borrowers and their Affiliates, and have no obligation to disclose any of such
interests to Borrowers or their Affiliates.  To the fullest extent permitted by
Applicable Law, each Borrower hereby waives and releases any claims that it may
have against Agent, Lenders, their Affiliates and any arranger with respect to
any breach of agency or fiduciary duty in connection with any transaction
contemplated by a Loan Document.

14.12Confidentiality.  Each of Agent, Lenders and Issuing Bank shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, auditors, advisors and
representatives (provided they are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process (provided that to the extent
permitted by Applicable Law, Borrower Agent is notified promptly upon such
disclosure); (d) to any other party hereto; (e) in connection with any action or
proceeding relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section, to any
Transferee or any actual or prospective party (or its advisors) to any Bank
Product or to any swap, derivative or other transaction under which payments are
to be made by reference to an Obligor or Obligor’s obligations; (g) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) is available to Agent, any Lender, Issuing Bank
or any of their Affiliates on a nonconfidential basis from a source other than
Borrowers; (h) on a confidential basis to a provider of a Platform; or (i) with
the consent of Borrower Agent.  The Obligors consent to the publication by Agent
and Lenders of customary advertising material relating to transactions
contemplated hereby, using the names or logos of the Obligors.  In addition,
Agent and Lenders may disclose information regarding this Agreement and the
credit facility hereunder to market data collectors, similar service providers
to the lending industry, and service providers to Agent and Lenders in
connection with the Loan Documents and Commitments.  As used herein,
“Information” means information received from an Obligor or Subsidiary relating
to it or its business.  A Person required to maintain the confidentiality of
Information pursuant to this Section shall be deemed to have complied if it
exercises a degree of care similar to that accorded its own confidential
information.  Each of Agent, Lenders and Issuing Bank acknowledges that (i)
Information may include material non-public information; (ii) it has developed
compliance procedures regarding the use of such information; and (iii) it will
handle the material non-public information in accordance with Applicable Law.

14.13Reserved.  

14.14GOVERNING LAW.  THIS AGREEMENT, THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED THEREIN)  AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL
LAWS RELATING TO NATIONAL BANKS.

14.15Consent to Forum; Bail-In of EEA Financial Institutions

14.15.1.Forum.  EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK, OR THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND
AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT
BY IT SOLELY IN ANY SUCH COURT.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH
COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR

-82-

 

133315237_8

--------------------------------------------------------------------------------

 

INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1.  A final judgment in any
proceeding of any such court shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or any other manner provided by Applicable
Law.

14.15.2.Other Jurisdictions.  Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law.  Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

14.15.3.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties, each
party hereto (including each Secured Party) acknowledges that, with respect to
any Secured Party that is an EEA Financial Institution, any liability of such
Secured Party arising under a Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority, and each party hereto agrees and consents to, and
acknowledges and agrees to be bound by, (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liability which
may be payable to it by such Secured Party; and (b) the effects of any Bail-in
Action on any such liability, including (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under any Loan Document; or (iii) the variation of
the terms of such liability in connection with the exercise of any Write-Down
and Conversion Powers.

14.15.4.Judicial Reference. If any action, litigation or proceeding relating to
any Obligations or Loan Documents is filed in a court sitting in or applying the
laws of California, the court shall, and is hereby directed to, make a general
reference pursuant to Cal. Civ. Proc. Code §638 to a referee (who shall be an
active or retired judge) to hear and determine all issues in the case (whether
fact or law) and to report a statement of decision.  Nothing in this Section
shall limit any right of Agent or any other Secured Party to exercise self-help
remedies, such as setoff, foreclosure or sale of Collateral, or to obtain
provisional or ancillary remedies from a court of competent jurisdiction before,
during or after any judicial reference.  The exercise of a remedy does not waive
the right of any party to require judicial reference.  At Agent’s option,
foreclosure under a mortgage or deed of trust may be accomplished either by
exercise of power of sale thereunder or by judicial foreclosure.

14.16Waivers by Borrowers.  To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which each Secured Party
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral except as required by the Loan Documents; (d) any bond or security
that might be required by a court prior to allowing Agent to exercise any rights
or remedies; (e) the benefit of all valuation, appraisement and exemption laws;
(f) any claim against an Indemnitee, on any theory of liability, for special,
indirect, consequential, exemplary or punitive damages (as opposed to direct or
actual damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance
hereof.  Each Borrower acknowledges that the foregoing waivers are a material

-83-

 

133315237_8

--------------------------------------------------------------------------------

 

inducement to Agent, Issuing Bank and Lenders entering into this Agreement and
that they are relying upon the foregoing in their dealings with Borrowers.  Each
Borrower has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel.  In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

14.17Patriot Act Notice.  Agent and Lenders hereby notify Borrowers that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Borrower, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act.  Agent and Lenders will also
require information regarding any personal guarantor and may require information
regarding Borrowers’ management and owners, such as legal name, address, social
security number and date of birth.  Borrowers shall, promptly upon request,
provide all documentation and other information as Agent, Issuing Bank or any
Lender may request from time to time for purposes of complying with any “know
your customer,” anti-money laundering rules and regulations, or other
requirements of Applicable Law, including the Patriot Act and Beneficial
Ownership Regulation.

14.18NO ORAL AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

14.19Acknowledgment Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any hedging
agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall

-84-

 

133315237_8

--------------------------------------------------------------------------------

 

in no event affect the rights of any Covered Party with respect to a Supported
QFC or any QFC Credit Support.  

(b)As used in this Section 14.19, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

Section 15.CONTINUING GUARANTY

15.1Guaranty.  Each Guarantor hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations (other than Excluded Swap Obligations),
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, of the Borrowers to the Secured Parties, arising
hereunder or under any other Loan Document (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof, in each case, to the extent constituting
Obligations (other than Excluded Swap Obligations) of the Borrowers to the
Secured Parties arising hereunder or under any other Loan Document) (the
“Guarantied Obligations”).  The Agent’s books and records showing the amount of
the Guarantied Obligations shall be admissible in evidence in any action or
proceeding, and, in the absence of manifest error, shall be binding upon each
Guarantor, and conclusive for the purpose of establishing the amount of the
Guarantied Obligations.  This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guarantied Obligations or any
instrument or agreement evidencing any Guarantied Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guarantied
Obligations which might otherwise constitute a defense to the obligations of any
Guarantor under this Guaranty (other than the defense of prior payment), and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing (other than
the defense of prior payment).

15.2Rights of Lenders.  Each Guarantor consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:  (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Guarantied Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guarantied Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Agent, the Letter of Credit Issuer and the Lenders in
their sole discretion may determine; and (d) release or substitute one or more
of any endorsers or other guarantors of any of the Guarantied
Obligations.  Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or

-85-

 

133315237_8

--------------------------------------------------------------------------------

 

failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

15.3Certain Waivers.  Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrowers or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrowers; (b) any defense based on any
claim that any Guarantor’s obligations exceed or are more burdensome than those
of the Borrowers; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to proceed against the Borrowers,
proceed against or exhaust any security for the Guarantied Obligations, or
pursue any other remedy in the power of any Secured Party whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Secured Party; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
Law limiting the liability of or exonerating guarantors or sureties.  Each
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guarantied
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guarantied Obligations.

15.4Obligations Independent.  The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guarantied Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not any Borrower or any other person or entity is joined as a party.

15.5Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until the Full Payment of the Guarantied
Obligations.  If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Secured Parties to
reduce the amount of the Obligations, whether matured or unmatured.

15.6Termination; Reinstatement.  This Guaranty is a continuing and irrevocable
guaranty of all Guarantied Obligations now or hereafter existing and shall
remain in full force and effect until the Full Payment of the Guarantied
Obligations.  Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or any Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Guarantied Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

15.7Subordination.  Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrowers owing to each Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of such Borrowers to any Guarantor as subrogee of the Secured Parties or
resulting from such Guarantor’s performance under this Guaranty, to the Full
Paymentof the Guarantied Obligations.  If the Secured Parties so request, any
such obligation or indebtedness of the Borrowers to such Guarantor shall be
enforced and performance received by any Guarantor as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account of the

-86-

 

133315237_8

--------------------------------------------------------------------------------

 

Guarantied Obligations, but without reducing or affecting in any manner the
liability of such Guarantor under this Guaranty.

15.8Stay of Acceleration.  If acceleration of the time for payment of any of the
Guarantied Obligations is stayed, in connection with any case commenced by or
against any Guarantor or the Borrowers under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by each Guarantor
immediately upon demand by the Secured Parties.

15.9Condition of Borrowers.  Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Borrowers or any other guarantor (such Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).

15.10Keepwell.  Each Guarantor that is a Qualified ECP hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Obligor
to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP shall only be liable
under this Section 15.10 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 15.10, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Guarantor that is a Qualified ECP under this Section
shall remain in full force and effect until the Full Payment of the Guarantied
Obligations. Each Guarantor that is a Qualified ECP intends that this Section
15.10 constitute, and this Section 15.10 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Obligor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

15.11Limitation of Guaranty.  Notwithstanding anything to the contrary herein or
otherwise, the Borrowers, the Agent and the Lenders hereby irrevocably agree
that the Guarantied Obligations of each Guarantor in respect of the guarantee
set forth in this Section 15 at any time shall be limited to the maximum amount
as will result in the Guarantied Obligations of such Guarantor not constituting
a fraudulent transfer or conveyance after giving full effect to the liability
under such guarantee set forth in this Section 15 and its related contribution
rights but before taking into account any liabilities under any other guarantee
by such Guarantor.

[Remainder of page intentionally left blank; signatures begin on following page]

 

-87-

 

133315237_8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

BORROWERS:

INARI MEDICAL, INC.,

a Delaware corporation

 

 

By: /s/ Mitchell Hill

Name: Mitchell Hill

Title: Chief Financial Officer, Treasurer and Secretary

 

 

Address:Inari Medical, Inc.

9 Parker, Suite 100

Irvine, CA 92618

Attn: Mitchell Hill

Telecopy:

 

 

GUARANTORS:

INARI MEDICAL INTERNATIONAL, INC.,

a Delaware corporation

 

 

By: /s/ Mitchell Hill

Name: Mitchell Hill____________________________

Title: Chief Financial Officer, Treasurer and Secretary

 

 

Address:Inari Medical International, Inc.

9 Parker, Suite 100

Irvine, CA 92618

Attn: Mitchell Hill

Telecopy:

 

 

 

 

 




LOAN, GUARANTY AND SECURITY AGREEMENT

(INARI)

SIGNATURE PAGE

133315237_8

--------------------------------------------------------------------------------

 

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,
as Agent and Lender

By: /s/ Catherine T. Ngo

Name: Catherine T. Ngo

Title: Senior Vice President

 

 

Address:Bank of America, N.A.

333 S. Hope Street, Suite 1900

Los Angeles, California 90071

Attn:  Asset Based Portfolio Specialist – Inari

 

 

 

 

LOAN, GUARANTY AND SECURITY AGREEMENT

(INARI)

SIGNATURE PAGE

133315237_8

--------------------------------------------------------------------------------

 

Exhibit A

to

Loan, Guaranty and Security Agreement

 

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Loan, Guaranty and Security Agreement dated as of
September 4, 2020, (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), by and among INARI
MEDICAL, INC., a Delaware corporation (“Inari”; and together with any other
party joined thereto as a Borrower, each, a “Borrower” and collectively, the
“Borrowers”), INARI MEDICAL, INC., a Delaware corporation (“Inari
International”; and together with any other party joined thereto as a Guarantor,
each, a “Guarantor” and collectively, the “Guarantors”), BANK OF AMERICA, N.A.,
as agent (“Agent”) for the financial institutions from time to time party to the
Loan Agreement (“Lenders”), and such Lenders.  Terms are used herein as defined
in the Loan Agreement.

______________________________________ (“Assignor”) and
_________________________ _____________ (“Assignee”) agree as follows:

1.Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $________ of Assignor’s outstanding
Loans and $___________ of Assignor’s participations in LC Obligations, and (b)
the amount of $__________ of Assignor’s Commitment, which represents ____% of
the total Commitments (the foregoing items being, collectively, “Assigned
Interest”), together with an interest in the Loan Documents corresponding to the
Assigned Interest.  This Agreement shall be effective as of the date (“Effective
Date”) indicated in the corresponding Assignment Notice delivered to Agent,
provided such Assignment Notice is executed by Assignor, Assignee, Agent and
Borrower Agent, if applicable.  From and after the Effective Date, Assignee
hereby expressly assumes, and undertakes to perform, all of Assignor’s
obligations in respect of the Assigned Interest, and all principal, interest,
fees and other amounts which would otherwise be payable to or for Assignor’s
account in respect of the Assigned Interest shall be payable to or for
Assignee’s account, to the extent such amounts accrue on or after the Effective
Date.

2.Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, its Commitment is $__________ and the outstanding balance of
its Loans and participations in LC Obligations is $__________; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto, other than that Assignor is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; and (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance by Borrowers of their obligations under the Loan
Documents.  [Assignor is attaching the promissory note[s] held by it and
requests that Agent exchange such note[s] for new promissory notes payable to
Assignee [and Assignor].]

3.Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment; (b) confirms that it has received copies of the Loan
Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (c) agrees that it shall, independently and without reliance upon
Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) confirms that it is an Eligible
Assignee and satisfies Section 12.13 of the Loan Agreement; (e) appoints and
authorizes Agent to take such action as agent on its behalf and to exercise such
powers under the Loan Agreement as are delegated to Agent by the terms thereof,
together with such powers as are incidental thereto; (f) agrees that it will

133315237_8

--------------------------------------------------------------------------------

 

observe and perform all obligations that are required to be performed by it as a
“Lender” under the Loan Documents; and (g) represents and warrants that the
assignment evidenced hereby will not result in a non-exempt “prohibited
transaction” under Section 406 of ERISA.

4.This Agreement shall be governed by the laws of the State of New York.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.

5.Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

 

(a)

If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

__________________________

__________________________

__________________________

 

(b)

If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

__________________________

__________________________

__________________________

__________________________

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

______________________________

______________________________

ABA No._______________________

______________________________

Account No.____________________

Reference:  _____________________

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

______________________________

______________________________

ABA No._______________________

______________________________

Account No.____________________

Reference:  _____________________




133315237_8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.

_____________________________________

(“Assignee”)

 

By___________________________________

Name:

Title:

 

 

_____________________________________

(“Assignor”)

 

By___________________________________

Name:

Title:

 

133315237_8

--------------------------------------------------------------------------------

 

Exhibit B

to

Loan, Guaranty and Security Agreement

 

ASSIGNMENT NOTICE

Reference is made to (1) the Loan, Guaranty and Security Agreement dated as of
September 4, 2020, (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), by and among INARI
MEDICAL, INC., a Delaware corporation (“Inari”; and together with any other
party joined thereto as a Borrower, each, a “Borrower” and collectively, the
“Borrowers”), INARI MEDICAL INTERNATIONAL, INC., a Delaware corporation (“Inari
International”; and together with any other party joined thereto as a Guarantor,
each, a “Guarantor” and collectively, the “Guarantors”), BANK OF AMERICA, N.A.,
as agent (“Agent”) for the financial institutions from time to time party to the
Loan Agreement (“Lenders”), and such Lenders; and (2) the Assignment and
Acceptance dated as of ____________, 20__ (“Assignment”), between
__________________ (“Assignor”) and ____________________ (“Assignee”).  Terms
are used herein as defined in the Loan Agreement.

Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment (a) a principal amount of $________ of
Assignor’s outstanding Loans and $___________ of Assignor’s participations in LC
Obligations, and (b) the amount of $__________ of Assignor’s Commitment, which
represents ____% of the total Commitments (the foregoing items being,
collectively, the “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest.  This Agreement shall be
effective as of the date (“Effective Date”) indicated below, provided this
Assignment Notice is executed by Assignor, Assignee, Agent and Borrower Agent,
if applicable.  Pursuant to the Assignment, Assignee has expressly assumed all
of Assignor’s obligations under the Loan Agreement to the extent of the Assigned
Interest, as of the Effective Date.

For purposes of the Loan Agreement, Agent shall deem Assignor’s Commitment to be
reduced by $_________, and Assignee’s Commitment to be increased by $_________.

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

________________________

________________________

________________________

________________________

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment.

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement.  Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

 

133315237_8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.

_____________________________________

(“Assignee”)

 

By___________________________________

Name:

Title:

 

 

_____________________________________

(“Assignor”)

 

By___________________________________

Name:

Title:

 

 

ACKNOWLEDGED AND AGREED,  

AS OF THE DATE SET FORTH ABOVE:

BORROWER AGENT:*

INARI MEDICAL, INC.,

a Delaware corporation, as Borrower Agent

 

By_______________________________

Name:

Title:

 

 

BANK OF AMERICA, N.A.,

as Agent

By_______________________________

Name:

Title:

 

 

133315237_8

--------------------------------------------------------------------------------

 

Exhibit C

to

Loan, Guaranty and Security Agreement

 

COMPLIANCE CERTIFICATE

Financial Statement Date: [________, ____]

 

TO:   Bank of America, N.A., as Agent for the Lenders (as defined below)

 

RE:

Loan, Guaranty and Security Agreement dated as of [___________], 2020, (as
amended, restated, amended and restated, supplemented, or otherwise modified
from time to time, the “Loan Agreement”), by and among [___________], 2020, (as
amended, restated, amended and restated, supplemented, or otherwise modified
from time to time, the “Loan Agreement”), by and among INARI MEDICAL, INC., a
Delaware corporation (“Inari”; and together with any other party joined thereto
as a Borrower, each, a “Borrower” and collectively, the “Borrowers”), INARI
MEDICAL INTERNATIONAL, INC., a Delaware corporation (“Inari International”; and
together with any other party joined thereto as a Guarantor, each, a “Guarantor”
and collectively, the “Guarantors”),  BANK OF AMERICA, N.A., as agent (“Agent”)
for the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders.

 

DATE:[Date]

 

 

The undersigned hereby certifies as of the date hereof that [he/she] is the
[chief financial officer] of the Borrower Agent, and that, as such, [he/she] is
authorized to execute and deliver this Compliance Certificate to Agent on behalf
of each Borrower and each Subsidiary, and further certifies, solely in his/her
capacity as a Senior Officer of the Borrower Agent, and not in any individual
capacity, as of the Financial Statement Date set forth above, that:

[Use following paragraphs 1-3 for fiscal year-end financial statements]

 

1.(i) Each Borrower and each Subsidiary has delivered the balance sheets as of
the end of the Fiscal Year ended on the Financial Statement Date set forth
above, as required by Section 10.1.2(a) of the Loan Agreement and the related
statements of income, cash flow and shareholders equity for such Fiscal Year, on
a consolidated basis for Borrowers and their Subsidiaries, which consolidated
statements were audited and certified (without qualification or similar notation
(other than a qualification related to the maturity of the Obligations within
one year from the date such opinion is delivered or actual or prospective breach
of any financial covenants under the Loan Agreement)) by a firm of independent
certified public accountants of recognized standing selected by Borrowers and
reasonably acceptable to Agent (provided that BDO USA, LLP is acceptable to
Agent) and sets forth in comparative form corresponding figures for the
preceding Fiscal Year or (ii) Borrowers have provided notice to Agent of a
public filing with the Securities and Exchange Commission of any required
audited financial statements on Form 10-K; provided, that in the event EBITDA of
non-Obligor Subsidiaries of Borrowers exceeded 10% of the aggregate EBITDA of
Borrowers and Subsidiaries at any time during such Fiscal Year, the financial
statements required in Section 10.1.2(a) of the Loan Agreement were delivered on
a consolidated and consolidating basis.

2. Concurrently with the delivery of financial statements in paragraph 1 above,
Borrowers have delivered to Agent copies of all management letters and other
material reports submitted to Borrowers

1

 

133315237_8

--------------------------------------------------------------------------------

 

by their accountants in connection with such financial statements, as required
by Section 10.1.2(d) of the Loan Agreement.

3. Each Borrower has delivered to Agent projections of Borrowers’ consolidated
balance sheets, results of operations and cash flow for the Fiscal Year
immediately following the Fiscal Year ended on the Financial Statement Date set
forth above, on a month by month basis, and for the next two Fiscal Years, on a
year by year basis, as required by Section 10.1.2(e) of the Loan Agreement. As
required by Section 9.1.7 of the Loan Agreement, such projections were prepared
in good faith, based on reasonable assumptions in light of the circumstances at
such time (it being recognized by Agent and Lenders that such projections are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections and that such
differences may be material and that such projections are not a guarantee of
financial performance).

 

[Use following paragraph 1 for quarter-end financial statements delivered with
respect to the applicable Fiscal Quarter]

 

1.(i) Each Borrower and each Subsidiary has delivered to Agent the unaudited
balance sheets required by Section 10.1.2(b) of the Loan Agreement as of the end
of the Fiscal Quarter ended on the Financial Statement Date set forth above, and
the related statements of income and cash flow for such Fiscal Quarter and for
the portion of the Fiscal Year then elapsed, on a consolidated basis for
Borrowers and their Subsidiaries, setting forth in comparative form
corresponding figures for the preceding Fiscal Year or (ii) Borrowers have
provided notice to Agent of a public filing with the Securities and Exchange
Commission of any required audited financial statements on Form 10-K or required
unaudited financial statements on Form 10-Q; provided, that in the event EBITDA
of non-Obligor Subsidiaries of Borrowers exceeded 10% of the aggregate EBITDA of
Borrowers and Subsidiaries at any time during such Fiscal Quarter, the financial
statements required in Section 10.1.2(b) of the Loan Agreement were also
delivered on a consolidating basis. As required by Section 9.1.7 of the Loan
Agreement, such consolidated financial statements were prepared in accordance
with GAAP in all material respects, and fairly present in all material respects
the financial position and results of operations of Borrowers and Subsidiaries
for such Fiscal Quarter and period, subject to normal year-end adjustments and
the absence of footnotes.

[select one:]

 

[4.][2.] [to the knowledge of the undersigned, and no Default or Event of
Default has occurred and is continuing.]

—or—

 

[4.][3.] [to the knowledge of the undersigned, the following is a list of each
such Default and Event of Default and its nature and status:]

[5.][4.]The Borrowers and their Subsidiaries, on a consolidated basis, are
Solvent.

[6.][5.][The financial covenant analyses and information set forth on Schedule A
attached hereto are true and accurate in all material respects on and as of the
date of the Statement Date (as defined on Schedule A).]1

 

 

1 

Include this certification only with quarterly financial statements delivered
with respect to any Fiscal Quarter ending immediately prior to the commencement
of a Financial Covenant Trigger Period and for each Fiscal Quarter ending
thereafter until the Financial Covenant Trigger Period is no longer in effect.

2

 

133315237_8

--------------------------------------------------------------------------------

 

Delivery of an executed counterpart of a signature page of this Compliance
Certificate by fax transmission or other electronic mail transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Compliance Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

 

133315237_8

--------------------------------------------------------------------------------

 

INARI MEDICAL, INC.,

a Delaware corporation, as Borrower Agent

 

 

By:

Name:

Title:  _________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Compliance Certificate

(INARI)

Signature Page

133315237_8

--------------------------------------------------------------------------------

 

Schedule A

 

Financial Statement Date: [________, ____] (“Statement Date”)

 

Section 10.3.1 – Fixed Charge Coverage Ratio2

The Fixed Charge Coverage Ratio measured on a trailing four (4) Fiscal Quarter
basis, ending as of the Statement Date is [_____] to 1:00, as further described
in Schedule A-1 hereto.

 

 

 

2 

NTD: Borrowers must maintain a Fixed Charge Coverage Ratio of at least 1.00 to
1.00 while a Financial Covenant Trigger Period is in effect, measured on a
trailing four (4) Fiscal Quarter basis for the most recent Fiscal Quarter for
which financial statements were delivered under Section 10.1.2(b) of the Loan
Agreement prior to the Financial Covenant Trigger Period and each Fiscal Quarter
ending thereafter until the Financial Covenant Trigger Period is no longer in
effect.

Schedule A to Compliance Certificate

 

133315237_8

--------------------------------------------------------------------------------

 

Schedule A-1

 

[Borrowers to attach breakdown with itemized numbers, in form and substance
satisfactory to Agent]

 

133315237_8

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

to

Loan, Guaranty and Security Agreement

 

COMMITMENTS OF LENDERS

 

Name of Lender

Amount of Commitment

Bank of America, N.A.

$30,000,000

 

133315237_8

--------------------------------------------------------------------------------

 

 

133315237_8